Exhibit 10.2

 

[EXECUTION COPY]

 

 

[CANADIAN REVOLVING CREDIT AGREEMENT]

 

 

 

 

CREDIT AGREEMENT

dated as of June 27, 2003

among

TOM BROWN RESOURCES FUNDING CORP.,

TOM BROWN RESOURCES LTD.,

THE LENDERS PARTY HERETO,

THE OTHER AGENTS PARTY HERETO,

NATIONAL BANK OF CANADA
as Canadian Revolving Documentation Agent,

JPMORGAN CHASE BANK, TORONTO BRANCH
as Canadian Administrative Agent

and

JPMORGAN CHASE BANK,
as Global Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of June 27, 2003, is among TOM BROWN RESOURCES
FUNDING CORP., a Nova Scotia unlimited liability company (“TBF”), TOM BROWN
RESOURCES LTD., a corporation organized under the laws of the Province of
Alberta, Canada (“TBRL”) (TBF and TBRL, collectively the “Borrower”), the
LENDERS party hereto, the other Agents party hereto, NATIONAL BANK OF CANADA, as
Canadian Revolving Documentation Agent, JPMORGAN CHASE BANK TORONTO BRANCH, as
Canadian Administrative Agent, and JPMORGAN CHASE BANK, as Global Administrative
Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1.                       Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“Acceptance Date” means any date, which must be a Business Day, on which a
Bankers’ Acceptance is or is to be issued.

 

“Accepting Lender” means any Lender which has accepted a Bankers’ Acceptance
issued by a Borrower under this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Canadian Administrative Agent.

 

“Affiliate” of any Person means (i) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (ii) any
director or officer of such first Person or of any Person referred to in clause
(i) above and (iii) if any Person in clause (i) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust.  For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.

 

“Agents” means each of the Global Administrative Agent, the Canadian
Administrative Agent and the Canadian Revolving Documentation Agent.

 

“Agreed Currency” is defined in Section 2.20(a).

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Global Administrative Agent, the
Canadian Administrative Agent and the Borrower as the office by which its Loans
of such Type are to be made and/or issued and maintained.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently set forth in the Register, giving effect to
any assignments made in accordance with Section 10.4 or any increases or
decreases in Commitments made in accordance with this Agreement.

 

“Applicable Rate” means, for any day and with respect to any Eurodollar Loans,
any Canadian Prime Loans, any U.S. Prime Loans, any Bankers’ Acceptance or any
Commitment Fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Loans”, “U.S. Prime Loans”,
“Canadian Prime Loans”, “Bankers’ Acceptances Stamping Fee” or “Commitment
Fees”, as the case may be, based on the Global Borrowing Base Utilization on
such date.

 

Global Borrowing Base
Utilization:

 

Eurodollar
Loans (in basis
points)

 

U.S. Prime
Loans
(in basis
points)

 

Canadian
Prime
Loans (in basis
points)

 

Bankers’
Acceptance Stamping Fee (in
basis points)

 

Commitment
Fees (in basis points)

 

Less than 25%

 

137.5

 

12.5

 

12.5

 

137.5

 

37.5

 

25% or greater and less than 50%

 

150.0

 

25.0

 

25.0

 

150.0

 

37.5

 

50% or greater and less than 75%

 

162.5

 

37.5

 

37.5

 

162.5

 

50.0

 

75% or greater

 

175.0

 

50.0

 

50.0

 

175.0

 

50.0

 

 

For purposes of the foregoing, any change in the Applicable Rate will occur
automatically without prior notice upon any change in the Global Borrowing Base
Utilization.  Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) a Lender Affiliate or (c) a Person or an Affiliate
of a Person that administers or manages a Lender.

 

“Arranger” means J.P. Morgan Securities Inc., in its capacity as Sole Lead
Arranger and Bookrunner.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Global Administrative Agent and the
Canadian Administrative Agent, in substantially the form of Exhibit D or any
other form approved by the Global Administrative Agent and the Canadian
Administrative Agent.

 

“Authorized Officer” means, with respect to a Borrower, the Chairman, the
President, any Vice President or the Treasurer of such Borrower or any other
officer of such Borrower specified as such to the Canadian Administrative Agent
in writing by any of the aforementioned officers of such Borrower or by
resolution from the board of directors of such Borrower or, with respect to the
Parent, the Chairman, the President, any Executive Vice President, any Vice
President or the Treasurer of the Parent or any other officer of the Parent
specified as such to the Global Administrative Agent in writing by any of the
aforementioned officers of the Parent or by resolution from the board of
directors of the Parent.

 

“Availability Period” means the period from and including the Global Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“BA Exposure” means, with respect to any Accepting Lender, the Principal Amount
of Bankers’ Acceptances and BA Loans to be paid by the Borrower to the Canadian
Administrative Agent at the Principal Office for which such Borrower has not
reimbursed such Accepting Lender.

 

“BA Loan” is defined in Section 2.22(g) hereof.

 

“BA Maturity Date” means the date on which a Bankers’ Acceptance is payable.

 

“BA Net Proceeds” means, in respect of any Bankers’ Acceptance, the amount
determined in accordance with the formula set forth in Exhibit K less the
Stamping Fees applicable to each Bankers’ Acceptances.

 

“Bankers’ Acceptance Liability” means, with respect to any Bankers’ Acceptance,
the obligation of the Borrower to pay to the Canadian Administrative Agent at
the Principal Office the Principal Amount of any Bankers’ Acceptances for which
such Borrower has not reimbursed the Accepting Lender.

 

“Bankers’ Acceptance Rate” means:

 

(a)                                  for a Lender which is a Schedule I Lender,
the arithmetic average of the rates for the Schedule I Reference Lenders which
are listed in Schedule I to the Bank Act (Canada) as quoted on Reuters Services
page CDOR as at 10:00 a.m. on the Acceptance Date for the appropriate term of
the requested Bankers’ Acceptance; and

 

(b)                                 for a Lender which is a Non-Schedule I
Lender, the arithmetic average of the actual discount rates applicable to
Bankers’ Acceptances accepted by the Non-Schedule I Reference Lenders which are
listed in Schedule II of the Bank Act (Canada) as at 10:00 a.m. on the
Acceptance Date for the appropriate term of the requested Bankers’ Acceptance,
but not to

 

3

--------------------------------------------------------------------------------


 

exceed the sum of (a) Banker’s Acceptance Rate in paragraph (i) of this
definition plus (b) 10 basis points per annum.

 

“Bankers’ Acceptance Request” means a Bankers’ Acceptance Request executed and
delivered by the Borrower, in substantially the form of Exhibit J or any other
form approved by the Global Administrative Agent and the Canadian Administrative
Agent, and containing the information set forth in Exhibit L.

 

“Bankers’ Acceptances” means bankers’ acceptances denominated in Canadian
Dollars in the form of either a depository bill, as defined in the Depository
Bills and Notes Act (Canada), or a blank non-interest bearing bill of exchange,
as defined in the Bills of Exchange Act (Canada), in either case issued by the
Borrower and accepted by a Lender (and, if applicable, purchased by a Lender) at
the request of such Borrower, such depository bill or bill of exchange to be
substantially in the standard form of such Lender.

 

“Bankruptcy and Insolvency Act (Canada)” means, collectively, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditor Arrangement Act (Canada),
each as amended from time to time and any similar statute of Canada or any
province thereof.

 

“Borrower” has the meaning given to such term in the preamble as further
described in Section 1.4.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, BA Loans or Bankers’
Acceptances, as to which a single Interest Period is in effect.

 

“Borrowing Base Properties” means those Oil and Gas Properties owned by the
Parent or its Subsidiaries that are given value in the determination of the then
current Global Borrowing Base.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3, in substantially the form of Exhibit E-1 or any
other form approved by the Canadian Administrative Agent and the Global
Administrative Agent.

 

“Bridge Loan” means those certain loan advances made pursuant to that certain
Senior Subordinated Credit Agreement of even date herewith among the Parent,
JPMorgan Chase Bank, as administrative agent, and the lenders party thereto, as
it may be amended, supplemented, restated, replaced, refinanced or otherwise
modified and in effect from time to time, whether pursuant to a loan agreement,
credit agreement or otherwise.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Toronto are authorized or required
by law to remain closed; provided that (a) when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market, (b) when used in connection with a Canadian Prime Loan, BA Loan or
Banker’s Acceptance, the term “Business Day” shall also exclude any day on which
commercial banks in Calgary, Canada and Toronto are authorized or required by
law to remain closed, and (c) when used in connection with a U.S. Prime Loan,
the term “Business Day” shall

 

4

--------------------------------------------------------------------------------


 

also exclude any day on which commercial banks in Calgary, Canada, Toronto and
New York City are authorized or required by law to remain closed.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, Toronto Branch, in
its capacity as Canadian administrative agent for the lenders party to each of
this Agreement and the Canadian Term Credit Agreement, and any successor
thereto.

 

“Canadian Borrowers” means (i) each Borrower under this Agreement and (ii) the
Canadian Term Borrower under the Canadian Term Credit Agreement.

 

“Canadian Borrowing Base Deficiency” means the amount by which (a) the aggregate
Credit Exposure of the Lenders exceeds (b) the then current Canadian Revolving
Borrowing Base.

 

“Canadian Dollars” or “C$” refers to lawful money of Canada.

 

“Canadian Lien Searches” means central and local current searches (for
certainty, excluding real property searches) for Liens from each province in
which any Borrowing Base Property or any material Collateral owned by the
Borrower or any Subsidiary of the Borrower is located, and such other
jurisdictions as the Global Administrative Agent may request, covering each Loan
Party.

 

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined in reference to the Canadian Prime Rate.

 

“Canadian Prime Rate” means the variable rate of interest quoted by the Canadian
Administrative Agent from time to time as the reference rate of interest which
it employs to determine the interest rate it will charge for demand loans in
Canadian Dollars to its customers in Canada and which it designates as its prime
rate.

 

“Canadian Revolving Borrowing Base” is defined in Section 2.7(d).

 

“Canadian Revolving Documentation Agent” means National Bank of Canada, in its
capacity as documentation agent for the Lenders, and any successor thereto.

 

“Canadian Term Borrower” means TBF, as borrower under the Canadian Term Credit
Agreement.

 

“Canadian Term Credit Agreement” means the Original Canadian Term Loan Credit
Agreement, as amended by that certain First Amendment to Credit Agreement of
even date herewith, among the Canadian Term Borrower, the Canadian Term Lenders,
the other agents party thereto, the Global Administrative Agent and the Canadian
Administrative Agent, as it may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

 

“Canadian Term Lenders” means the U.S. domiciled financial institutions from
time to time party to the Canadian Term Credit Agreement and their respective
successors and permitted assigns.

 

5

--------------------------------------------------------------------------------


 

“Canadian Term Loan Documents” means the Canadian Term Credit Agreement, any
guaranties and the Canadian Term Security Documents, together with all exhibits,
schedules and attachments thereto, and all other agreements, documents,
certificates, financing statements and instruments from time to time executed
and delivered pursuant to or in connection with any of the foregoing.

 

“Canadian Term Obligations” means, at any time, the Equivalent Amount in U.S.
Dollars of the sum of (a) the “Loans” (as defined in the Canadian Term Credit
Agreement) of the Canadian Term Lenders under the Canadian Term Loan Documents
plus (b) all accrued and unpaid interest and fees owing to the Canadian Term
Lenders under the Canadian Term Loan Documents plus (c) all other obligations
(monetary or otherwise) of the Canadian Term Borrower to any Canadian Term
Lender or the “Agents” (as defined in the Canadian Term Credit Agreement) under
the Canadian Term Credit Agreement, whether or not contingent, arising under or
in connection with any of the Canadian Term Loan Documents.

 

“Canadian Term Security Documents” means the “Security Documents” as defined
under the Canadian Term Credit Agreement.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Casualty Event” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any Applicable Lending Office of such Lender
or any Issuing Bank or by such Lender’s or any Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Change of Control”  means, except as permitted by Section 7.8 or Section 7.12
of the U.S. Credit Agreement, the Parent shall cease to own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of each
Borrower.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means any and all “Collateral” and “Mortgaged Property”, as defined
in the Security Documents, the Canadian Term Security Documents and the U.S.
Security Documents.

 

“Combined Credit Agreements” means this Agreement, the U.S. Credit Agreement and
the Canadian Term Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

“Combined Credit Exposure” means the sum of (i) the Equivalent Amount in U.S.
Dollars of the aggregate Credit Exposure of the Lenders hereunder, (ii) the
amount in U.S. Dollars of the aggregate “Credit Exposure” (as defined in the
U.S. Credit Agreement) of the U.S. Lenders, and (iii) the Equivalent Amount in
U.S. Dollars of the “Loans” (as defined in the Canadian Term Credit Agreement).

 

“Combined Lenders” means the Lenders hereunder, the U.S. Lenders and the
Canadian Term Lenders.

 

“Combined Loan Documents” means the Loan Documents, the U.S. Loan Documents and
the Canadian Term Loan Documents.

 

“Combined Loans” means the loans made by the Combined Lenders to the Parent and
the Canadian Borrowers pursuant to the Combined Loan Documents.

 

“Combined Obligations” means the aggregate of the Obligations, the U.S.
Obligations and the Canadian Term Obligations (without duplication of any
Hedging Obligations).

 

“Combined Revolving Commitments” means the aggregate of (i) the Commitments of
the Lenders hereunder and (ii) the U.S. Commitments. The initial aggregate
amount of the Combined Revolving Commitments is U.S.$315,000,000.

 

“Combined Revolving Credit Exposure” means the sum of (i) the Equivalent Amount
in U.S. Dollars of the aggregate Credit Exposure of the Lenders hereunder and
(ii) the amount in U.S. Dollars of the aggregate “Credit Exposure” (as defined
in the U.S. Credit Agreement) of the U.S. Lenders.

 

“Combined Revolving Lenders” means (i) the Lenders hereunder and (ii) the U.S.
Lenders.

 

“Combined Revolving Obligations” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, to acquire participations in Letters of Credit hereunder, and to
accept Bankers’ Acceptances or make a BA Loan hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.8, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.4, and (c) terminated pursuant to
Sections 8.2 or 8.3.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.1, or in the Register following any Assignment and
Acceptance to which such Lender is a party.  The initial aggregate amount of the
Commitments of the Lenders is U.S.$25,000,000.

 

“Commitment Fee” is defined in Section 2.11(a).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

7

--------------------------------------------------------------------------------


 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the Equivalent
Amount in U.S. Dollars of the sum of (a) the outstanding principal amount of
such Lender’s Loans plus (b) its LC Exposure plus (c) its BA Exposure at such
time.

 

“Currency” means, with respect to any Loan, whether such Loan is denominated in
Canadian Dollars or U.S. Dollars.

 

“DBNA” is defined in Section 2.22(j).

 

“Debenture” means a demand Debenture in form and substance reasonably
satisfactory to the Global Administrative Agent, executed and delivered by any
Material Subsidiary pursuant to the Loan Documents, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms of
this Agreement and the other Loan Documents.  The term “Debenture” shall include
each supplemental debenture after execution and delivery of such supplemental
debenture.  The term “Debentures” shall include each and every Debenture
executed and delivered by each of the Material Subsidiaries hereunder.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deficiency Notification Date” is defined in Section 2.7(f).

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in the Borrower or any Subsidiary or any
warrants, options or other rights to acquire such interests.

 

“Equivalent Amount” means as at any date the amount of Canadian Dollars into
which an amount of U.S. Dollars may be converted, or the amount of U.S. Dollars
into which an amount of Canadian Dollars may be converted, in either case at The
Bank of Canada mid-point noon spot rate of exchange for such date in Toronto at
approximately 12:00 noon, Toronto time on such date.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are denominated in U.S.
Dollars and is bearing interest at a rate determined by reference to the LIBO
Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Excepted Liens” means:  (i) Liens for taxes, assessments or other governmental
charges or levies not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, (ii) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, (iii) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’,

 

8

--------------------------------------------------------------------------------


 

workmen’s, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties or statutory
landlord’s liens, each of which is in respect of obligations that are not more
than 90 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP, (iv) any Liens reserved in leases or farmout agreements for rent or
royalties and for compliance with the terms of the farmout agreements or leases
in the case of leasehold estates, to the extent that any such Lien referred to
in this clause does not materially impair the use of the Property covered by
such Lien for the purposes for which such Property is held by the Borrower or
any Subsidiary or materially impair the value of such Property subject thereto,
(v) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), rights of first refusal, 
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any rights of way or other Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, and defects,
irregularities, zoning restrictions and deficiencies in title of any rights of
way or other Property which in the aggregate do not materially impair the use of
such rights of way or other Property for the purposes of which such rights of
way and other Property are held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto, (vi) deposits to secure the
performance of bids, trade contracts, surety and appeal bonds, and performance
bonds leases, statutory obligations and other obligations of a like nature
incurred in the ordinary course of business, (vii) reservations in original
grants from any Governmental Authority, (viii) Liens associated with judgments
not prohibited by Section 8.1(h) of the U.S. Credit Agreement, (ix) rights of
any Governmental Authority to terminate a lease and (x) Liens to secure
intercompany Investments permitted by Sections 7.3(h) or (i) of the U.S. Credit
Agreement, provided that such a Lien does not encumber any Oil and Gas
Properties.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the federal, or any provincial, government of
Canada (but which, for greater certainty, shall not include any tax assessed
pursuant to Part XIII of the Income Tax Act (Canada)), or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located and (b) any branch profits taxes imposed by the federal, or
any provincial, government of Canada or any similar tax imposed by any other
jurisdiction in which the recipient is located.

 

“Existing Credit Facilities” means (i) that certain Credit Agreement [U.S.
Revolving Credit Agreement], dated as of March 20, 2001, among the Parent,
JPMorgan Chase Bank, formerly known as The Chase Manhattan Bank, as global
administrative agent, and the other agents and lenders party thereto, (ii) that
certain Credit Agreement [Canadian Revolving Credit Agreement], dated as of
March 20, 2001, among TBF, TBRL, JPMorgan Chase Bank, formerly known as The
Chase Manhattan Bank, as global administrative agent, JPMorgan Chase Bank,
Toronto Branch, formerly known as The Chase Manhattan Bank of Canada, as
Canadian administrative agent, and the other agents and lenders party thereto,
and (iii) the Matador Credit Facility.

 

9

--------------------------------------------------------------------------------


 

“Fee Letter” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries described or referred to in Section 3.2 of the
U.S. Credit Agreement.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
the Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Foreign Lender” means any Lender that is not a resident in Canada for purposes
of the Income Tax Act (Canada).  For purposes of this definition, Canada and
each province thereof shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than Canada or any province thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Global Administrative Agent” means JPMorgan Chase Bank, in its capacity as
global administrative agent for the Combined Lenders, and its successors.

 

“Global Borrowing Base” means the “Global Borrowing Base” (as defined in the
U.S. Credit Agreement) as determined from time to time pursuant to Section 2.7.

 

“Global Borrowing Base Deficiency” means the amount by which (a) the Combined
Credit Exposure exceeds (b) the then current Global Borrowing Base.

 

“Global Borrowing Base Designation Notice” is defined in Section 2.7(b).

 

“Global Borrowing Base Utilization” means, at the time of determination, an
amount (expressed as a percentage) equal to the quotient of (i) the Equivalent
Amount in U.S. Dollars of the Combined Credit Exposure divided by (ii) the
Global Borrowing Base.

 

“Global Effective Date” means a date agreed upon by the Parent and the Global
Administrative Agent as the date on which the conditions specified in
Section 4.1 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).

 

“Global Effectiveness Notice” means a notice and certificate of the Parent
properly executed by an Authorized Officer of the Parent addressed to the
Combined Lenders and delivered to the Global Administrative Agent whereby the
Borrower certifies satisfaction or waiver of all the conditions precedent to the
effectiveness under Section 4.1 of each Combined Credit Agreement.

 

“Global Syndication Agents” means BNP Paribas, Wachovia Bank, National
Association and The Bank of Nova Scotia, in their capacity as global syndication
agents and co-arrangers for

 

10

--------------------------------------------------------------------------------


 

the lenders party to each of the U.S. Credit Agreement and the Canadian Term
Credit Agreement, and their successors.

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, or with, (b) any required notice
to, (c) any declaration of or with, or (d) any registration by or with, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive or other governmental restriction or binding form of
decision of or determination by, or binding interpretation or administration of
any of the foregoing by, any Governmental Authority, whether now or hereafter in
effect.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness, net
worth, working capital or earnings of any Person or any production or revenues
generated by (or any capital or other expenditures incurred in connection with
the acquisition and exploitation of, exploration for, development of or
production from) any Hydrocarbons, or a guarantee of the payment of dividends or
other distributions upon the Equity Interests of any Person, or an agreement to
purchase, sell or lease (as lessee or lessor) Property, products, materials,
supplies or services primarily for the purpose of enabling a debtor to make
payment of such debtor’s obligations or an agreement to assure a creditor
against loss, and including, without limitation, causing a bank, surety company
or other financial institution or similar entity to issue a letter of credit,
surety bond or other similar instrument for the benefit of another Person, but
excluding endorsements for collection or deposit in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

 

“Guarantor” means collectively (i) the Parent; (ii) each Material Subsidiary and
(iii) each U.S. Material Subsidiary that now or hereafter executes and delivers
a Guaranty, including each Material Subsidiary and U.S. Material Subsidiary that
is required to execute a Guaranty pursuant to Section 5.6.

 

“Guaranty” means collectively (i) the Parent Guaranty; (ii) each Material
Subsidiary Guaranty and (iii) each U.S. Material Subsidiary Guaranty.  The term
“Guaranties” shall include each and every Guaranty executed and delivered by the
Parent, each Material Subsidiary and each U.S. Material Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Hedging Agreements” means any commodity, interest rate or currency swap, cap,
floor, collar, forward agreement or other exchange or protection agreements or
any option with respect to any such transaction.

 

“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities arising in connection
with or as a result of early or premature termination of a Hedging Agreement,
whether or not occurring as a result of a default thereunder) of such Person
under a Hedging Agreement.

 

“Highest Lawful Rate” is defined in Section 10.13.

 

“Hydrocarbon Interests” means all rights, titles and interests in and to oil and
gas leases, oil, gas and mineral leases, other Hydrocarbon leases, mineral
interests, mineral servitudes, overriding royalty interests, royalty interests,
net profits interests, Production Payments, and other similar interests.

 

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

 

“Income Tax Act (Canada)” means the Income Tax Act (Canada), as amended from
time to time.

 

“Indebtedness” means, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments, (ii) all obligations
of such Person (whether contingent or otherwise) in respect of bankers’
acceptances, letters of credit, surety or other bonds and similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
Property or services (other than (A) for borrowed money and (B) for trade
accounts payable incurred in the ordinary course of business which are
outstanding for not more than 90 days), (iv) all Capital Lease Obligations, (v)
all obligations under operating leases which require such Person or its
Affiliate to make payments over the term of such lease, including payments at
termination, based on the purchase price or appraisal value of the Property
subject to such lease plus a marginal interest rate, and used primarily as a
financing vehicle for, or to monetize, such Property, (vi) all Indebtedness (as
described in the other clauses of this definition) and other obligations of
others secured by a Lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person, (vii) all Indebtedness (as described in
the other clauses of this definition) and other obligations of others Guaranteed
by such Person or in which such Person otherwise assures a creditor against loss
of the debtor or obligations of others, (viii) all obligations or undertakings
of such Person to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Indebtedness or Property of others,
(ix) obligations to deliver goods or services, including, without limitation,
Hydrocarbons and the forward sale of Hydrocarbons, in consideration of advance
payments, (x) obligations to pay for goods or services whether or not such goods
or services are actually received or utilized by such Person which are more than
90 days past due and (xi) the undischarged balance of any Production Payment
created by such Person or for the creation of which such Person directly or
indirectly received payment, to the extent such Production Payment would be
reflected on a consolidated balance sheet of such

 

12

--------------------------------------------------------------------------------


 

Person; provided, however, that, with respect to determining the amount of
Indebtedness under clause (i) above, any application of Financial Accounting
Standard No. 133 that would have increased or decreased the principal amount of
any obligation for borrowed money shall be disregarded.  The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” is defined in Section 10.3(b).

 

“Initial Reserve Report” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Global Administrative Agent, the Global
Syndication Agents, the Canadian Administrative Agent, the other agents party
thereto and the Combined Lenders, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the Combined Loan
Documents.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.6, in substantially the form
of Exhibit E-2 or any other form approved by the Global Administrative Agent and
the Canadian Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any Canadian Prime Loan or
U.S. Prime Loan, the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period, and (c) with respect to any BA Loan, the maturity date of the Bankers’
Acceptances issued concurrently with the advance of such BA Loan.

 

“Interest Period” means (i) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Global Administrative Agent and
the Canadian Administrative Agent, such other day, in the calendar month that is
one, two, three or six months (or, with the consent of each Lender, nine or
twelve months) thereafter, as the Borrower may elect and (ii) with respect to
any BA Loan, each period commencing on the date such BA Loan is made or
converted from another Type of Loan or the last day of the next preceding
Interest Period for such BA Loan and ending on the date which is an integral
multiple of 30 days thereafter and is not less than 30 days or more than 180
days thereafter, as the Borrower may select as provided in Section 2.6;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period pertaining to a

 

13

--------------------------------------------------------------------------------


 

Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period,(c) no Interest Period may end
later than the last day of the Availability Period, and (d) the Interest Period
for a BA Loan shall end on the BA Maturity Date of the Bankers’ Acceptances
issued concurrently therewith.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Issuing Bank” means the Global Administrative Agent or any other Lender in its
capacity as the issuer of Letters of Credit hereunder, provided that, upon
written notice to the Global Administrative Agent, the Canadian Administrative
Agent and the Borrower, any Lender (other than the Global Administrative Agent)
may decline to act in the capacity of an Issuing Bank under this Agreement.  Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Judgment Currency” is defined in Section 2.20(b).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the Equivalent Amount in U.S. Dollars of the
sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and with respect to any Lender that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party to this Agreement pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations

 

14

--------------------------------------------------------------------------------


 

comparable to those currently provided on such page of such Service, as
determined by the Global Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for U.S.
Dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which U.S. Dollar deposits of U.S.$5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Global Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (i) the lien,
charge or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment,
bailment or margin account for security purposes or (ii) Production Payments and
the like which constitute Indebtedness, payable out of Oil and Gas Properties. 
The term “Lien” shall include reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting Property.  For the purposes of this
Agreement, the Borrower or any Subsidiary shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

 

“Loan Documents” means (a) this Agreement, the Security Documents, the Fee
Letter, the Intercreditor Agreement, the Senior Debt Intercreditor Agreement, if
any, the Hedging Agreements between either Borrower or any of its Subsidiaries
and any Lender or any Affiliate of a Lender, any Borrowing Request and any
Interest Election Request, any Assignment and Acceptance, and (b) each other
agreement, document or instrument delivered by the Borrower or any other Person
in connection with this Agreement, as such may be amended from time to time.

 

“Loan Parties” means the Parent, each of the Borrowers, the Guarantors, and,
after the date of this Agreement, any other Affiliate or Subsidiary of either
Borrower that executes a Loan Document, for so long as such Loan Document is in
effect.

 

“Loans” means the loans (including, without limitation, the Canadian Prime
Loans, the Eurodollar Loans, the U.S. Prime Loans and the BA Loans) made by the
Lenders to the Borrower pursuant to this Agreement and the acceptance of
Bankers’ Acceptances.

 

“Majority Lenders” means the Combined Lenders holding “Loans” (as defined in the
Canadian Term Credit Agreement) and Combined Revolving Commitments (or Combined
Revolving Credit Exposure, as applicable) in the aggregate greater than 50% of
the sum of (i) the aggregate unpaid principal amount of the Equivalent Amount in
U.S. Dollars of the “Loans” (as defined in the Canadian Term Credit Agreement)
and (ii) the aggregate Combined Revolving Commitments under the Combined Loan
Documents, or, if the Combined Revolving

 

15

--------------------------------------------------------------------------------


 

Commitments have been terminated, the aggregate Combined Revolving Credit
Exposure under the Combined Loan Documents.

 

“Matador” means Matador Petroleum Corporation, a corporation organized under the
laws of the State of Texas.

 

“Matador Credit Facility” means that certain Second Amended and Restated Loan
Agreement dated as of June 5, 1998 among Matador E&P Company, Inc., as borrower,
Matador Petroleum Corporation, as parent, Comerica Bank – Texas, as agent and
issuing lender, and other financial institutions party thereto, as lenders, as
amended by Amendment One dated June 24, 1999; Amendment Two dated as of March 1,
2000; Amendment Three dated as of August 18, 2000; Amendment Four dated as of
March 30, 2001; Amendment Five dated as of September 30, 2001; Amendment Six
dated as of December 31, 2001; Amendment Seven dated as of April 30, 2002;
Amendment Eight dated as of August 31, 2002; and Amendment Nine dated as of
March 31, 2003.

 

“Material Adverse Effect” means any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Parent and its Subsidiaries, taken as a whole, different from those reflected in
the Financial Statements or from the facts represented or warranted in any
Combined Loan Document, or (ii) the ability of the Parent and its Subsidiaries
taken as a whole to carry out their business as at the Global Effective Date or
as proposed as of the Global Effective Date to be conducted or meet their
obligations under the Combined Loan Documents on a timely basis.

 

“Material Subsidiary” means (a) any Subsidiary of the Borrower that is domiciled
in Canada and listed on Exhibit H to the U.S. Credit Agreement, and (b) any
Subsidiary of the Borrower that, as of the date of its formation or its
acquisition, or at any time thereafter (i) has a total asset value in excess of
U.S.$25,000,000 (or its equivalent in other currencies) or (ii) owns Mortgaged
Properties.

 

“Material Subsidiary Guaranty” means, collectively, any Guaranty executed by any
Person that becomes a Material Subsidiary and executes a Material Subsidiary
Guaranty pursuant to Section 5.6 hereof, each in favor of the Global
Administrative Agent and substantially in the form of Exhibit M attached hereto,
as amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms of this Agreement and the other Loan Documents.  The
term “Material Subsidiary Guaranty” shall include each and every Material
Subsidiary Guaranty executed and delivered by a Material Subsidiary.

 

“Maturity Date” means June 27, 2007.

 

“Mortgaged Property” means any Oil and Gas Property with respect to which a Lien
is granted pursuant to a Debenture.

 

“Net Cash Proceeds” means, with respect to any sale or other disposition
(including a Casualty Event), the cash proceeds (including cash equivalents and
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such sale or other disposition
(including a Casualty Event) received by the Borrower or any of its
Subsidiaries, net

 

16

--------------------------------------------------------------------------------


 

of all attorneys’ fees, accountants’ fees, investment banking fees and other
customary expenses, fees and commissions actually incurred by the Borrower or
any of its Subsidiaries and documented in connection therewith.

 

“New York City” means New York, New York.

 

“Non-Recourse Debt” means any Indebtedness of any Subsidiary which does not own
Borrowing Base Properties, in each case in respect of which (i) the holder or
holders thereof (a) shall have recourse only to, and shall have the right to
require the obligations of such Subsidiary to be performed, satisfied, and paid
only out of, the assets and Property of such Subsidiary and/or one or more of
its Subsidiaries which does not own Borrowing Base Properties and/or any other
Person (other than the Borrower or any Subsidiary owning Borrowing Base
Properties), and (b) shall have no direct or indirect recourse (including by way
of guaranty or indemnity) to the Borrower or any Subsidiary owning Borrowing
Base Properties or to any of the assets or Property of the Borrower or any
Subsidiary owning Borrowing Base Properties, whether for principal, interest,
fees, expenses or otherwise and (ii) the terms and conditions of such
Indebtedness are in form and substance reasonably acceptable to the Required
Lenders.

 

“Non-Schedule I Lenders” means a Lender which is a Canadian chartered bank that
is listed on Schedule II or Schedule III to the Bank Act (Canada).

 

“Non-Schedule I Reference Lenders” means JPMorgan Chase Bank, Toronto Branch,
and any other Person that becomes a Lender hereunder and which is a Canadian
chartered bank that is listed on Schedule II or Schedule III to the Bank Act
(Canada).

 

“Obligations” means (without duplication), at any time, the sum of (a) the
Credit Exposure of the Lenders under the Loan Documents plus (b) all accrued and
unpaid interest and fees owing to the Lenders under the Loan Documents plus (c)
all Hedging Obligations in connection with all Hedging Agreements between the
Borrower or any of its Subsidiaries and any Lender or any Affiliate of a Lender
plus (d) all other obligations (monetary or otherwise) of the Borrower or any
Subsidiary to any Lender or any Agent, whether or not contingent, arising under
or in connection with any of the Loan Documents.

 

“Oil and Gas Properties” means the Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with the Hydrocarbon Interests; all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority having
jurisdiction) which may affect all or any portion of the Hydrocarbon Interests;
all operating agreements, joint venture agreements, contracts and other
agreements which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests; all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, the lands
covered thereby and all oil in tanks and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; all tenements, profits á prendre, hereditaments, appurtenances and
Properties in anywise appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, Properties, rights, titles, interests and estates
described or referred to above, including any and all Property,

 

17

--------------------------------------------------------------------------------


 

real or personal, now owned or hereinafter acquired and situated upon, used,
held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or Property (excluding drilling rigs,
automotive equipment or other personal Property which may be on such premises
for the purpose of drilling a well or for other similar temporary uses) and
including any and all oil wells, gas wells, water wells, injection wells or
other wells, buildings, structures, fuel separators, liquid extraction plants,
plant compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and  rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Organic Documents” means, relative to any Person, its articles of organization,
association, formation or incorporation (or comparable document), its by-laws,
memorandum of association or operating agreement and all partnership agreements,
limited liability company or operating agreements and similar arrangements
applicable to ownership.

 

“Original Canadian Term Loan Credit Agreement” means that certain Credit
Agreement [Canadian Term Credit Agreement], dated as of March 20, 2001, among
TBRL, JPMorgan Chase Bank, formerly known as The Chase Manhattan Bank as global
administrative agent, JPMorgan Chase Bank, Toronto Branch, formerly known as The
Chase Manhattan Bank of Canada, as Canadian administrative agent, and the other
agents and lenders party thereto, as it may be amended, supplemented, restated
or otherwise modified and in effect from time to time.

 

“Other Currency” is defined in Section 2.20(a).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Overdraft Facility” is defined in Section 7.1(k) of the U.S. Credit Agreement.

 

“Parent” means Tom Brown, Inc., a Delaware corporation.

 

“Parent Guaranty” means a Guaranty dated as of the Global Effective Date,
executed and delivered by the Parent pursuant to Section 4.1(a) hereof in favor
of the Global Administrative Agent and substantially in the form of Exhibit O
attached hereto, as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms of this Agreement and the other Loan
Documents.

 

“Participant” is defined in Section 10.4(e).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge Agreements” means, collectively, (i) the Pledge Agreement, dated as of
the Global Effective Date delivered by the Parent in substantially the form of
Exhibit F-1, and (ii)

 

18

--------------------------------------------------------------------------------


 

the Pledge Agreement, dated as of the Global Effective Date delivered by Matador
in substantially the form of Exhibit F-2, each as amended, supplemented,
restated or otherwise modified from time to time in accordance with the Loan
Documents.  The term “Pledge Agreements” shall include each and every Pledge
Agreement executed and delivered pursuant to the Loan Documents.

 

“Principal Amount” means, for a Bankers’ Acceptance, the face amount thereof,
for a BA Loan, the principal amount thereof determined in accordance with
Section 2.22(g) hereof, and for any other Loans, the outstanding principal
amount thereof.

 

“Principal Office” means the principal office of the Canadian Administrative
Agent, which on the date of this Agreement is located at 200 Bay Street, Suite
1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proven Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind pipe oil and gas reserves), and “proved undeveloped
oil and gas reserves,” as such terms are defined by the Securities and Exchange
Commission in the United States and any successor Governmental Authority in its
standards and guidelines.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means the Combined Lenders holding  “Loans” (as defined in
the Canadian Term Credit Agreement) and Combined Revolving Commitments (or
Combined Revolving Credit Exposure, as applicable) in the aggregate greater than
or equal to 66 2/3% of the sum of (i) the aggregate unpaid principal amount of
the Equivalent Amount in U.S. Dollars of the  “Loans” (as defined in the
Canadian Term Credit Agreement) and (ii) the aggregate Combined Revolving
Commitments under the Combined Loan Documents, or, if the Combined Revolving
Commitments have been terminated, the aggregate Combined Revolving Credit
Exposure under the Combined Loan Documents.

 

“Reserve Report” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Revolving Borrowing Base” means, as of the date of any Global Borrowing Base
redetermination, an amount equal to the Global Borrowing Base less the aggregate
amount of the “Loans” (as defined in the Canadian Term Credit Agreement)
outstanding pursuant to the Canadian Term Credit Agreement, as such amount may
thereafter be adjusted pursuant to Sections 2.7(g) or (h) of the U.S. Credit
Agreement or this Agreement, as applicable, until the date of the next Global
Borrowing Base redetermination.

 

19

--------------------------------------------------------------------------------


 

“Revolving Borrowing Base Allocation Notice” is defined in Section 2.7(d)(iii)
of the U.S. Credit Agreement.

 

“Revolving Borrowing Base Deficiency” means the amount by which (a) the Combined
Revolving Credit Exposure exceeds (b) the then current Revolving Borrowing Base.

 

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).

 

“Schedule I Reference Lenders” means National Bank of Canada, and any other
Person that becomes a Lender hereunder and which is a Canadian chartered bank
that is listed on Schedule I to the Bank Act (Canada).

 

“Security Agreement” means a Security Agreement executed and delivered pursuant
to the Loan Documents, between the Global Administrative Agent and the Parent or
a Material Subsidiary (other than a Foreign Subsidiary), in form and substance
reasonably satisfactory to the Global Administrative Agent, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents. The term
“Security Agreements” shall include each and every Security Agreement executed
and delivered pursuant to the Loan Documents.

 

“Security Documents” means the Pledge Agreements, the Guaranties, the Debentures
(if any), the Security Agreements (if any) and each other security agreement or
other instrument or document executed and delivered pursuant to Sections 4.1 or
5.6 or pursuant to the Loan Documents to secure any of the Obligations.

 

“Senior Debt” means all Indebtedness of a Person which is not Subordinated Debt.

 

“Senior Debt Intercreditor Agreement” means any Intercreditor Agreement by and
among the Global Administrative Agent on behalf of the Combined Lenders and the
holders of the Senior Notes, in form and substance reasonably acceptable to the
Global Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Senior Notes” means any senior notes or other Senior Debt of the Borrower, any
Subsidiary or a Canadian Borrower, together with any guaranties of such notes or
other Senior Debt, as may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

 

“Solvent” means, with respect to any Person at any time, a condition under which
(a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; and (b) such
Person is able to pay all of its liabilities as such liabilities mature.  For
purposes of this definition (i) the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and

 

20

--------------------------------------------------------------------------------


 

diligent business person could obtain for such asset from an interested buyer
who is willing to purchase such asset under ordinary selling conditions.

 

“Stamping Fee” means, in respect of any Bankers’ Acceptance or BA Loan, the
applicable fee described in the definition of “Applicable Rate “ payable by the
Borrower.

 

“Subordinated Debt” means any Indebtedness incurred or assumed after the date of
this Agreement by the Parent or any of its Subsidiaries that (a) is subordinated
in right of security and payment to the payment in full in cash and cash
equivalents of all Combined Obligations of the Borrower or the relevant
Subsidiary, as the case may be, substantially on the terms applicable to the
Bridge Loan and the Guarantees thereof as in effect on the Global Effective
Date, or on such other terms and conditions as are reasonably satisfactory to
the Global Administrative Agent and the Majority Lenders, (b) has a maturity
date at least six (6) months after the Maturity Date, and (c) contains other
terms and conditions (including interest, amortization, covenants and events of
default) determined in compliance with Section 5.8(a) of the Senior Subordinated
Credit Agreement referred to in the definition of “Bridge Loan,” as in effect on
the Global Effective Date, or such other terms and conditions as are reasonably
satisfactory to the Agents.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date any
corporation, limited liability company, partnership (limited or general),
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated herein, each reference to the term “Subsidiary” means a
Subsidiary of a Borrower.

 

“Super Majority Lenders” means the Combined Lenders holding “Loans” (as defined
in the Canadian Term Credit Agreement) and Combined Revolving Commitments (or
Combined Revolving Credit Exposure, as applicable) in the aggregate greater than
or equal to 75% of the sum of (i) the aggregate unpaid principal amount of the
Equivalent Amount in U.S. Dollars of the “Loans” (as defined in the Canadian
Term Credit Agreement) and (ii) the aggregate Combined Revolving Commitments
under the Combined Loan Documents, or, if the Combined Revolving Commitments
have been terminated, the aggregate Combined Revolving Credit Exposure under the
Combined Loan Documents.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“TBF” means Tom Brown Resources Funding Corp., an unlimited liability company
organized under the laws of the Province of Nova Scotia, Canada.

 

“TBRL” means Tom Brown Resources Ltd., a corporation organized under the laws of
the Province of Alberta, Canada.

 

“Toronto” means Toronto, Canada.

 

21

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Canadian Prime Rate or the
Bankers’ Acceptance Rate or the U.S. Prime Rate.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Unutilized Commitment” means, at the time of determination, the amount by which
(a) the lesser of (i) the amount of the Commitment and (ii) the amount of the
Canadian Revolving Borrowing Base as then in effect at such time, exceeds (b)
the amount of the aggregate Credit Exposure of the Lenders at such time.

 

“Upfront Fee” is defined in Section 2.11(c).

 

“U.S. Borrowing Base Deficiency” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“U.S. Commitment” means, with respect to each U.S. Lender, the “Commitment” of
such U.S. Lender (as defined in the U.S. Credit Agreement).  The initial
aggregate amount of the U.S. Lenders’ Commitments is U.S.$290,000,000.

 

“U.S. Credit Agreement” means that certain Credit Agreement of even date
herewith among the Parent, the U.S. Lenders, the Global Administrative Agent and
the other agents party thereto, as it may be amended, supplemented, restated or
otherwise modified and in effect from time to time.

 

“U.S. Documentation Agent” means U.S. Bank National Association, in its capacity
as U.S. documentation agent for the U.S. Lenders under the U.S. Credit Agreement
and its successors.

 

“U.S. Dollars” or “U.S.$” or “Dollar” or “Dollars” refers to lawful money of the
United States of America.

 

“U.S. Lenders” means the financial institutions from time to time party to the
U.S. Credit Agreement and their respective successors and permitted assigns.

 

“U.S. Loan Documents” means the U.S. Credit Agreement, the U.S. Security
Documents, any assignment agreements, and any agreement with respect to fees,
together with all exhibits, schedules and attachments thereto, and all other
agreements, documents, certificates, financing statements and instruments from
time to time executed and delivered pursuant to or in connection with any of the
foregoing.

 

“U.S. Material Subsidiary” means (a) any Subsidiary of the Parent that is
domiciled in the United States and listed on Exhibit H to the U.S. Credit
Agreement, and (b) any Subsidiary of the Parent that is located in the United
States and that, as of the date of its formation or its acquisition, or at any
time thereafter (i) has a total asset value in excess of U.S.$25,000,000 (or its
equivalent in other currencies) or (ii) owns Mortgaged Properties.

 

22

--------------------------------------------------------------------------------


 

“U.S. Material Subsidiary Guaranty” means collectively (a) a Guaranty, dated as
of the Global Effective Date, executed by each U.S. Material Subsidiary, and (b)
a Guaranty by any other Person that becomes a U.S. Material Subsidiary and
executes a U.S. Material Subsidiary Guaranty pursuant to Section 5.6 hereof,
each in favor of the Global Administrative Agent and substantially in the form
of Exhibit N attached hereto, as amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms of this Agreement and
the other Loan Documents.  The term “U.S. Material Subsidiary Guaranty” shall
include each and every U.S. Material Subsidiary Guaranty executed and delivered
by a U.S. Material Subsidiary.

 

“U.S. Obligations” means, at any time, the sum of (a) the aggregate “Credit
Exposure” (as defined in the U.S. Credit Agreement) of the U.S. Lenders under
the U.S. Loan Documents plus (b) all accrued and unpaid interest and fees owing
to the U.S. Lenders under the U.S. Loan Documents plus (c) all other obligations
(monetary or otherwise) of the Parent to any U.S. Lender or the “Agents” (as
defined in the U.S. Credit Agreement) under the U.S. Credit Agreement, whether
or not contingent, arising under or in connection with any of the U.S. Loan
Documents.

 

“U.S. Prime”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined in reference to the U.S. Prime Rate.

 

“U.S. Prime Rate” means the variable rate of interest quoted by the Canadian
Administrative Agent from time to time as the reference rate of interest which
it employs to determine the interest rate it will charge for demand loans in
U.S. Dollars to its customers in Canada and which it designates as its prime
rate.

 

“U.S. Revolving Borrowing Base” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“U.S. Security Documents” means the “Security Documents” under the U.S. Credit
Agreement.

 

SECTION 1.2.                       Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Type (e.g., a “Eurodollar Loan” or “Eurodollar Borrowing” or “BA Loan” or
“BA Borrowing” or “U.S. Prime Loan” or “U.S. Prime Borrowing” or “Canadian Prime
Loan” or “Canadian Prime Borrowing”).

 

SECTION 1.3.                       Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to

 

23

--------------------------------------------------------------------------------


 

include such Person’s successors and assigns, provided such successors and
assigns are permitted by the Loan Documents, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, and
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

SECTION 1.4.                       Provision with Respect to the Borrowers. 
Unless expressly provided for to the contrary, (a) all payment or
indemnification of obligations of “Borrower” shall be joint and several as among
TBF and TBRL, (b) all notices from “Borrower” shall mean a notice from each of
TBF and TBRL, (c) all covenants, representations and warranties, agreements and
other obligations of “Borrower” or “Borrower and its Subsidiaries” shall refer
to TBF and TBRL and their respective Subsidiaries, (d) references to “the
Borrower”, “each Borrower” or “any Borrower” and expressions of like effect
shall mean a reference to TBF or TBRL, and (e) each of TBF and TBRL are entitled
to, subject to the terms and conditions of this Agreement, request Loans
hereunder, notwithstanding any provision referencing only “Borrower”.

 

SECTION 1.5.                       U.S. Credit Agreement Definitions.  Unless
the context otherwise requires, capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the U.S. Credit Agreement.

 

ARTICLE II
THE CREDITS

 

SECTION 2.1.                       Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans (including BA
Loans made in accordance with Section 2.22) to the Borrowers and each Accepting
Lender agrees to accept Bankers’ Acceptances presented to it by either Borrower
pursuant to Section 2.22 in each case from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) the Credit
Exposure of any Lender exceeding the Commitment of such Lender, or (b) the
aggregate amount of the Credit Exposure of all Lenders exceeding the lesser of
(i) the aggregate amount of the Canadian Revolving Borrowing Base then in effect
and (ii) the aggregate amount of the Commitments of the Lenders.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may repay (but not prepay) Bankers’ Acceptances and may borrow, prepay
and reborrow Loans.

 

SECTION 2.2.                       Loans and Borrowings.

 

(a)                                  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Applicable Percentages.  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Subject to Sections 2.13 and 2.14, each
Borrowing shall be comprised entirely of Canadian Prime Loans, Eurodollar Loans
or U.S. Prime Loans as a Borrower may request in accordance herewith or shall be
comprised of Bankers’ Acceptances and BA Loans made in

 

24

--------------------------------------------------------------------------------


 

accordance with Section 2.22.  Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of U.S.$1,000,000 and not less than U.S.$5,000,000
(including any continuation or conversion of existing Loans made in connection
therewith).  At the time that each Canadian Prime Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
C$500,000 and not less than C$500,000 (including any continuation or conversion
of existing Loans made in connection therewith); provided that a Canadian Prime
Borrowing may be in an aggregate amount that is equal to the Equivalent Amount
in Canadian Dollars of the entire Unutilized Commitment, if less. At the time
that each U.S. Prime Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of U.S.$500,000 and not less than
U.S.$500,000, as applicable (including any continuation or conversion of
existing Loans made in connection therewith); provided that an U.S. Prime
Borrowing may be in an aggregate amount that is equal to the entire Unutilized
Commitment, if less.  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (5) Eurodollar Borrowings, BA Loan Borrowings or Banker’s Acceptance
Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Eurodollar Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

SECTION 2.3.                       Requests for Borrowings.  To request a
Borrowing, a Borrower shall notify the Global Administrative Agent and the
Canadian Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 2:00 p.m., Toronto time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Canadian
Prime Borrowing or U.S. Prime Borrowing, not later than 11:00 a.m., Toronto
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Global Administrative Agent and the Canadian Administrative
Agent of a written Borrowing Request executed by an Authorized Officer of such
Borrower, substantially in the form of Exhibit E-1 or otherwise in a form
approved by the Global Administrative Agent and the Canadian Administrative
Agent.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:

 

(i)                                     the aggregate amount of the requested
Borrowing (which amount will be in the appropriate Currency as required pursuant
to the last sentence of this Section 2.3);

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be a Canadian
Prime Borrowing, a U.S. Prime Borrowing or a Eurodollar Borrowing; and

 

25

--------------------------------------------------------------------------------


 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Canadian Prime Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Canadian Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan (which shall be made in
the appropriate Currency based on the currency of the Borrowings being
requested) to be made as part of the requested Borrowing.  Notwithstanding
anything herein to the contrary, Canadian Prime Loans and BA Loans may only be
denominated in Canadian Dollars and U.S. Prime Loans and Eurodollar Loans may
only be denominated in U.S. Dollars.

 

SECTION 2.4.                       Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit for its own account or the account of any Subsidiary, in a form
reasonably acceptable to the Global Administrative Agent, the Canadian
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by such Borrower
to, or entered into by such Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower making such request shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to an Issuing Bank, the Canadian Administrative Agent and the
Global Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information (including, if applicable, the Currency of such Letter of
Credit which shall be Canadian Dollars or U.S. Dollars) as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, such Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed U.S.$15,000,000 and (ii) the total Credit Exposure shall not
exceed the lesser of (x) the aggregate Commitments of the Lenders or (y) the
Canadian Revolving Borrowing Base then in effect.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension, provided such date is not beyond the date in clause (ii)) and
(ii) five (5) Business Days prior to the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Canadian Administrative Agent, for the account of the Issuing Bank in the
Currency in which such Letter of Credit is denominated, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement in the Currency in which such Letter of Credit is
denominated by paying to the Canadian Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, Toronto time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Toronto time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon, Toronto time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, unless
such LC Disbursement is less than C$500,000 or U.S.$500,000, as applicable, the
Borrower may, subject to the conditions to Borrowing set forth herein, request
in accordance with Section 2.3 that such payment be financed with a Borrowing in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting
Borrowing.  If the Borrower fails to make such payment when due, the Canadian
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Canadian Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.5 with respect to Loans made by such Lender in the appropriate
Currency (and Section 2.5 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Canadian Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Canadian Administrative Agent of any payment
from either Borrower pursuant to this paragraph, the Canadian Administrative
Agent shall distribute such payment to

 

27

--------------------------------------------------------------------------------


 

the Issuing Bank or, to the extent that Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of Canadian Prime Loans or U.S. Prime Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                    Obligations Absolute.  The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein proving to be untrue or inaccurate in any respect, (iii)
payment by an Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder.  Neither the Agents, the
Lenders or any Issuing Bank nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrowers to the extent of any direct or actual damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                 Disbursement Procedures.  An Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Canadian Administrative Agent and the Borrowers by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure

 

28

--------------------------------------------------------------------------------


 

to give or delay in giving such notice shall not relieve a Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such
LC Disbursement is made to but excluding the date that the Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Canadian Prime
Loans or U.S. Prime Loans as applicable; provided that, if the Borrower fails to
reimburse such LC Disbursement within two (2) Business Days after such
reimbursement is due pursuant to paragraph (e) of this Section, then
Section 2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(i)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Global Administrative Agent, the Canadian
Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Canadian Administrative Agent, in the name of the Canadian
Administrative Agent and for the benefit of the Lenders, an amount in cash (in
the applicable Currency) equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to either Borrower
described in Section 8.1(g).  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.10, and
any such cash collateral so deposited and held by the Canadian Administrative
Agent hereunder shall constitute part of the Global Borrowing Base for purposes
of determining compliance with Section 2.10. Each such deposit shall be held by
the Canadian Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement.  The Canadian
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Canadian Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Canadian Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
If the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.10, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower as and to the extent that, after giving effect
to such

 

29

--------------------------------------------------------------------------------


 

return, the Borrower would remain in compliance with Section 2.10 and no Default
shall have occurred and be continuing.

 

SECTION 2.5.                       Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, Toronto time, to the account of the Canadian
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, which Loan shall be in the appropriate Currency (based on the
relevant Borrowing Request).  The Canadian Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to a specified account of the Borrower in Canada; provided that
Canadian Prime Loans and/or U.S. Prime Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.4(e) shall be remitted by the
Canadian Administrative Agent to the applicable Issuing Bank.

 

(b)                                 Unless the Canadian Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Canadian
Administrative Agent such Lender’s share of such Borrowing, the Canadian
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Canadian Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Canadian
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Canadian
Administrative Agent, at (i) in the case of such Lender, the greater of the cost
incurred by the Canadian Administrative Agent for making such Lender’s share of
such Borrowing or a rate determined by the Canadian Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to Loans made in such
Borrowing.  If such Lender pays such amount to the Canadian Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

(c)                                  Borrowings, conversion or continuations of
Loans, and prepayments of Loans of different Currencies at the same time
hereunder shall be deemed to be separate Borrowings, continuations, conversions
and prepayments, respectively, one for each Currency.

 

SECTION 2.6.                       Interest Elections.

 

(a)                                  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request (or a Canadian Prime
Borrowing if no Type is specified) and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request (or
one month if no Interest Period is specified).  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may, subject to the
requirements of Section 2.2(c), elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be

 

30

--------------------------------------------------------------------------------


 

allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Global Administrative Agent and the
Canadian Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Global Administrative Agent and the Canadian Administrative
Agent of a written Interest Election Request executed by an Authorized Officer
of the Borrower, substantially in the form of Exhibit E-2 or otherwise in a form
approved by the Global Administrative Agent and the Canadian Administrative
Agent.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.2:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
Canadian Prime Borrowing or U.S. Prime Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Canadian Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an U.S. Prime Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Global Administrative Agent or the Canadian Administrative Agent, at the request
of the Required Lenders, so notifies the Borrower, then, so long as such Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless the Obligations have been

 

31

--------------------------------------------------------------------------------


 

accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to an U.S. Prime Borrowing at the end of the Interest Period
applicable thereto.

 

SECTION 2.7.                       Global Borrowing Base.

 

(a)                                  Effectiveness.  Notwithstanding anything to
the contrary in this Agreement, for so long as any of the Combined Revolving
Commitments are in effect and/or any Combined Revolving Obligation is
outstanding, the Global Borrowing Base shall be determined in accordance with
Section 2.7 of the U.S. Credit Agreement.

 

(b)                                 Annual Scheduled Determinations of the
Global Borrowing Base. Promptly after January 1st of each calendar year
(commencing January 1, 2004), and in any event prior to March 1st of each
calendar year, the Parent shall furnish to the Global Administrative Agent and
the Combined Lenders a Reserve Report in form and substance reasonably
satisfactory to the Global Administrative Agent, which report shall evaluate as
of December 31st of the immediately preceding calendar year the Proven Reserves
attributable to the Oil and Gas Properties which the Parent wishes to include in
the Global Borrowing Base, and a projection of the rate of production and net
operating income with respect thereto, as of such date, together with additional
data concerning pricing, hedging, operating costs and quantities of production,
and other information and engineering and geological data as the Global
Administrative Agent or any Combined Lender may reasonably request.  Within 30
days after receipt of such report and information, the Global Administrative
Agent shall make an initial determination of the amount of credit to be made
available to the Parent, and shall promptly notify the Combined Lenders in
writing of the Global Administrative Agent’s initial determination of the Global
Borrowing Base.  The Global Administrative Agent shall make such determination
in accordance with its customary practices and standards for oil and gas loans
and in the exercise of its sole discretion. Within fifteen (15) days following
their receipt of the proposed amount for the redetermined Global Borrowing Base,
(x) the Super Majority Lenders if the proposed amount is an increase or (y) the
Required Lenders if the proposed amount is a decrease or maintenance, shall
approve or reject the Global Administrative Agent’s initial determination of the
Global Borrowing Base by written notice to the Global Administrative Agent;
provided, however that failure by any Combined Lender to reject in writing the
Global Administrative Agent’s determination of the Global Borrowing Base within
said fifteen (15) day period shall be deemed an acceptance of such determination
by such Combined Lender.  If the Super Majority Lenders or the Required Lenders,
as applicable, fail to approve any such determination of the Global Borrowing
Base made by the Global Administrative Agent hereunder, then the Global
Administrative Agent shall poll the Combined Lenders and the Global Borrowing
Base shall be set at the highest amount on which the Super Majority Lenders if
such number would result in an increase in the Global Borrowing Base or
otherwise, the Required Lenders, can agree, it being understood that a Combined
Lender is deemed to have agreed to any and all amounts that are lower than the
amount actually determined by such Combined Lender to be the appropriate value
of the Global Borrowing Base.  Upon approval or deemed approval by the Super
Majority Lenders or the Required Lenders, as applicable, of the Global Borrowing
Base, the Global Administrative Agent upon notice thereof shall, by written
notice to the Parent, and the Combined Lenders, designate the new Global
Borrowing Base available to the Parent, the Borrowers and the Canadian Term
Borrower (each such notice in this Section 2.7(b) a “Global Borrowing Base

 

32

--------------------------------------------------------------------------------


 

Designation Notice”).  The Global Borrowing Base Designation Notice shall also
set forth the then applicable Revolving Borrowing Base as determined by the
Global Administrative Agent.

 

(c)                                  [Intentionally blank].

 

(d)                                 Canadian Revolving Borrowing Base. 
“Canadian Revolving Borrowing Base” means, as of any date, the Equivalent Amount
in U.S. Dollars designated as such from time to time (A) by the Parent pursuant
to a Revolving Borrowing Base Allocation Notice delivered in accordance with
Section 2.7(d)(iii) of the U.S. Credit Agreement or (B) in accordance with the
other provisions of thereof.  The Canadian Revolving Borrowing Base shall
represent the maximum amount of credit in the form of Loans, Letters of Credit
and Bankers’ Acceptances (subject to the aggregate Commitments hereunder and
subject to the other provisions hereof) that the Lenders will extend to the
Borrowers at any one time prior to the Maturity Date.

 

(e)                                  Discretionary Determination of the Global
Borrowing Base.  Each of (i) the Global Administrative Agent or the Majority
Lenders in the event that Global Borrowing Base Utilization exceeds 50% at any
time for a period of greater than fifteen (15) consecutive Business Days or (ii)
(A) the Parent or (B) the Global Administrative Agent, at the request of the
Required Lenders, shall have the right to request in writing a redetermination
of the Global Borrowing Base, in its sole discretion at any time and from time
to time, provided, that clause (i) and clause (ii) may each be the basis of an
unscheduled redetermination not more often than one (1) time during any calendar
year. If any Person shall request discretionary redetermination of the Global
Borrowing Base pursuant to the provisions of this Section 2.7(e), the Parent
shall within 30 days of receipt of a request therefor from the Global
Administrative Agent, deliver to the Global Administrative Agent a Reserve
Report dated as of the date requested in such notice and such updated
engineering, production, operating and other data as the Global Administrative
Agent or any other Combined Lender may reasonably request.  The Super Majority
Lenders if such number would result in an increase in the Global Borrowing Base
or otherwise, the Required Lenders, shall approve and designate the new Global
Borrowing Base in accordance with the procedures and standards described in
Section 2.7(b).

 

(f)                                    General Provisions With Respect to the
Global Borrowing Base.  The determination of the Global Borrowing Base shall be
made by the Global Administrative Agent and the Super Majority Lenders or
Required Lenders, as applicable, taking into consideration the estimated value
of the Oil and Gas Properties owned by the Parent and its Subsidiaries as
reflected in the most recent Reserve Report delivered hereunder and any other
relevant information obtained by or delivered to the Global Administrative Agent
or any other Combined Lender, all in accordance with the other provisions of
this Section 2.7 in accordance with their customary practices for oil and gas
loans as in effect from time to time.  It is understood by the parties hereto
that the Combined Lenders shall have no commitment or obligation whatsoever to
increase the Global Borrowing Base to any amount in excess of U.S.$425,000,000,
and nothing herein contained shall be construed to be a commitment by the
Combined Lenders to so increase the Global Borrowing Base.  The Global Borrowing
Base may be redetermined pursuant to Section 2.7(b) (annual) and Section 2.7(e)
(unscheduled) and may be adjusted from time to time to give effect to issuances
of Senior Debt or Subordinated Debt under Section 2.7(g) and the occurrence of
Casualty Events under Section 2.7(h).  In connection with any redetermination or
adjustment pursuant to any of the foregoing, if the Global Administrative Agent
determines that

 

33

--------------------------------------------------------------------------------


 

a Global Borrowing Base Deficiency, Revolving Borrowing Base Deficiency or a
Canadian Borrowing Base Deficiency exists, the Global Administrative Agent shall
give written notice thereof to the Parent and Borrower and the date such notice
is received shall be the “Deficiency Notification Date”.

 

(g)                                 Issuance of Senior Debt and Subordinated
Debt.  In the event that the Parent or any of its Subsidiaries incurs any Senior
Debt (other than Non-Recourse Debt) on the date of or after the Initial
Borrowing, then the Global Borrowing Base and the U.S. Revolving Borrowing Base
shall each be reduced immediately by an amount equal to 100% of the stated
principal amount of such Senior Debt; provided, however, that no reduction in
the U.S. Revolving Borrowing Base pursuant to this Section 2.7(g) attributable
to the issuance of Senior Debt shall be effected to the extent that the proceeds
of the issuance of such Senior Debt are used to repay or prepay, as the case may
be, the “Loans” under the Canadian Term Credit Agreement; and provided, further,
that if thereafter the U.S. Revolving Borrowing Base is, or is reduced to, $0,
the Canadian Revolving Borrowing Base shall be reduced immediately by an amount
equal to (A) 100% of the stated principal amount of such Senior Debt less (B)
the amount by which the U.S. Revolving Borrowing Base was reduced pursuant to
this Section 2.7(g) as a result of the issuance of such Senior Debt.  In the
event that the Parent or any of its Subsidiaries incurs any Subordinated Debt
(other than Non-Recourse Debt) on the date of or after the Initial Borrowing,
then the Global Borrowing Base and the U.S. Revolving Borrowing Base shall each
be reduced immediately by an amount equal to 30% of the stated principal amount
of such Subordinated Debt; provided, however, that no reduction in the U.S.
Revolving Borrowing Base pursuant to this Section 2.7(g) attributable to the
issuance of Subordinated Debt shall be effected to the extent that the proceeds
of the issuance of such Subordinated Debt are used to repay or prepay, as the
case may be, the “Loans” under the Canadian Term Credit Agreement; and provided,
further, that the Indebtedness evidenced by the Bridge Loan shall not be
included in the foregoing calculations until after the date of the first
scheduled redetermination of the Global Borrowing Base; and provided, further,
that if the U.S. Revolving Borrowing Base is, or is reduced to, $0, the Canadian
Revolving Borrowing Base shall be reduced immediately by an amount equal to (A)
30% of the stated principal amount of such Subordinated Debt less (B) the amount
by which the U.S. Revolving Borrowing Base was reduced pursuant to this Section
2.7(g) as a result of the issuance of such Subordinated Debt.

 

(h)                                 Casualty Event. In the event that a Casualty
Event has occurred related to any Borrowing Base Property, to the extent that
the Net Cash Proceeds received by the Borrower or any of its Subsidiaries with
respect to such Casualty Event have not been applied or budgeted to be applied
to repair, restore or replace the Property affected by such Casualty Event
within 90 days after the occurrence thereof, the Global Administrative Agent, at
the request of the Required Lenders, shall have the right to reduce the Canadian
Revolving Borrowing Base, in its sole discretion based on its review of such
Casualty Event, in the manner set forth in this Section 2.7(h); provided that
the Canadian Revolving Borrowing Base shall not be reduced by an amount greater
than 100% of such Net Cash Proceeds.  The Global Administrative Agent shall
provide notice to the Borrower and the Combined Lenders and the other Agents of
the reduction in the Canadian Revolving Borrowing Base resulting from such
Casualty Event, which reduction shall be effective as of the date of such
notice.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.8.                       Termination and Reduction of Commitments.

 

(a)                                  Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrowers may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of
U.S.$1,000,000 and not less than U.S.$5,000,000 and (ii) the Borrowers shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the aggregate Credit
Exposure of the Lenders would exceed the aggregate Commitments of the Lenders.

 

(c)                                  The Borrowers shall notify the Global
Administrative Agent and the Canadian Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Canadian Administrative Agent shall advise
the Lenders of the contents thereof.  Each notice delivered by the Borrowers
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the Global
Administrative Agent and the Canadian Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
Applicable Percentage of the Commitments.

 

SECTION 2.9.                       Repayment of Loans; Evidence of Indebtedness.

 

(a)                                  Each Borrower hereby unconditionally
promises to pay to the Canadian Administrative Agent for the account of each
Lender the then unpaid principal amount of each Loan and Borrowing of such
Lender on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                                  The Canadian Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Lender’s Loan
made hereunder, the Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Canadian Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraphs (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Canadian Administrative Agent

 

35

--------------------------------------------------------------------------------


 

to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans in accordance with the terms
of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by one or more promissory notes.  In such event, the Borrower
shall prepare, execute and deliver to such Lender promissory notes payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns and in a form approved by the Global Administrative Agent
and the Canadian Administrative Agent).  Thereafter, the Loans evidenced by such
promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10.                 Prepayment of Loans.

 

(a)                                  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of Section 2.10(c).  The Borrower shall not be permitted to
prepay any Bankers’ Acceptance or BA Loans at any time.

 

(b)                                 If, (i) either the Global Borrowing Base,
Revolving Borrowing Base or the Canadian Revolving Borrowing Base is (A)
redetermined or reallocated under Section 2.7, (B) redetermined or reallocated
pursuant to Section 2.7 of the U.S. Credit Agreement, or (C) reduced pursuant to
any other provision of the Combined Credit Agreements, and (ii) as a result
thereof, either a Global Borrowing Base Deficiency, Revolving Borrowing Base
Deficiency or a Canadian Borrowing Base Deficiency occurs, then the Borrower
shall take the following actions:

 

(1)           in the case of a Global Borrowing Base Deficiency or a Revolving
Borrowing Base Deficiency resulting from a redetermination or reduction of the
Global Borrowing Base, prepay, or cause to be prepaid, Loans and “Loans” under
the U.S. Credit Agreement in an aggregate principal amount equal to such
deficiency, together, in each case, with interest on the principal amount paid
accrued to the date of such prepayment and, if after prepaying all of such Loans
(other than Bankers Acceptances) and “Loans” under the U.S. Credit Agreement, a
Global Borrowing Base Deficiency or a Revolving Borrowing Base Deficiency
remains as a result of a BA Exposure, pay to the Canadian Administrative Agent
an amount equal to such remaining Global Borrowing Base Deficiency or Revolving
Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.22(k), and, if after prepaying all of the Combined Loans (other than
Bankers Acceptances) and providing cash collateral for all Bankers’ Acceptances
pursuant to this Section, a Global Borrowing Base Deficiency or a Revolving
Borrowing Base Deficiency remains as a result of an LC Exposure or an “LC
Exposure” under the Canadian Credit Agreement, pay to the Global Administrative
Agent an amount equal to such remaining Global Borrowing Base Deficiency or
Revolving Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.4(i); provided that each Borrower shall be obligated to make (or cause
to be made) any such prepayment and/or deposit of cash collateral within 180
days following the Deficiency Notification Date with respect to such

 

36

--------------------------------------------------------------------------------


 

deficiency; and provided further that within 90 days following the Deficiency
Notification Date, the Borrower shall have prepaid (or caused to be prepaid), or
deposited cash in an amount equal to, one-half of such Global Borrowing Base
Deficiency or Revolving Borrowing Base Deficiency;

 

(2)           in the case of a Canadian Borrowing Base Deficiency resulting from
a redetermination or reduction of the Global Borrowing Base, take the action
described under clause (1) above (except that prepayments shall be made in
respect of Loans made pursuant to this Agreement);

 

(3)           in the case of a Canadian Borrowing Base Deficiency resulting from
a reallocation of the Revolving Borrowing Base, prepay Loans (other than Bankers
Acceptances) in an aggregate principal amount equal to such deficiency, together
with interest on the principal amount paid accrued to the date of such
prepayment, and, if after prepaying all of the Loans (other than Bankers
Acceptances), a Canadian Borrowing Base Deficiency remains as a result of a BA
Exposure, pay to the Canadian Administrative Agent an amount equal to such
remaining Canadian Borrowing Base Deficiency to be held as cash collateral as
provided in Section 2.22(k), and, if after prepaying all of the Loans (other
than Bankers Acceptances) and providing cash collateral for all Bankers’
Acceptances pursuant to this Section, a Canadian Borrowing Base Deficiency
remains as a result of an LC Exposure, pay to the Global Administrative Agent an
amount equal to such remaining Canadian Borrowing Base Deficiency; it being
understood that the Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral on the effective date of such reallocation;

 

(4)           in the case of either a Global Borrowing Base Deficiency or
Canadian Borrowing Base Deficiency resulting from an incurrence of Senior Debt
or Subordinated Debt pursuant to Section 2.7(g), utilize the proceeds of such
Senior Debt or Subordinated Debt, as applicable, to take the action required
under clause (1) above (except that (i) the Borrower shall not be obligated to
make any prepayments in respect of “Loans” under the Canadian Term Credit
Agreement and (ii) prepayments shall first be made in respect of “Loans” made
pursuant to the U.S. Credit Agreement); provided that if a prepayment or deposit
is required under this clause (4), then the Borrower shall be obligated to make
(or cause to be made) such prepayment and/or deposit of cash collateral
contemporaneously with the incurrence of such Senior Debt or Subordinated Debt;

 

(5)           notwithstanding anything in this Section 2.10 to the contrary, in
the event that a Canadian Borrowing Base Deficiency exists at a time when no
Revolving Borrowing Base Deficiency exists, then, to the extent that such action
would cure (in whole or in part) such Canadian Borrowing Base Deficiency, the
Parent may reallocate the Revolving Borrowing Base between the U.S. Revolving
Borrowing Base and the Canadian Revolving Borrowing Base by providing the Global
Administrative Agent with its election to do so (which election will designate
the relevant reallocations) on the Business Day on which such Canadian Borrowing
Base Deficiency occurs; provided, however, that no reallocation shall be

 

37

--------------------------------------------------------------------------------


 

permitted to the extent such reallocation would cause the aggregate “Credit
Exposure” of the U.S. Revolving Lenders under the U.S. Credit Agreement to be
greater than the lesser of the aggregate “Commitments” thereunder and the
Canadian Revolving Borrowing Base; and

 

(6)           in the case of either a U.S. Borrowing Base Deficiency or Canadian
Borrowing Base Deficiency resulting from a Casualty Event pursuant to Section
2.7(h), utilize the Net Cash Proceeds of such Casualty Event to take the action
described under clause (1) above (except that (i) the Borrower shall not be
obligated to make any prepayments in respect of “Loans” under the Canadian Term
Credit Agreement and (ii) prepayments shall first be made in respect of “Loans”
made pursuant to the U.S. Credit Agreement); provided that if a prepayment or
deposit is required under this clause (6), then the Borrower shall be obligated
to make (or cause to be made) such prepayment and/or deposit of cash collateral
on the Business Day immediately following the Deficiency Notification Date with
respect to such deficiency.

 

(c)                                  The Borrower shall notify the Global
Administrative Agent and the Canadian Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., Toronto time,
two (2) Business Days before the date of prepayment or (ii) in the case of
prepayment of a Canadian Prime Borrowing or U.S. Prime Borrowing, not later than
11:00 a.m., Toronto time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid (which amount shall be in a
minimum principal amount of U.S.$1,000,000 and in U.S.$1,000,000 increments in
excess thereof); provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.8, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.8.  Promptly following
receipt of any such notice relating to a Borrowing, the Canadian Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and by any other amounts then due under this
Agreement (including all amounts due under Section 2.16).

 

SECTION 2.11.                 Fees.

 

(a)                                  The Borrower agrees to pay to the Canadian
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the daily amount
equal to the Applicable Percentage of such Lender of the Unutilized Commitment
during the period from and including the Global Effective Date to but excluding
the date on which the Commitments terminate.  Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date of this Agreement; provided that any
Commitment Fees accruing after the date on which the Commitments terminate shall
be payable on demand.  All Commitment Fees shall be computed

 

38

--------------------------------------------------------------------------------


 

on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Canadian Administrative Agent for the account of each Lender a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate as interest on Eurodollar Loans on the average daily
amount of such Lender’s Applicable Percentage of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date on which the Commitments terminate and the date on which the Lenders cease
to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee equal to
the greater of (A) U.S.$500 and (B) the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements), which LC Exposure will be converted to an
Equivalent Amount with respect to Letters of Credit which are denominated in
Canadian Dollars, during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the administration, issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees shall be payable in
arrears on the last day of each March, June, September and December of each
year, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the Global
Administrative Agent, for its own account, the account of the Agents and for the
account of each Lender, as applicable, fees, including, without limitation, an
upfront fee (the “Upfront Fee”), in the amounts and at the times separately
agreed upon between the Borrower, the Global Administrative Agent and the Global
Syndication Agents, including, without limitation, the amounts agreed upon in
the Fee Letter.

 

(d)                                 Unless otherwise set forth herein, all fees
payable hereunder shall be paid on the dates due, in immediately available funds
in U.S. Dollars, to the Global Administrative Agent or the Canadian
Administrative Agent (or the Issuing Bank, in the case of fees payable to it),
as the case may be, for distribution, in the case of Commitment Fees and
participation fees, to the Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.12.                 Interest.

 

(a)                                  Subject to Sections 2.12(f), (g) and (h)
and Section 10.13, the Loans comprising each Canadian Prime Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate for Canadian Prime
Loans, and Loans comprising each U.S. Prime Borrowing shall bear interest at the
U.S. Prime plus the Applicable Rate for U.S. Base Rate Loans.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Subject to Sections 2.12(f), (g) and (h) and
Section 10.13, the Loans comprising each Eurodollar Borrowing shall bear
interest at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate for Eurodollar Loans.

 

(c)                                  Notwithstanding the foregoing, but subject
to Sections 2.12(f), (g) and (h) and Section 10.13, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section plus, to the extent permitted by applicable
law, 2% or (ii) in the case of any other amount, the rate applicable to Canadian
Prime Loans as provided in paragraph (a) of this Section plus, to the extent
permitted by applicable law, 2%.

 

(d)                                 Subject to Sections 2.12(f), (g) and (h) and
Section 10.13, accrued interest on each Loan (other than a Loan consisting of
the acceptance of a Bankers’ Acceptance) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand of the Canadian Administrative Agent or the Majority
Lenders (through the Canadian Administrative Agent), (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  Subject to Sections 2.12(f), (g) and (h)
and Section 10.13, all interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Canadian
Prime Rate or the U.S. Base Rate and interest associated with BA Loans shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Canadian Prime Rate, U.S.
Base Rate or LIBO Rate shall be determined by the Canadian Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

(f)                                    To the extent permitted by applicable
law, any provision of the Interest Act (Canada) or the Judgment Interest Act
(Alberta) which restricts any rate of interest set forth herein shall be
inapplicable to this Agreement and is hereby waived by the Borrower.

 

(g)                                 The theory of deemed reinvestment shall not
apply to the calculation of interest or payment of fees or other amounts
hereunder, notwithstanding anything contained in this Agreement, acceptance or
other evidence of indebtedness or in any other Loan Document now or hereafter
taken by any Agent or any Lender for the obligations of the Borrower under this
Agreement, or any other instrument referred to herein, and all interest and fees
payable by the Borrower to the Lenders, shall accrue from day to day, computed
as described herein in accordance with the “nominal rate” method of interest
calculation.

 

40

--------------------------------------------------------------------------------


 

(h)                                 Where, in this Agreement, a rate of interest
or fees is to be calculated on the basis of a 360-day year, such rate is, for
the purpose of the Interest Act (Canada), equivalent to the said rate
(i) multiplied by the actual number of days in the one year period beginning on
the first day of the period of calculation and (ii) divided by 360.

 

SECTION 2.13.                 Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Global Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate for such
Interest Period;

 

(b)                                 the Global Administrative Agent is advised
by the Majority Lenders that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period; or

 

(c)                                  the Global Administrative Agent determines
in good faith (which determination shall be conclusive) that by reason of
circumstances affecting the interbank dollar market generally, deposits in U.S.
Dollars in the London interbank dollar market are not being offered for the
applicable Interest Period and in an amount equal to the amount of the
Eurodollar Loan requested by the Borrower,

 

then the Global Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Global Administrative Agent notifies the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing for the affected
Interest Period shall be ineffective, and (ii) if any Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as a Eurodollar Loan having
the shortest Interest Period which is not unavailable under clauses (a) through
(c) of this Section, and if no Interest Period is available, as an U.S. Prime
Borrowing.

 

SECTION 2.14.                 Illegality.

 

(a)                                  Notwithstanding any other provision of this
Agreement to the contrary, if (i) by reason of the adoption of any applicable
Governmental Rule or any change in any applicable Governmental Rule or in the
interpretation or administration thereof by any Governmental Authority or
compliance by any Lender with any request or directive (whether or not having
the force of law) of any central bank or other Governmental Authority or (ii)
circumstances affecting the London interbank dollar market or the position of a
Lender therein shall at any time make it unlawful or impracticable in the sole
discretion of a Lender exercised in good faith for such Lender or its Applicable
Lending Office to (A) honor its obligation to make Eurodollar Loans either
generally or for a particular Interest Period provided for hereunder, or (B)
maintain Eurodollar Loans either generally or for a particular Interest Period
provided for hereunder, then such Lender shall promptly notify the Borrower
thereof through the Global Administrative Agent and such Lender’s obligation to
make or maintain Eurodollar Loans having an affected Interest Period hereunder
shall be suspended until such time as such Lender may again make and

 

41

--------------------------------------------------------------------------------


 

maintain Eurodollar Loans having an affected Interest Period (in which case the
provisions of Section 2.14(b) hereof shall be applicable).  Before giving such
notice pursuant to this Section 2.14, such Lender will designate a different
available Applicable Lending Office for the affected Eurodollar Loans of such
Lender or take such other action as the Borrower may request if such designation
or action will avoid the need to suspend such Lender’s obligation to make
Eurodollar Loans hereunder and will not, in the sole opinion of such Lender
exercised in good faith, be disadvantageous to such Lender (provided, that such
Lender shall have no obligation so to designate an Applicable Lending Office for
Eurodollar Loans located in the United States of America).

 

(b)                                 If the obligation of any Lender to make or
maintain any Eurodollar Loans shall be suspended pursuant to Section 2.14(a)
hereof, all Loans having an affected Interest Period which would otherwise be
made by such Lender as Eurodollar Loans shall be made instead as U.S. Prime
Loans (and, if such Lender so requests by notice to the Borrower with a copy to
the Global Administrative Agent and the Canadian Administrative Agent, each
Eurodollar Loan having an affected Interest Period of such Lender then
outstanding shall be automatically converted into a U.S. Prime Loan on the last
day of the Interest Period for such Eurodollar Loans unless earlier conversion
is required by applicable law) and, to the extent that Eurodollar Loans are so
made as (or converted into) U.S. Prime Loans, all payments of principal which
would otherwise be applied to such Eurodollar Loans shall be applied instead to
such U.S. Prime Loans.

 

SECTION 2.15.                 Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBO Rate) or any Issuing Bank; or

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or BA Loan or Bankers’
Acceptance (or of maintaining its obligation to make any such Loan or BA Loan or
Bankers’ Acceptance ) or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or BA Loan
or Bankers’ Acceptance, or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or such
Issuing Bank such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding

 

42

--------------------------------------------------------------------------------


 

company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16.                 Break Funding Payments.  In the event of (a) the
payment (including prepayment or cash collateralization, as applicable) of any
principal of any Eurodollar Loan or BA Loan or Bankers’ Acceptance other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan or BA Loan or
Bankers’ Acceptance other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or BA Loans or Bankers’
Acceptances other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to  Section 2.19 then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid,

 

43

--------------------------------------------------------------------------------


 

at the commencement of such period, for dollar deposits of a comparable amount
and period from other banks in the London interbank market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower, the Global
Administrative Agent and the Canadian Administrative Agent and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17.                 Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Global Administrative Agent, the Canadian Administrative Agent, each Lender
or Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law;
provided that if a Lender is in breach of its obligations under Section 2.17(e),
then the Borrower shall only be obligated to comply with clauses (ii) and (iii)
of this Section 2.17(a) with respect to payments to be made to such Lender.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the Global
Administrative Agent, the Canadian Administrative Agent, each Lender and each
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Global Administrative
Agent, the Canadian Administrative Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that if a Lender is in breach
of its obligations under Section 2.17(e), then the Borrower shall have no
obligations under this Section 2.17(c) with respect to any payments or
liabilities described herein made or owed by such Lender.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank, or by either the Global Administrative Agent or the Canadian
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority, if
available, the Borrower shall deliver to the Global Administrative Agent and the
Canadian Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return

 

44

--------------------------------------------------------------------------------


 

reporting such payment or other evidence of such payment reasonably satisfactory
to the Global Administrative Agent and the Canadian Administrative Agent.

 

(e)                                  Each Lender represents and warrants that it
is not a Foreign Lender.

 

(f)                                    If the Borrower at any time pays an
amount under Section 2.17(a), (b) or (c) to any Lender, the Global
Administrative Agent, the Canadian Administrative Agent or any Issuing Bank, and
such payee receives a refund of or credit for any part of any Indemnified Taxes
or Other Taxes which such payee determines in its sole judgment is made with
respect to such amount paid by the Borrower, such Lender, the Global
Administrative Agent, the Canadian Administrative Agent or any Issuing Bank, as
the case may be, shall pay to the Borrower the amount of such refund or credit
promptly, and in any event within 60 days, following the receipt of such refund
or credit by such payee.

 

SECTION 2.18.                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                                  The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 12:00 noon, Toronto time),
on the date when due, in immediately available funds in the appropriate
Currency, without set-off or counterclaim.  Any amounts received after such time
on any date may, in the discretion of the Canadian Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the Canadian
Administrative Agent c/o JPMorgan Chase Bank, Toronto Branch, 200 Bay Street,
Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2, Attention:
Drew McDonald, Telephone: 416-981-9143, Fax: 416-981-9138, with a copy to
JPMorgan Chase Bank, Loan and Agency Services, 1111 Fannin, 8th floor, Houston,
TX 77002, Attention:  James DeLeon, Telephone: 713-750-2366, Fax: 713-427-6307,
except payments to be made directly to an Issuing Bank as expressly provided
herein and payments pursuant to Sections 2.15, 2.16, 2.17(c) and 10.3 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The Canadian
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  Except as set forth in clause (a) of the definition of
“Interest Period”, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in the appropriate Currency as
required pursuant to the Loan Documents.

 

(b)                                 If at any time insufficient funds are
received by and available to the Canadian Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties

 

45

--------------------------------------------------------------------------------


 

entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Canadian Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Canadian Administrative Agent for the account of the
Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment, the Canadian Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or an Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Canadian Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Global
Administrative Agent, at the greater of the cost incurred by the Canadian
Administrative Agent for making such distributed amount and a rate determined by
the Global Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.4(d) or (e), 2.5(b),
2.18(d) or 10.3(c) then the Canadian Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Canadian Administrative Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

46

--------------------------------------------------------------------------------


 

SECTION 2.19.                 Mitigation Obligations; Replacement of Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender asserts that events have
occurred suspending its obligation to make or maintain Eurodollar Loans under
Section 2.14 when substantially all other Lenders have not also done so, (ii)
any Lender requests compensation under Section 2.15, (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iv) any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender, the Canadian
Administrative Agent and the Global Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) the Borrower shall have received the prior
written consent of the Global Administrative Agent and the Canadian
Administrative Agent, which consents shall not unreasonably be withheld or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(3) the assignee and assignor shall have entered into an Assignment and
Acceptance, and (4) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.

 

SECTION 2.20.                 Currency Conversion and Currency Indemnity.

 

(a)                                  Payments in Agreed Currency.  The Borrower
shall make payment relative to any Obligation in the currency (the “Agreed
Currency”) in which the Obligation was effected.  If any payment is received on
account of any Obligation in any currency (the “Other Currency”) other than the
Agreed Currency (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any Collateral or the liquidation of
the Borrower or otherwise howsoever), such payment shall constitute a discharge
of the liability of the Borrower hereunder and under the other Loan Documents in
respect of such obligation only to the extent of the amount of the Agreed
Currency which the relevant Lender or Agent, as the case may be, is able to
purchase with the amount of the Other Currency received by it on the Business
Day next following such receipt in accordance with its normal procedures and
after deducting any premium and costs of exchange.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Conversion of Agreed Currency into Judgment
Currency.  If, for the purpose of obtaining or enforcing judgment in any court
in any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in the Agreed Currency then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event the
Borrower shall be obligated to pay the Agents and the Lenders any deficiency in
accordance with Section 2.20(c).  For the foregoing purposes “rate of exchange”
means the rate at which the relevant Lender or Agent, as applicable, in
accordance with its normal banking procedures is able on the relevant date to
purchase the Agreed Currency with the Judgment Currency after deducting any
premium and costs of exchange.

 

(c)                                  Circumstances Giving Rise to Indemnity.  To
the fullest extent permitted by applicable law, if (i) any Lender or any Agent
receives any payment or payments on account of the liability of the Borrower
hereunder pursuant to any judgment or order in any Other Currency, and (ii) the
amount of the Agreed Currency which the relevant Lender or Agent, as applicable,
is able to purchase on the Business Day next following such receipt with the
proceeds of such payment or payments in accordance with its normal procedures
and after deducting any premiums and costs of exchange is less than the amount
of the Agreed Currency due in respect of such liability immediately prior to
such judgment or order, then the Borrower on demand shall, and the Borrower
hereby agrees to, indemnify the Lenders and the Agents from and against any
loss, cost or expense arising out of or in connection with such deficiency.

 

(d)                                 Indemnity Separate Obligation.  To the
fullest extent permitted by applicable law, the agreement of indemnity provided
for in Section 2.20(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lenders or Agents or any of them from time to time,
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.

 

SECTION 2.21.                 [Reserved]

 

SECTION 2.22.                 Bankers’ Acceptances.  Subject to the terms and
conditions of this Agreement, the Commitments may be utilized, upon the request
of the Borrower, in addition to the Loans provided for by Section 2.2 and the
issuance of Letters of Credit provided for by Section 2.4, for the acceptance by
the Lenders of Bankers’ Acceptances issued by the Borrower, provided that in no
event shall (i) the aggregate amount of all Bankers’ Acceptance Liabilities
together with the Equivalent Amount in U.S. Dollars of the aggregate principal
amount of the Loans and the aggregate amount of all LC Exposure exceed the
lesser of (A) the aggregate amount of the Canadian Revolving Borrowing Base then
in effect and (B) the aggregate amount of the Commitments of the Lenders, and
(ii) any Bankers’ Acceptances have maturities that are not integral multiples of
30 days, nor fewer than 30 days nor more than 180 days, from the Acceptance Date
(and in no event shall any Bankers’ Acceptances mature on a date after the
Maturity Date).  Whenever the Borrower is required to furnish a notice to the
Canadian Administrative Agent pursuant to the following additional provisions of
this Section, it shall give a copy of such notice to the Global Administrative
Agent.  The following additional provisions shall apply to Bankers’ Acceptances:

 

48

--------------------------------------------------------------------------------


 

(a)                                  In order to facilitate and expedite the
issuance and acceptance of Bankers’ Acceptances hereunder, the Borrower agrees
to the terms and conditions of the Power of Attorney with respect to the
Bankers’ Acceptance attached hereto as Exhibit I.

 

(b)                                 When the Borrower wishes to make a Borrowing
by way of Bankers’ Acceptances, the Borrower shall submit to the Canadian
Administrative Agent and the Global Administrative Agent a Bankers’ Acceptance
Request by not later than 1:00 p.m., Toronto time, two (2) Business Days’ prior
to the Acceptance Date.  Each Bankers’ Acceptance Request shall be irrevocable
and binding on the Borrower.  The Borrower shall indemnify each Lender against
any loss or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill or honor before the date specified as the Acceptance Date,
the applicable conditions set forth in Article IV, if, as a result of such
failure the requested Bankers’ Acceptance is not made on such date.  Unless
otherwise agreed among the Canadian Administrative Agent, the Global
Administrative Agent and the Lenders, the aggregate amount of all Bankers’
Acceptances issued on any Acceptance Date hereunder shall be accepted pro rata
by all Lenders relative to their respective Applicable Percentage, rounded,
upwards or downwards, as the case may be, to the nearest C$100,000.  Upon
receipt of a Bankers’ Acceptance Request, the Canadian Administrative Agent
shall advise each Lender of the contents thereof.

 

(c)                                  [Intentionally omitted].

 

(d)                                 On each day during the period commencing
with the issuance by the Borrower of any Bankers’ Acceptance and until such
Bankers’ Acceptance Liability shall have been paid by the Borrower, the
Commitment of each Accepting Lender that is able to extend credit by way of
Bankers’ Acceptances shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the Principal Amount of such Bankers’
Acceptance.

 

The Commitment of any Lender providing a BA Loan rather than Bankers’
Acceptances shall be deemed utilized during this period in an amount equal to
its Applicable Percentage of the total amount of Bankers’ Acceptances and BA
Loans in each Bankers’ Acceptance Request.

 

(e)                                  The Borrower agrees to pay on the BA
Maturity Date for each Bankers’ Acceptance, to the Canadian Administrative Agent
for account of each Accepting Lender, an amount equal to the Bankers’ Acceptance
Liability for such Bankers’ Acceptance.

 

The Borrower hereby waives presentment for payment of Bankers’ Acceptances by
each Accepting Lender and any defense to payment of amounts due to an Accepting
Lender in respect of a Bankers’ Acceptance which might exist by reason of such
Bankers’ Acceptance being held at maturity by the Accepting Lender which
accepted it and agree not to claim from such Lenders any days of grace for the
payment at maturity of Bankers’ Acceptances.

 

(f)                                    In the event the Borrower fails to notify
the Canadian Administrative Agent in writing not later than 1:00 p.m., Toronto
time, on the Business Day prior to any BA Maturity Date that the Borrower
intends to pay with such Borrower’s own funds the Bankers’ Acceptance
Liabilities due on such BA Maturity Date or fails to make such payment, the
Borrower shall be deemed, for all purposes to have given the Canadian
Administrative Agent notice of a borrowing

 

49

--------------------------------------------------------------------------------


 

of a Canadian Prime Loan pursuant to Section 2.3 for an amount equal to the
Principal Amount of such Bankers’ Acceptance; provided that:

 

(i)                                     the BA Maturity Date for such Bankers’
Acceptances shall be considered to be the date of such borrowing;

 

(ii)                                  the proceeds of such Canadian Prime Loan
shall be used to pay the amount of the Bankers’ Acceptance Liability due on such
BA Maturity Date;

 

(iii)                               if after giving effect to such Canadian
Prime Loan, a Canadian Borrowing Base Deficiency would exist, the Global
Administrative Agent shall so advise the Borrower and the Borrower shall comply
with the provisions of Section 2.10;

 

(iv)                              each Lender which has made a maturing BA Loan
(in accordance with Section 2.22(g) hereof) shall continue to extend credit to
the Borrower by way of a Canadian Prime Loan (without further advance of funds
to the Borrower) in the Principal Amount equal to its Applicable Percentage of
the total amount of credit requested to be extended by Bankers’ Acceptances when
the BA Loan was made; and

 

(v)                                 the Canadian Administrative Agent shall
promptly and in any event within three (3) Business Days following the BA
Maturity Date of such Bankers’ Acceptances, notify the Borrower in writing of
the making of such Canadian Prime Loan pursuant to this Section 2.22(f).

 

(g)                                 If, in the sole judgment of a Lender, such
Lender is unable, as a result of applicable law or customary market practice, to
extend credit by way of Bankers’ Acceptance in accordance with this Agreement,
such Lender shall give notice to such effect to the Canadian Administrative
Agent and the Borrower prior to 11:00 a.m., Toronto time, on the date of the
requested credit extension (which notice may, if so stated therein, remain in
effect with respect to subsequent requests for extension of credit by way of
Bankers’ Acceptance until revoked by notice to the Global Administrative Agent,
the Canadian Administrative Agent and the Borrower) and shall make available to
the Canadian Administrative Agent, in accordance with Section 2.1 hereof prior
to 2:00 p.m., Toronto time, on the date of such requested credit extension a
Canadian Dollar loan (a “BA Loan”) in the Principal Amount equal to such
Lender’s Applicable Percentage of the total amount of credit requested to be
extended by way of Bankers’ Acceptances.  The Stamping Fee for that BA Loan
shall be calculated on that Principal Amount.  Such BA Loan shall have an
Interest Period equal to the term of the Bankers’ Acceptances for which it is a
substitute and shall bear interest throughout such Interest Period applicable to
that BA Loan at a rate per annum equal to the Bankers’ Acceptance Rate for such
Bankers’ Acceptances.  On the maturity date of the Bankers’ Acceptances issued
concurrently with the advance of the BA Loan, the Borrower shall pay to each
Lender which made a BA Loan, in satisfaction of the BA Loan and accrued interest
thereon, an amount equal to the Principal Amount of such BA Loan, failing which
such Principal Amount shall be converted to a Canadian Prime Loan.  The amount
of the proceeds of that BA Loan to be disbursed to the Borrower on the
Acceptance Date shall be the same amount as if that Lender had accepted and
purchased its Lender’s Applicable Percentage of the requested Bankers’
Acceptances at a discount from the Principal Amount of that Bankers’ Acceptance
calculated at a discount rate per annum equal to

 

50

--------------------------------------------------------------------------------


 

the Bankers’ Acceptance Rate for the term of such Bankers’ Acceptances in the
same manner that BA Net Proceeds are calculated; provided that the Principal
Amount of such BA Loan shall be the same amount as the face amount of the
Bankers’ Acceptance which such Lender would have accepted but for this Section
2.22(g).

 

(h)                                 [Intentionally omitted].

 

(i)                                     If a Lender determines in good faith,
which determination shall be final, conclusive and binding upon the Borrower,
and notifies the Borrower that, by reason of circumstances affecting the money
market:

 

(i)                                     there is no market for Bankers’
Acceptances generally or of a requested duration; or

 

(ii)                                  the demand for Bankers’ Acceptances is
insufficient to allow the sale or trading of the Bankers’ Acceptances created
and purchased hereunder generally or in connection with a requested duration;

 

then:

 

(x)                                   the right of the Borrower to request
Bankers’ Acceptances or a BA Loan of the affected duration from that Lender
shall be suspended until such Lender determines that the circumstances causing
such suspension no longer exist and such Lender so notifies each Borrower; and

 

(y)                                 any Bankers’ Acceptance Request for an
affected duration which is outstanding shall be canceled and the Bankers’
Acceptances or BA Loan requested therein shall not be made and a Bankers’
Acceptance or BA Loan having the shortest duration available (or if none) a
Canadian Prime Loan shall be made in its place.

 

(j)                                     It is the intention of the Canadian
Administrative Agent, the Lenders and the Borrower that, except to the extent a
Lender advises otherwise, pursuant to the Depository Bills and Notes Act
(“DBNA”), all Bankers’ Acceptances accepted by the Lenders under this Agreement
shall be issued in the form of a “depository bill” (as defined in the DBNA),
deposited with the Canadian Depository for Securities Ltd. and made payable to
CDS & Co.  In order to give effect to the foregoing, the Canadian Administrative
Agent shall, subject to the approval of the Borrower and the Lenders, establish
and notify the Borrower and the Lenders of any procedure, consistent with the
terms of this Agreement and the requirements of the DBNA, as is reasonably
necessary to accomplish such intention, including, without limitation:

 

(i)                                     any instrument held by the Canadian
Administrative Agent or a Lender for the purposes of Bankers’ Acceptances shall
have marked prominently and legibly on its face and within its text, at or
before the time of issue, the words “This is a depository bill subject to the
Depository Bills and Notes Act (Canada)”;

 

(ii)                                  any reference to the authentication of the
Bankers’ Acceptances will be removed; and

 

51

--------------------------------------------------------------------------------


 

(iii)                               any reference to “bearer” will be removed
and no Bankers’ Acceptance shall be marked with any words prohibiting
negotiation, transfer or assignment of it or of an interest in it.

 

(k)                                  If any Event of Default shall occur and be
continuing on the Business Day that the Borrower receives notice from the Global
Administrative Agent, the Canadian Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with BA Exposure
representing greater than 50% of the total BA Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Canadian Administrative Agent, in the name of the Canadian
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the BA Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Section 8.1(g).  the Borrower shall also deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.10, and any such cash collateral so deposited and held by the Canadian
Administrative Agent hereunder shall constitute part of the Global Borrowing
Base for purposes of determining compliance with Section 2.10.  Each such
deposit shall be held by the Canadian Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this
Agreement.  The Canadian Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Canadian Administrative
Agent and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Canadian
Administrative Agent for the satisfaction of the obligations of the Borrower
with respect to the BA Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with BA Exposure
representing greater than 50% of the total BA Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.  If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.10, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.10 and no Default
shall have occurred and be continuing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Global Administrative Agent, the Canadian Administrative
Agent, the other Agents, any Issuing Bank and the Lenders to enter into this
Agreement and to make Loans hereunder, the Borrower represents and warrants to
the Global Administrative Agent, the Canadian Administrative Agent, the other
Agents, any Issuing Bank and the Lenders as set forth in this Article.

 

52

--------------------------------------------------------------------------------


 

SECTION 3.1.                       Corporate Existence.  Each Borrower and each
of their Subsidiaries: (i) is an organization duly organized, legally existing
and in good standing under the laws of the jurisdiction of its organization;
(ii) has all requisite power, and has all material Government Approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.2.                       [Intentionally omitted].

 

SECTION 3.3.                       [Intentionally omitted].

 

SECTION 3.4.                       No Breach.  Neither the execution and
delivery of the Loan Documents, nor compliance with the terms and provisions
hereof will conflict with or result in a breach of, or require any consent which
has not been obtained as of the Closing Date under, the respective Organic
Documents of either Borrower or any of their Subsidiaries, or any Governmental
Rule or any material agreement or instrument to which either Borrower or any of
their Subsidiaries is a party or by which it is bound or to which it or its
Properties are subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of either Borrower or any of their Subsidiaries pursuant to
the terms of any such agreement or instrument other than the Liens created by
the Combined Loan Documents.

 

SECTION 3.5.                       Authority.  Each Loan Party has all necessary
power and authority to execute, deliver and perform its obligations under the
Combined Loan Documents to which it is a party; and the execution, delivery and
performance by each Loan Party of the Combined Loan Documents to which it is a
party, have been duly authorized by all necessary action on its part; and the
Combined Loan Documents constitute the legal, valid and binding obligations of
each Loan Party thereto, enforceable in accordance with their terms, except to
the extent that enforcement may be subject to any applicable bankruptcy,
insolvency or similar laws generally affecting the enforcement of creditors’
rights.

 

SECTION 3.6.                       Approvals.  Except for filings necessary to
perfect Liens created under the Combined Loan Documents, no authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority are necessary for the execution, delivery or performance by any Loan
Party of the Combined Loan Documents or for the validity or enforceability
thereof.

 

SECTION 3.7.                       Use of Proceeds and Letters of Credit.  Each
Borrower will, and will cause each of its Subsidiaries to, use the proceeds of
the Loans (a) to refinance existing Indebtedness of the Borrowers and their
Subsidiaries, (b) to reimburse each Issuing Bank for LC Disbursements in
accordance with Section 2.4(e) or (c) for such Borrower’s and its Subsidiaries’
general corporate purposes, including intercompany Investments.  Letters of
Credit will be issued only to support normal and customary oil and gas
operations undertaken by such Borrower or any of its Subsidiaries in the
ordinary course of its business.

 

SECTION 3.8.                       [Intentionally omitted].

 

53

--------------------------------------------------------------------------------


 

SECTION 3.9.                       [Intentionally omitted].

 

SECTION 3.10.                 Properties, etc.

 

(a)                                  Each Borrower and each of its Subsidiaries
has good and defensible title to (i) those Mortgaged Properties, if any, used in
calculating compliance with the collateral coverage requirements set forth in
Section 5.13 of the U.S. Credit Agreement and (ii) its and their other material
(individually or in the aggregate) Properties, in each case free and clear of
all Liens, except Liens permitted by Section 7.2.  After giving full effect to
the Excepted Liens, each Borrower or its Subsidiaries owns the net interests in
production attributable to the Hydrocarbon Interests reflected in the most
recently delivered Reserve Report and the ownership of such Properties shall not
in any material respect obligate such Borrower or any Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report.  All
information contained in the most recently delivered Reserve Report is true and
correct in all material respects as of the date thereof.

 

(b)                                 All leases and agreements necessary for the
conduct of the business of each Borrower and its Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which would affect
in any material respect the conduct of the business of such Borrower and its
Subsidiaries.

 

(c)                                  The rights, Properties and other assets
presently owned, leased or licensed by each Borrower and its Subsidiaries
including, without limitation, all easements and rights of way, include all
rights, Properties and other assets necessary to permit such Borrower and its
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the Global Effective Date.

 

(d)                                 All of the assets and Properties of each
Borrower and its Subsidiaries which are reasonably necessary for the operation
of its business are in good working condition and are maintained in accordance
with prudent business standards.

 

SECTION 3.11.                 No Material Misstatements.  No written
information, statement, exhibit, certificate, document or report furnished to
the Global Administrative Agent, the Canadian Administrative Agent, the other
Agents and the Lenders (or any of them) by either Borrower or any of its
Subsidiaries in connection with the negotiation of the Combined Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statement contained therein not materially
misleading in the light of the circumstances in which made and with respect to
the Parent and its Subsidiaries taken as a whole.  There is no fact existing
with respect to the Parent or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or in the future could reasonably be
likely to have (so far as such Borrower can now foresee) a Material Adverse
Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Global Administrative
Agent and the Canadian Administrative Agent by or on behalf of the Borrower or
any of its Subsidiaries prior to, or on, the Global Effective Date in connection
with the transactions contemplated hereby.

 

54

--------------------------------------------------------------------------------


 

SECTION 3.12.                 [Intentionally omitted].

 

SECTION 3.13.                 [Intentionally omitted].

 

SECTION 3.14.                 Subsidiaries.  Except as set forth on Schedule
3.14 to the U.S. Credit Agreement or as otherwise disclosed in writing to the
Global Administrative Agent and the Canadian Administrative Agent, the Borrowers
have no Subsidiaries.

 

SECTION 3.15.                 Location of Business and Offices.  Each Borrower’s
principal place of business and chief executive offices are located at the
address stated on the respective signature page of this Agreement or as
otherwise disclosed in writing to the Global Administrative Agent and the
Canadian Administrative Agent.  The principal place of business and chief
executive office of each Subsidiary are described on Schedule 3.14 or as
otherwise disclosed in writing to the Global Administrative Agent and the
Canadian Administrative Agent.

 

SECTION 3.16.                 Defaults.  Neither Borrower nor any of its
Subsidiaries is in default nor has any event or circumstance occurred which, but
for the expiration of any applicable grace period or the giving of notice, or
both, would constitute a default under any material agreement or instrument to
which such Borrower or such Subsidiary is a party or by which such Borrower or
such Subsidiary is bound which default could reasonably be expected to have a
Material Adverse Effect.  No Default hereunder has occurred and is continuing.

 

SECTION 3.17.                 Unfunded Pension Liabilities.  The unfunded
pension or similar liabilities of each Borrower and its Subsidiaries do not in
the aggregate exceed an amount which could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.18.                 Compliance with the Law.  Neither Borrower nor any
of its Subsidiaries has violated any Governmental Rule or failed to obtain any
Governmental Approval necessary for the ownership of any of its Properties or
the conduct of its business, which violation or failure could reasonably be
expected to have (in the event such violation or failure were asserted by any
Person through appropriate action) a Material Adverse Effect.  Except for such
acts or failures to act as could not reasonably be expected to have a Material
Adverse Effect, the Oil and Gas Properties (and properties unitized therewith)
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all applicable Governmental Rules of all Governmental
Authorities having jurisdiction and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties.

 

SECTION 3.19.                 Solvency.  Immediately after the consummation of
the Financing Transactions to occur on the Global Effective Date and immediately
following the making of each Loan made on the Global Effective Date and after
giving effect to the application of the proceeds of such Loans, (a) each Loan
Party will not have unreasonably small capital with which to conduct the
business in which such Loan Party is engaged as such business is now conducted
and is proposed to be conducted following the Global Effective Date; and (b)
each Loan Party and each Borrower and its Subsidiaries, on a consolidated basis,
will be Solvent.

 

SECTION 3.20.                 Perfection.  The Obligations are and shall be at
all times secured by Liens on all Equity Interests pledged pursuant to the
Pledge Agreements delivered pursuant to

 

55

--------------------------------------------------------------------------------


 

Sections 4.1(e) and (f) or otherwise delivered pursuant to this Agreement or the
other Loan Documents, to the extent perfection has or will occur, by the filing
of a financing statement, the filing of an instrument to perfect a floating
charge under the laws of any applicable province, or by possession, and, except
for Liens permitted by Section 7.2 of the U.S. Credit Agreement, all such Liens
shall be first-priority Liens.

 

SECTION 3.21.                 Representations and Warranties in U.S. Credit
Agreement.  Each Borrower represents and warrants that each of the
representations and warranties contained in the U.S. Credit Agreement,
including, without limitation, Article III of the U.S. Credit Agreement,
pertaining or otherwise applicable to such Borrower or its Subsidiaries, each in
its capacity as a direct or indirect Subsidiary of the Parent, is true, correct
and complete in all respects (except with respect to such representations and
warranties which expressly relate to an earlier date, in which case such
representations and warranties are true, correct and complete as of such earlier
date).

 

ARTICLE IV

CONDITIONS

 

SECTION 4.1.                       Initial Loan.  The obligations of the Lenders
to make Loans (including making BA Loans and accepting Bankers’ Acceptances) or
for any Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

 

(a)                                  Certain Loan Documents.  The Global
Administrative Agent (or its counsel) shall have received from each party
thereto either a counterpart of each of the following documents duly executed on
behalf of such party or written evidence satisfactory to the Global
Administrative Agent (which may include telecopy transmission of a signed
signature page of such document) that each such party has duly executed for
delivery to the Global Administrative Agent a counterpart of each of the
following documents which documents must be acceptable to the Global
Administrative Agent in its sole and absolute discretion: this Agreement, the
Intercreditor Agreement, the Fee Letter, a Guaranty from each Guarantor, the
Pledge Agreements required by Sections 4.1(e) and (f), and all related financing
statements and other filings, and the other Loan Documents.

 

(b)                                 U.S. Loan Documents and Canadian Term Loan
Documents.  The Global Administrative Agent shall have received copies of the
executed U.S. Loan Documents and Canadian Term Loan Documents, and the
conditions for making Loans provided in the U.S. Credit Agreement shall have
been contemporaneously satisfied.

 

(c)                                  Opinions of Counsel.  The Global
Administrative Agent shall have received opinions, dated the Global Effective
Date, addressed to the Global Administrative Agent, the Canadian Administrative
Agent and all Lenders, from (i) Macleod Dixon LLP, counsel to each Borrower, in
substantially the form attached hereto as Exhibit A-1, (ii) Vinson & Elkins
L.L.P., U.S. counsel to the Parent, in substantially the form attached hereto as
Exhibit A-2, (iii) Stewart McKelvey Stirling Scales, Nova Scotia counsel to TBF,
in substantially the form attached hereto as Exhibit A-3 and (iv) LeBoeuf, Lamb,
Greene & MacRae L.L.P., special Wyoming counsel to Retex, Inc., in substantially
the form attached hereto as Exhibit A-4.

 

56

--------------------------------------------------------------------------------


 

(d)                                 Organizational Documents.  The Global
Administrative Agent shall have received a certificate of an Authorized Officer
of each Loan Party dated as of the Global Effective Date, certifying:

 

(i)                                     that attached to each such certificate
are (A) a true and complete copy of the Organic Documents of such Loan Party, as
the case may be, as in effect on the date of such certificate, (B) a true and
complete copy of a certificate from the Governmental Authority of Canada or the
province of such entity’s organization certifying that such entity is duly
organized and validly existing in such jurisdiction, and (C) a true and complete
copy of a certificate from the appropriate Governmental Authority of each
province (without duplication) certifying that such entity is a valid and
subsisting extra provincial corporation in such jurisdiction, if the failure to
be so qualified or in good standing could reasonably be expected to have a
Material Adverse Effect;

 

(ii)                                  that attached to such certificate is a
true and complete copy of resolutions duly adopted by the board of directors or
management committee of such Loan Party, as applicable, authorizing the
execution, delivery and performance of such of the Combined Loan Documents to
which such Loan Party is or is intended to be a party;

 

(iii)                               that attached thereto is a copy of the
certificate of incorporation or formation, as the case may be, of such Loan
Party, and a certificate as to the good standing of each of the Borrowers or
each such Loan Party, if applicable, dated as of a recent date; and that such
certificate of incorporation or certificate of formation, as the case may be,
has not been amended since the date of such certified copy; and

 

(iv)                              as to the incumbency and specimen signature of
each officer of such Loan Party executing such of the Combined Loan Documents to
which such Loan Party is or is intended to be a party.

 

(e)                                  Pledge Agreement — Parent. The Global
Administrative Agent shall have received counterparts of a Pledge Agreement,
dated as of the Global Effective Date, duly executed and delivered by the
Parent, together with the following:

 

(i)                                     stock certificates representing 100% of
the outstanding shares of common stock of each of (x) TBF and (y) TBRL, and
stock powers and instruments of transfer, endorsed in blank, with respect to
such stock certificates; and

 

(ii)                                  all documents and instruments, including
Uniform Commercial Code Financing Statements (Form UCC-1), required by law or
reasonably requested by the Global Administrative Agent to be filed, registered
or recorded to create or perfect the Liens intended to be created under the
Pledge Agreement.

 

(f)                                    Pledge Agreement – Matador E&P.  The
Global Administrative Agent shall have received counterparts of a Pledge
Agreement, dated as of the Global Effective Date, duly executed and delivered by
Matador, together with the following:

 

57

--------------------------------------------------------------------------------


 

(i)                                     stock certificates representing 100% of
the outstanding shares of common stock of Matador E&P, and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates; and

 

(g)                                 all documents and instruments, including
Uniform Commercial Code Financing Statements (Form UCC-1), required by law or
reasonably requested by the Global Administrative Agent to be filed, registered
or recorded to create or perfect the Liens intended to be created under the
Pledge Agreement.

 

(h)                                 Canadian Lien Searches.  The Global
Administrative Agent shall have received (i) the Canadian Lien Searches, all
dated reasonably close to the Closing Date, in the discretion of the Global
Administrative Agent and in form and substance satisfactory to the Global
Administrative Agent, (ii) evidence reasonably satisfactory to the Global
Administrative Agent that the Liens indicated by the financing statements (or
similar documents) in such Canadian Lien Searches are permitted by Section 7.2
of the U.S. Credit Agreement or have been released, and (iii) evidence in form
and substance satisfactory to the Global Administrative Agent and the Canadian
Administrative Agent of the ownership by the Borrower and its Subsidiaries of
the Oil and Gas Properties.

 

(i)                                     Priority; Security Interest.  The
Collateral and Borrowing Base Properties shall be free and clear of all Liens,
except Liens permitted by Section 7.2 of the U.S. Credit Agreement.  All
filings, notices, recordings and other action necessary to perfect the Liens in
the Collateral shall have been made, given or accomplished or arrangements for
the completion thereof satisfactory to the Global Administrative Agent and its
counsel shall have been made and all filing fees and other expenses related to
such actions either have been paid in full or arrangements have been made for
their payment in full which are satisfactory to the Global Administrative Agent.

 

(j)                                     Approvals and Consents.  The Global
Administrative Agent shall have received copies of all Governmental Approvals
and third party consents and approvals necessary or, advisable in connection
with the Financing Transactions, and all applicable waiting periods and appeal
periods shall have expired, in each case without the imposition of any
burdensome conditions.  There shall be no actual government or judicial action
restraining, preventing or imposing burdensome conditions on the Financing
Transactions.

 

(k)                                  Insurance.  The Global Administrative Agent
and the Lenders shall have received certificates, dated within fifteen (15) days
of the Closing Date, from each Borrowers’ insurers reflecting (i) compliance
with all of the insurance required of the Borrowers by Section 5.3 of the U.S.
Credit Agreement and by the Combined Loan Documents and (ii) that such insurance
is in full force and effect.

 

(l)                                     Initial Reserve Report.  The Global
Administrative Agent and the Lenders shall have received and shall be satisfied
with the contents, results and scope of the Initial Reserve Report.

 

(m)                               Hedging Agreements.  The Global Administrative
Agent shall have received a list of any Hedging Agreements currently in
existence with respect to either of the Borrowers.

 

58

--------------------------------------------------------------------------------


 

(n)                                 Existing Facilities.  The Global
Administrative Agent shall have received a certificate, signed by an Authorized
Officer of the Borrower, stating that the Parent or its Subsidiaries have repaid
in full and terminated the Existing Credit Facilities contemporaneously with the
initial Combined Loans under the Combined Credit Agreements.  The Global
Administrative Agent shall have received evidence satisfactory to it that all
Liens associated with the Existing Credit Facilities have been released or
terminated contemporaneously with the making of such payments and that
arrangements satisfactory to the Global Administrative Agent have been made for
recording and filing such releases.

 

(o)                                 Global Effectiveness Notice.  The Global
Administrative Agent shall have received the Global Effectiveness Notice.

 

(p)                                 Other Documents.  The Global Administrative
Agent shall have received such other legal opinions, instruments and documents
as any of the Agents or their counsel may have reasonably requested.

 

(q)                                 Satisfactory Legal Form.  All documents
executed or submitted pursuant hereto by and on behalf of each Borrower or any
other Loan Party shall be in form and substance reasonably satisfactory to the
Global Administrative Agent and its counsel.  The Global Administrative Agent
and its counsel shall have received all information, approvals, documents or
instruments as the Global Administrative Agent or its counsel may reasonably
request.

 

(r)                                    Fees and Expenses.  The Global
Administrative Agent, the Canadian Administrative Agent, the Arranger, the other
Agents and the Lenders shall have received all fees, including the Upfront Fee,
and other amounts due and payable pursuant to this Agreement or any other
Combined Loan Document on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Combined Loan Document.

 

The Global Administrative Agent shall notify each Borrower, the Canadian
Administrative Agent, the other Agents and the Lenders of the Global Effective
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Loans (including making BA
Loans and accepting Bankers’ Acceptances) and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.2) at or
prior to 3:00 p.m., New York City time, on June 30, 2003 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

SECTION 4.2.                       Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of the Issuing Banks
to issue, amend, renew or extend any Letter of Credit, is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions:

 

(a)                                  Representations and Warranties.  At the
time of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, the
representations and warranties of each Loan Party set forth in the

 

59

--------------------------------------------------------------------------------


 

Combined Loan Documents to which it is a party shall be true and correct on and
as of such date after giving effect to such funding and to the intended use
thereof in all material respects as if made on and as of such date (or, if
stated to have been made expressly as of an earlier date, were true and correct
in all material respects as of such date).

 

(b)                                 No Defaults.  At the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default shall have
occurred and be continuing.

 

(c)                                  No Material Adverse Effect.  At the time of
and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, no event or events
shall have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 Borrowing Request.  The Global
Administrative Agent and the Canadian Administrative Agent shall have received a
Borrowing Request for any Borrowing.  Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank and each Lender that,
until the Commitments have expired or been terminated and Obligations shall have
been paid and performed in full, all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed and no Bankers’
Acceptances Liabilities are outstanding, each Borrower will perform the
obligations set forth in this Article.

 

SECTION 5.1.                       Reporting Requirements.  The Borrower shall
deliver, or shall cause to be delivered, to the Global Administrative Agent, the
Canadian Administrative Agent and each Lender:

 

(a)                                  Compliance Certificate.  Concurrently with
any delivery of financial statements under clause (a) or (b) of Section 5.1 of
the U.S. Credit Agreement, if the Parent has not supplied a compliance
certificate in substantially the form of Exhibit C thereto or any other form
approved by the Global Administrative Agent, executed by an Authorized Officer
of the Parent, then the Borrowers shall deliver a compliance certificate
substantially in the form of Exhibit C hereto certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto;

 

(b)                                 Notice of Default, Etc.  Promptly after
either Borrower knows that any Default or any Material Adverse Effect has
occurred, a notice of such Default or Material Adverse Effect, describing the
same in reasonable detail and the action the applicable Borrower proposes to
take with respect thereto; and

 

60

--------------------------------------------------------------------------------


 

(c)                                  Other Matters.  From time to time such
other information regarding the business, affairs or financial condition of each
Borrower as any Lender, the Global Administrative Agent or Canadian
Administrative Agent may reasonably request.

 

SECTION 5.2.                       Litigation.  The Borrower, if the Parent has
not done so already, shall promptly give to the Global Administrative Agent and
the Canadian Administrative Agent notice of: (i) all legal or arbitral
proceedings, and of all proceedings before any Governmental Authority affecting
the Borrower or its Subsidiaries, except proceedings which, if adversely
determined, could not reasonably be expected to have a Material Adverse Effect,
(ii) any litigation or proceeding against or adversely affecting the Borrower or
its Subsidiaries in which injunctive or similar relief is sought and (iii) the
occurrence of any development with respect to any action, suit or proceeding
previously disclosed to the Global Administrative Agent or the Lenders pursuant
to this Agreement if such action, suit or proceeding could reasonably be
expected to result in a Material Adverse Effect.  The Borrower will promptly
notify the Global Administrative Agent, the Canadian Administrative Agent and
each of the Lenders of any claim, judgment, Lien or other encumbrance affecting
any Property of the Borrower or its Subsidiaries if the value of the claim,
judgment, Lien, or other encumbrance when aggregated with all other existing
claims, judgment or Liens affecting such Property shall exceed U.S.$10,000,000.

 

SECTION 5.3.                       Maintenance, Etc.  The Borrower shall and
shall cause each Subsidiary to: preserve and maintain its corporate existence
and all of its material rights, privileges and franchises; keep books of record
and account in which full, true and correct entries will be made of all dealings
or transactions in relation to its business and activities; comply with all
Governmental Rules if failure to comply with any such requirements could
reasonably be expected to have a Material Adverse Effect; pay and discharge all
taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its Property prior to the date on which penalties
attach thereto, except for any such tax, assessment, charge or levy the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained; upon reasonable notice, permit
representatives of the Global Administrative Agent, the Canadian Administrative
Agent or any Lender, during normal business hours, to examine, copy, and make
extracts from its books and records, to inspect its Properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Lender, the Global Administrative Agent or the Canadian
Administrative Agent (as the case may be).

 

SECTION 5.4.                       Further Assurances.

 

(a)                                  Each Borrower will, and will cause each
Loan Party to, at such Borrower’s expense, to cure promptly any defects in the
execution and delivery of this Agreement and any other Loan Document to which it
is a party.  Each Borrower, at its expense, will and will cause each Subsidiary
to, promptly execute and deliver to the Global Administrative Agent all such
other documents, agreements and instruments reasonably requested by the Global
Administrative Agent to comply with or accomplish the covenants and agreements
of the Borrowers or any Subsidiary, as the case may be, in this Agreement and
any other Loan Document, or to file any notices or obtain any consents, all as
may be reasonably necessary or appropriate in connection therewith.

 

61

--------------------------------------------------------------------------------


 

(b)                                 If any “Security Documents” (as defined in
the U.S. Credit Agreement) are delivered pursuant to Sections 5.13(b) or (c) of
the U.S. Credit Agreement and if any Security Documents are delivered pursuant
to Sections 5.6 (a) or (b) hereof, then the Borrower agrees that it will, and
will cause each Loan Party to, at Borrower’s expense, (i) cure promptly any
defects in the execution and delivery of such Security Documents, and (ii)
execute any and all further documents, financing statements, agreements and
instruments and take all such further actions (including the filing and
recording of financing statements, fixture filings, debentures, mortgages, deeds
of trust and other documents) that may be required under any applicable law or
which the Global Administrative Agent may reasonably request, to effect the
transactions contemplated by Sections 5.13(b) or (c) of the U.S. Credit
Agreement and Sections 5.6 (a) or (b) hereof or such Security Documents, or to
grant, preserve, protect or perfect the Liens created or intended to be created
thereby or the validity or priority of any such Lien, all at the expense of the
Loan Parties.

 

(c)                                  Each Borrower agrees to provide to the
Global Administrative Agent, from time to time upon reasonable request of the
Global Administrative Agent, information that is in the possession of the
Borrower or its Subsidiaries or otherwise reasonably obtainable by any of them,
reasonably satisfactory to the Global Administrative Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents.  The Security Documents shall remain in effect at all times unless
otherwise released pursuant to the terms of this Agreement.

 

(d)                                 Each Borrower hereby authorizes the Global
Administrative Agent and the Lenders to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of either Borrower or any other Loan Party
where permitted by law.  A carbon, photographic or other reproduction of the
Security Documents or any financing statement covering the Collateral or any
part thereof shall be sufficient as a financing statement where permitted by
law.  The Global Administrative Agent will promptly send the Borrower any
financing or continuation statements it files without the signature of the
Borrower or any other Loan Party and the Global Administrative Agent will
promptly send the Borrower the filing or recordation information with respect
thereto.

 

SECTION 5.5.                       Performance of Obligations.  The Borrower
will and will cause each Loan Party to do and perform every act and discharge
all of the Obligations at the time or times and in the manner specified.

 

SECTION 5.6.                       Additional Subsidiaries.

 

(a)                                  Material Subsidiaries.  If any additional
Subsidiary of either Borrower is formed or acquired after the Global Effective
Date, such Borrower will notify the Global Administrative Agent, the Canadian
Administrative Agent and the Lenders thereof.  The Borrower will (i) cause any
Material Subsidiary (unless such Subsidiary is a Foreign Subsidiary) to (a)
execute a Material Subsidiary Guaranty within 30 days after such Subsidiary is
formed or acquired or it is determined to have the requisite total asset value
and (b) pledge, or cause any Subsidiary to pledge, all Equity Interests in such
newly determined Material Subsidiary pursuant to a Pledge Agreement.

 

62

--------------------------------------------------------------------------------


 

(b)                                 U.S. Material Subsidiaries.  The Parent
shall and shall cause each U.S. Material Subsidiary to execute a U.S. Material
Subsidiary Guaranty within 30 days after such Subsidiary becomes a U.S. Material
Subsidiary.

 

SECTION 5.7.                       Covenants in U.S. Credit Agreement.  Until
the payment in full in cash of all Obligations and the termination or expiration
of all Commitments and Letters of Credit and Bankers’ Acceptances, each Borrower
covenants and agrees that it will perform, comply with, observe and fulfill,
each of the covenants, agreements and obligations contained in the U.S. Credit
Agreement (or, if the U.S. Credit Agreement has been terminated, the covenants,
agreements and obligations in effect immediately prior to the termination of the
U.S. Credit Agreement), including, without limitation, Article V and Article VII
of the U.S. Credit Agreement, pertaining or otherwise applicable to such
Borrower in its capacity as a Subsidiary of the Parent.  Each Borrower hereby
irrevocably and unconditionally agrees to be bound by such covenants, agreements
and obligations applicable to it in such capacity as if such Borrower were a
party to the U.S. Credit Agreement and such covenants, agreements and
obligations applicable to it in such capacity are hereby reaffirmed by each
Borrower.

 

ARTICLE VI

[NOT USED]

 

ARTICLE VII

NEGATIVE COVENANTS

 

Each Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank, and each Lender that,
until the Commitments have expired or been terminated and Obligations shall have
been paid and performed in full, all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed and no Bankers’
Acceptances Liabilities are outstanding, each Borrower will perform the
obligations set forth in this Article.

 

SECTION 7.1.                       Nature of Business.  Neither the Borrower nor
any Subsidiary will allow any material change to be made in the character of its
business as an independent oil and gas exploration and production, gas gathering
and processing or marketing company.

 

SECTION 7.2.                       Liens.  Neither the Borrower nor any
Subsidiary will create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

 

(a)                                  Liens securing the payment of any of the
Combined Obligations;

 

(b)                                 Liens securing the payment of any Senior
Debt incurred by the Borrowers or any of their Subsidiaries, including, without
limitation, the Senior Notes; provided that (i) the Combined Obligations owed by
such Persons are secured equally and ratably by such permitted Liens and (ii)
the holders of such Senior Debt have entered into a Senior Debt Intercreditor
Agreement with the Global Administrative Agent regarding the exercise of such
permitted Liens;

 

(c)                                  Excepted Liens;

 

63

--------------------------------------------------------------------------------


 

(d)                                 Liens disclosed on Schedule 7.2 to the U.S.
Credit Agreement or permitted by Section 7.2 of the U.S. Credit Agreement; and

 

(e)                                  Liens permitted by any of the Combined Loan
Documents.

 

SECTION 7.3.                       Proceeds of Loans and Letters of Credit.  The
Borrower will not permit the proceeds of the Loans or Letters of Credit to be
used for any purpose other than those permitted by Section 3.7.

 

SECTION 7.4.                       Transactions with Affiliates.  Neither the
Borrower nor any Subsidiary will enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than a Subsidiary) unless such
transactions are otherwise permitted under this Agreement or the other Combined
Loan Documents, are in the ordinary course of its business and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.

 

SECTION 7.5.                       Subsidiaries.  The Borrower shall not, and
shall not permit any Subsidiary to, create any additional Subsidiaries except in
accordance with Section 5.6.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

SECTION 8.1.                       Listing of Events of Default.  Each of the
following events or occurrences described in this Section 8.1 shall constitute
an “Event of Default”:

 

(a)                                  any Loan Party shall default in the payment
or prepayment when due of any principal of or interest on any Loan (including BA
Loans and Bankers’ Acceptances), or any reimbursement obligation for a
disbursement made under any Letter of Credit or Bankers’ Acceptance, or any fees
or other amount payable by it hereunder or under any other Loan Document and
such default, other than a default of a payment or prepayment of principal
(which shall have no cure period), shall continue unremedied for a period of
five days; or

 

(b)                                 any Loan Party shall default in the payment
when due of any principal of or interest on any of its other Indebtedness (other
than Non-Recourse Debt) aggregating U.S.$10,000,000 or more, or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause after giving effect to all applicable grace
periods, such Indebtedness to become due prior to its stated maturity; or

 

(c)                                  any representation, warranty or
certification made or deemed made herein or in any other Combined Loan Document
by any Loan Party, or any certificate furnished to any Lender, the Global
Administrative Agent or the Canadian Administrative Agent pursuant to the
provisions hereof or any other Combined Loan Document, shall prove to have been
false or misleading as of the time made, deemed made or furnished in any
material respect; or

 

64

--------------------------------------------------------------------------------


 

(d)                                 any Loan Party shall default in the
performance of any of its obligations under Article VII, any other Article of
this Agreement other than under Article V; or any Loan Party shall default in
the performance of any of its obligations under Article V or any Loan Party
shall default in the performance of its obligations under any other Loan
Document (other than the payment of amounts due which shall be governed by
Section 8.1(a)) and such default shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (i) notice thereof to the Loan
Party by the Global Administrative Agent, the Canadian Administrative Agent or
any Lender (through the Global Administrative Agent or the Canadian
Administrative Agent), or (ii) a Loan Party otherwise becoming aware of such
default; or

 

(e)                                  either Borrower shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

 

(f)                                    either Borrower shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy and Insolvency Act
(Canada), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy and Insolvency Act (Canada), or (vi)
take any corporate action for the purpose of effecting any of the foregoing; or

 

(g)                                 a proceeding or case shall be commenced,
without the application or consent of either Borrower, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Borrower of all or any substantial part of its assets, or (iii) similar relief
in respect of either Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against either Borrower shall be entered in an involuntary case under the
Bankruptcy and Insolvency Act (Canada); or

 

(h)                                 a judgment or judgments for the payment of
money in excess of U.S.$10,000,000 in the aggregate shall be rendered by a court
against any Loan Party and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 60 days from the date of entry thereof and such Loan Party
shall not, within said period of 60 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal; or

 

(i)                                     any Loan Party takes, suffers or permits
to exist any of the events or conditions referred to in paragraphs (e), (f) or
(g) or if any Loan Party shall so state in writing; or

 

(j)                                     a Change of Control shall occur; or

 

65

--------------------------------------------------------------------------------


 

(k)                                  the Liens created by the Security Documents
shall at any time not constitute a valid and perfected Lien on the Collateral
intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required herein or therein) in favor
of the Global Administrative Agent or the Canadian Administrative Agent or,
except for expiration in accordance with their terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Loan Party;
or

 

(l)                                     any “Default” or “Event of Default” as
defined in either the U.S. Loan Documents or the Canadian Term Loan Documents
shall occur; provided that if such “Default” or “Event of Default” is cured or
waived under the U.S. Loan Documents or the Canadian Term Loan Documents, as
applicable, then such “Default” or ‘Event of Default” shall no longer constitute
a Default or an Event of Default, respectively, under this Agreement.

 

SECTION 8.2.                       Action if Bankruptcy.  If any Event of
Default described in Section 8.1(f) or (g) with respect to either Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other obligations hereunder shall automatically be and become immediately due
and payable, without demand, protest or presentment or notice of any kind, all
of which are hereby expressly waived by each Borrower and its Subsidiaries. 
Without limiting the foregoing, the Agents and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.

 

SECTION 8.3.                       Action if Other Event of Default.  If any
Event of Default (other than any Event of Default described in Section 8.1(f) or
(g)) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Majority Lenders, may, by notice to the Borrower, declare (a)
the Commitments (if not theretofore terminated) to be terminated and/or (b) all
of the outstanding principal amount of the Loans (including BA Loans and
Bankers’ Acceptances) and all other obligations hereunder to be due and payable,
whereupon the Commitments shall terminate and the full unpaid amount of such
Loans and other obligations shall be and become immediately due and payable,
without demand, protest or presentment or notice of any kind, all of which are
hereby waived by the Borrower and its Subsidiaries.  Without limiting the
foregoing, the Agents and the Lenders shall be entitled to exercise any and all
other remedies available to them under the Loan Documents and applicable law.

 

ARTICLE IX

AGENTS

 

Each of the Lenders, the Issuing Banks and the other Agents hereby irrevocably
appoints JPMorgan Chase Bank as the Global Administrative Agent, JPMorgan Chase
Bank, Toronto Branch, as the Canadian Administrative Agent, and National Bank of
Canada, as Canadian Revolving Documentation Agent, and authorizes each such
Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an

 

66

--------------------------------------------------------------------------------


 

Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) each Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise
following its receipt of written instructions from the Majority Lenders (or such
other number or percentage of the Combined Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Related Parties in any
capacity.  Each Agent shall not be liable for any action taken or not taken by
it with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Combined Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.  Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
such Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.

 

The Global Administrative Agent, the Canadian Administrative Agent and the other
Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Global Administrative Agent, the Canadian
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Global
Administrative Agent, the Canadian Administrative Agent and the other Agents may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

67

--------------------------------------------------------------------------------


 

Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Any Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Global Administrative
Agent or Canadian Administrative Agent as provided in this paragraph, the Global
Administrative Agent or the Canadian Administrative Agent may resign at any time
by notifying the Combined Lenders and the Borrower.  Upon any such resignation,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Global Administrative Agent or retiring Canadian Administrative
Agent gives notice of its resignation, then the retiring Global Administrative
Agent or the Canadian Administrative Agent may, on behalf of the Combined
Lenders and the Issuing Banks, appoint a successor Global Administrative Agent
or the Canadian Administrative Agent, respectively, which shall be a bank with
an office in New York City or Toronto, respectively, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Global Administrative Agent or
the Canadian Administrative Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Global Administrative Agent or the Canadian Administrative
Agent, as the case may be, and the retiring Global Administrative Agent or the
retiring Canadian Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 10.12).  The
fees payable by the Borrower to a successor Global Administrative Agent or
successor Canadian Administrative Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Global Administrative Agent’s or Canadian Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Global Administrative
Agent or retiring Canadian Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Global Administrative Agent or  the
Canadian Administrative Agent, respectively.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement, the Intercreditor Agreement and, when applicable, the Senior
Debt Intercreditor Agreement.  Each Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Each of the Lenders, for itself and on behalf of any of its Affiliates, and the
Issuing Banks hereby irrevocably appoints the Global Administrative Agent and
the Canadian Administrative Agent to act as its agent under the Intercreditor
Agreement and the Senior Debt

 

68

--------------------------------------------------------------------------------


 

Intercreditor Agreement and authorizes the Global Administrative Agent and the
Canadian Administrative Agent to execute the Intercreditor Agreement and the
Senior Debt Intercreditor Agreement on its behalf and to take such actions on
its behalf and to exercise such powers as are delegated to the Global
Administrative Agent or the Canadian Administrative Agent, as the case may be,
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.

 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.1.                 Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(1)

 

if to the Borrower, to:

 

 

 

 

 

 

 

 

 

Tom Brown Resources Ltd

 

 

 

 

736 8th Avenue SW, 7th Floor

 

 

 

 

Calgary, Alberta T2P 1H4

 

 

 

 

Canada

 

 

 

 

Attention:

Carol A Rutherford

 

 

 

 

Telephone:

403-515-6000

 

 

 

 

Facsimile:

403-515-6060

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Tom Brown, Inc.

 

 

 

 

555 17th Street, Suite 1850

 

 

 

 

Denver, Colorado 80202-3918

 

 

 

 

Attention:

Daniel G. Blanchard, Executive Vice President,

 

 

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

Telephone:

303-260-5039

 

 

 

 

Facsimile:

303-260-5095

 

 

 

 

e-mail:

dblanchard@tombrown.com

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Tom Brown, Inc.

 

 

 

 

555 17th Street, Suite 1850

 

 

 

 

Denver, Colorado  80202-3918

 

 

 

 

Attention:

Mark Burford, Director of Investor Relations

 

 

 

 

 

and Assistant Treasurer

 

 

 

 

Telephone:

303-260-5146

 

 

 

 

Facsimile:

303-260-5161

 

69

--------------------------------------------------------------------------------


 

 

 

 

 

e-mail:mburford@tombrown.com

 

 

 

 

 

(2)

 

if to the Global Administrative Agent, to:

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

 

 

 

 

Loan and Agency Services

 

 

 

 

1111 Fannin, 8th floor

 

 

 

 

Houston, TX 77002

 

 

 

 

Attention:

James DeLeon

 

 

 

 

Telephone:

713-750-2366

 

 

 

 

Facsimile:

713-427-6307

 

 

 

 

 

 

 

and, with respect to non-Borrowing related matters, with a copy to:

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

 

 

 

 

Global Oil & Gas Group

 

 

 

 

600 Travis, 20th Floor

 

 

 

 

Houston, Texas 77002

 

 

 

 

Attention:

Robert C. Mertensotto

 

 

 

 

Telephone:

713-216-4147

 

 

 

 

Facsimile:

713-216-8870

 

 

 

 

 

(3)

 

if to the Canadian Administrative Agent:

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, Toronto Branch

 

 

 

 

200 Bay Street, Suite 1800

 

 

 

 

Royal Bank Plaza, South Tower

 

 

 

 

Toronto, Ontario M5J 2J2

 

 

 

 

Telephone:

416-981-9143

 

 

 

 

Facsimile:

416-981-9138

 

(4)                                  if to any other Agent or Lender, to it at
its address (or telecopy number) provided to the Global Administrative Agent,
the Canadian Administrative Agent and the Borrower or as set forth in its
Administrative Questionnaire; and

 

(5)                                  if to any U.S. Lender or Canadian Term
Lender, to it at its address (or telecopy number) provided to the Global
Administrative Agent, the Canadian Administrative Agent, the Parent or as set
forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Global Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Global Administrative Agent and the applicable Lender. 
The Global Administrative Agent or either Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to

 

70

--------------------------------------------------------------------------------


 

procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.2.                 Waivers; Amendments.

 

(a)                                  No failure or delay by the Global
Administrative Agent, the Canadian Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Global Administrative Agent,
the Canadian Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any of the
Combined Loan Documents nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority
Lenders or by the Borrower and the Global Administrative Agent and the Canadian
Administrative Agent with the consent of the Majority Lenders, or, in the case
of any other Combined Loan Document, pursuant to an agreement or agreements in
writing entered into by the relevant Loan Parties thereto and the Majority
Lenders or by the relevant Loan Parties thereto and the Global Administrative
Agent and the Canadian Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.2 or Sections 2.7, or 2.10, or the definition of “Combined
Lenders,” “Combined Revolving Lenders,” “Required Lenders,” “Majority Lenders”
or “Super Majority Lenders” or any other provision of any Combined Loan Document
specifying

 

71

--------------------------------------------------------------------------------


 

the number or percentage of Lenders, U.S. Lenders, Canadian Term Lenders,
Combined Lenders or Combined Revolving Lenders required to determine or
redetermine the Global Borrowing Base or the Revolving Borrowing Base or
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Combined Lender, (vi) release any Loan Party from its Guaranty (except as
expressly provided in such Guaranty), or limit its liability in respect of such
Guaranty, without the written consent of each Combined Lender, or (vii) except
as expressly provided herein, in the Intercreditor Agreement, the Senior Debt
Intercreditor Agreement or in the Security Documents (as defined herein and in
each other Combined Credit Agreement), release all or any part of the Collateral
from the Liens of the Security Documents (as defined herein and in each other
Combined Credit Agreement), without the written consent of each Combined Lender;
provided further that no such agreement shall amend, waive, modify or otherwise
affect the rights or duties of any Agent (as defined herein and in each other
Combined Credit Agreement) or any Issuing Bank (as defined herein and in each
other Combined Credit Agreement) without the prior written consent of such Agent
(as defined herein and in each other Combined Credit Agreement) or any Issuing
Bank (as defined herein and in each other Combined Credit Agreement), as the
case may be; provided further that the Global Administrative Agent shall have
the right to execute and deliver any release of Lien (or other similar
instrument) without the consent of any Lender to the extent such release is
required to permit the Borrower or a Subsidiary to consummate a transaction
permitted by this Agreement or the other Combined Loan Documents.

 

SECTION 10.3.                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  The Borrower shall pay (i) all legal,
printing, recording, syndication, travel, advertising and other reasonable
out-of-pocket expenses incurred by the Agents, the Arranger and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents and the Arranger (on a solicitor and his own client basis), in
connection with the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of this Agreement, the
Loan Documents and each other document or instrument relevant to this Agreement
or the Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by an Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) the filing, recording, refiling or rerecording of the Pledge
Agreements and any other Security Documents and/or any Uniform Commercial Code
financing statements relating thereto and all amendments, supplements and
modifications to, and all releases and terminations of, any thereof and any and
all other documents or instruments of further assurance required to be filed or
recorded or refiled or rerecorded by the terms hereof or of the Pledge
Agreements and any other Security Documents, and (iv) all reasonable
out-of-pocket expenses incurred by the Agents, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the Agents, any
Issuing Bank or any Lender (on a solicitor and his own client basis), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

72

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify the Agents,
each Issuing Bank, the Arranger and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any Indemnitee
(on a solicitor and his own client basis), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Financing
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by either Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to either Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity and release shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE INDEMNIFIED IN THE CASE OF
ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL).

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by the Borrower to the Global Administrative
Agent, the Canadian Administrative Agent or an Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the Global
Administrative Agent, the Canadian Administrative Agent or such Issuing Bank, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Global Administrative Agent, the Canadian Administrative
Agent or such Issuing Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Financing Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

73

--------------------------------------------------------------------------------


 

SECTION 10.4.                 Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Global Administrative Agent, each Issuing Bank and
each Combined Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Global Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Person who is not a Foreign Lender; provided  that (i) except in the
case of an assignment to a Lender, a Lender Affiliate or an Approved Fund, each
of the Borrower, the Canadian Administrative Agent and the Global Administrative
Agent (and, in the case of an assignment of all or a portion of a Commitment or
any Lender’s obligations in respect of its LC Exposure, the Issuing Banks) must
give their prior written consent to such assignment (which consents shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund, or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Global Administrative Agent) shall be in
increments of U.S.$1,000,000 and not less than U.S.$10,000,000 unless each of
the Borrower and the Global Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments or Loans in conformity with the Intercreditor
Agreement and the Senior Debt Intercreditor Agreement, (iv) the parties to each
assignment shall execute and deliver to the Global Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
U.S.$3,500, (v) the assignee, if it shall not be a Lender, shall deliver to the
Global Administrative Agent an Administrative Questionnaire, and (vi) after
giving effect to any assignment hereunder, the assigning Lender shall have a
Commitment of at least U.S.$10,000,000 unless each of the Borrower and the
Global Administrative Agent otherwise consents; and provided further that any
consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Section 8.1 has occurred and is
continuing.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and to the other Loan Documents and, to the extent of the interest assigned by
such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be

 

74

--------------------------------------------------------------------------------


 

released from its obligations under this Agreement and the other Loan Documents
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 2.18, 2.20 and 10.3 and be subject to the terms of
Section 10.12).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

 

(c)                                  The Global Administrative Agent and the
Canadian Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City and Toronto,
respectively, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the Global
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents, notwithstanding notice to the contrary. 
The Register shall be available for inspection by the Borrower, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Global Administrative Agent and
the Canadian Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register and will provide
prompt written notice to the Borrower of the effectiveness of such assignment. 
No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of the
Borrower, the Global Administrative Agent, the Canadian Administrative Agent or
any Issuing Bank, sell participations to one or more banks or other entities
which are resident in Canada for purposes of the Income Tax Act (Canada) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the

 

75

--------------------------------------------------------------------------------


 

second proviso to Section 10.2(b) that affects such Participant.  Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.8 and 10.12 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

 

(f)                                    A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.

 

(g)                                 Any Lender may at any time pledge or assign
a Lien in all or any portion of its rights under this Agreement to secure
obligations of such Lender, and this Section shall not apply to any such pledge
or assignment; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.5.                 Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that any Agent, any
Issuing Bank, the Arranger or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.15, 2.16, 2.17, 2.18, 2.20, 10.3 and 10.12 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 10.6.                 Counterparts; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Global Administrative Agent and the Canadian Administrative
Agent and when the Global Administrative Agent and the Canadian Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of

 

76

--------------------------------------------------------------------------------


 

this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.7.                 Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.8.                 Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each of the Agents, the Issuing Banks, the
Lenders and their Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or any of its Subsidiaries against
any and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided, however, that any such set-off and application shall be
subject to the provisions of Section 2.18.  As security for such obligations,
the Borrower hereby grants to the Agents, each Issuing Bank and each Lender a
continuing security interest in any and all balances, credits, deposits,
accounts or moneys of the Borrower and its Subsidiaries then or thereafter
maintained with any of the Agents, such Issuing Bank and such Lenders.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.9.                 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ALBERTA AND OF
CANADA APPLICABLE THEREIN.

 

(b)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ALBERTA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE
PROVINCE OF ALBERTA.  EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER

 

 

77

--------------------------------------------------------------------------------


 

PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST EITHER BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE PROVINCE OF ALBERTA.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

SECTION 10.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 

SECTION 10.11.           Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.           Confidentiality.  In the event that a Borrower or the
Parent provides to the Global Administrative Agent, the Canadian Administrative
Agent or the Lenders confidential information belonging to such Borrower, the
Parent or any of its Subsidiaries, then the Global Administrative Agent, the
Canadian Administrative Agent and the Lenders shall thereafter maintain such
information in confidence in accordance with the standards of care and diligence

 

78

--------------------------------------------------------------------------------


 

that each utilizes in maintaining its own confidential information.  This
obligation of confidence shall not apply to such portions of the information
which (i) are in the public domain, (ii) hereafter become part of the public
domain without the Global Administrative Agent, the Canadian Administrative
Agent or the Lenders breaching their obligation of confidence to the Borrower or
the Parent, (iii) are previously known by the Global Administrative Agent, the
Canadian Administrative Agent or the Lenders from some source other than a
Borrower or the Parent, (iv) are hereafter developed by the Global
Administrative Agent, the Canadian Administrative Agent or the Lenders without
using the Borrower’s or the Parent’s information, (v) are hereafter obtained by
or available to the Global Administrative Agent, the Canadian Administrative
Agent or the Lenders from a third party who owes no obligation of confidence to
the Borrowers or the Parent with respect to such information or through any
other means other than through disclosure by the Borrowers or the Parent, (vi)
are disclosed with the Borrower’s or the Parent’s consent, (vii) must be
disclosed either pursuant to any Governmental Rule or to Persons regulating the
activities of the Global Administrative Agent, the Canadian Administrative Agent
or the Lenders, or (viii) as may be required by law or regulation or order of
any Governmental Authority in any judicial, arbitration or governmental
proceeding.  Further, the Global Administrative Agent, the Canadian
Administrative Agent or a Lender may disclose any such information to any other
Lender, any independent petroleum engineers or consultants, any independent
certified public or chartered accountants, any legal counsel employed by such
Person in connection with this Agreement or any other Combined Loan Document,
including without limitation, the enforcement or exercise of all rights and
remedies thereunder, or any assignee or participant (including prospective
assignees and participants) in the Loans; provided, however, that the Global
Administrative Agent, the Canadian Administrative Agent or the Lenders shall
receive a confidentiality agreement from the Person to whom such information is
disclosed such that said Person shall have the same obligation to maintain the
confidentiality of such information as is imposed upon the Global Administrative
Agent, the Canadian Administrative Agent or the Lenders hereunder.  Furthermore,
this obligation of confidence shall not apply to, and each of the Agents and the
Lenders (and each Person employed or retained by such Agents or Lenders who are
or are expected to become engaged in evaluating, approving, structuring or
administering the Loans) may disclose to any Person, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of U.S. Treasury Regulation Section 1.6011-4) of the Loan transactions
contemplated by this Agreement and the other  Combined Loan Documents, and all
materials of any kind (including opinions or other tax analyses) related thereto
that are or have been provided to such Agent or Lender relating to such tax
treatment or tax structure; provided that with respect to any document or
similar item that in either case contains confidential information concerning
such tax treatment or tax structure of the Loan transactions contemplated by
this Agreement and the other the Combined Loan Documents as well as other
information, this sentence shall only apply to such portions of the documents or
similar item that relate to such tax treatment or tax structure. 
Notwithstanding anything to the contrary provided herein, this obligation of
confidence shall cease three (3) years from the date the information was
furnished, unless the Parent or a Borrower requests in writing at least thirty
(30) days prior to the expiration of such three year period, to maintain the
confidentiality of such information for an additional three year period.  The
Borrowers and the Parent waive any and all other rights they may have to
confidentiality as against the Global Administrative Agent, the Canadian
Administrative Agent and the Lenders arising by contract, agreement, statute or
law except as expressly stated in this Section 10.12.

 

79

--------------------------------------------------------------------------------


 

SECTION 10.13.           Interest Rate Limitation.  It is the intention of the
parties hereto to conform strictly to applicable interest, usury and criminal
laws and, anything herein to the contrary notwithstanding, the obligations of
the Borrower and the Guarantors to a Lender, any Issuing Bank or any Agent under
this Agreement or any Combined Loan Document shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender, such
Issuing Bank or Agent limiting rates of interest which may be charged or
collected by such Lender, such Issuing Bank or Agent.  Accordingly, if the
transactions contemplated hereby or thereby would be illegal, unenforceable,
usurious or criminal under laws applicable to a Lender, any Issuing Bank or any
Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Combined Loan Document then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Combined
Loan Document, it is agreed as follows:

 

(i)                                     the provisions of this Section shall
govern and control;

 

(ii)                                  the aggregate of all consideration which
constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received under this Agreement or any Combined Loan Document
or otherwise in connection with this Agreement or any Combined Loan Document by
such Lender, such Issuing Bank or such Agent shall under no circumstances exceed
the maximum amount of interest allowed by applicable law (such maximum lawful
interest rate, if any, with respect to each Lender, each Issuing Bank and the
Agents herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to the
Borrower by such Lender, such Issuing Bank or such Agent (or, if such
consideration shall have been paid in full, such excess refunded to the
Borrower);

 

(iii)                               all sums paid, or agreed to be paid, to such
Lender, such Issuing Bank or such Agent for the use, forbearance and detention
of the indebtedness of the Borrower to such Lender, such Issuing Bank or such
Agent hereunder or under any Combined Loan Document shall, to the extent
permitted by laws applicable to such Lender, such Issuing Bank or such Agent, as
the case may be, be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof;

 

(iv)                              if at any time the interest provided pursuant
to this Section or any other clause of this Agreement or any other Combined Loan
Document, together with any other fees or compensation payable pursuant to this
Agreement or any other Combined Loan Document and deemed interest under laws
applicable to such Lender, such Issuing Bank or such Agent, exceeds that amount
which would have accrued at the Highest Lawful Rate, the amount of interest and
any such fees or compensation to accrue to such Lender, such Issuing Bank or
such Agent pursuant to this Agreement or such other Combined Loan Document shall
be limited, notwithstanding anything to the contrary in this Agreement or any
other Combined Loan Document, to that amount which would have accrued at the
Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to such Lender, such Issuing Bank or such Agent
pursuant to this Agreement or such other Combined Loan Document below the
Highest

 

80

--------------------------------------------------------------------------------


 

Lawful Rate until the total amount of interest accrued pursuant to this
Agreement or such other Combined Loan Document, as the case may be, and such
fees or compensation deemed to be interest equals the amount of interest which
would have accrued to such Lender or Agent if a varying rate per annum equal to
the interest provided pursuant to any other relevant Section hereof (other than
this Section) or thereof, as applicable, had at all times been in effect, plus
the amount of fees which would have been received but for the effect of this
Section; and

 

(v)                                 with the intent that the rate of interest
herein shall at all times be lawful, and if the receipt of any funds owing
hereunder or under any other agreement related hereto (including any of the
other Combined Loan Documents) by such Lender, such Issuing Bank or such Agent
would cause such Lender to charge the Borrower a criminal rate of interest, the
Lenders, the Issuing Banks and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender, such Issuing Bank or such Agent,
as applicable, and if received such affected Lender, such Issuing Bank or Agent
will return such funds to the Borrower so that the rate of interest paid by the
Borrower shall not exceed a criminal rate of interest from the date this
Agreement was entered into.

 

SECTION 10.14.           Collateral Matters; Hedging Agreements; Overdraft
Facility.  The benefit of the Security Documents and of the provisions of this
Agreement relating to the Collateral shall also extend to and be available to
(i) those Lenders or their Affiliates that are counterparties to the Hedging
Agreements on a pro rata basis in respect of any Hedging Obligations of the
Borrower or any of its Subsidiaries that are in effect at such time as such
Person (or its Affiliate) is a Lender, but only while such Person or its
Affiliate is a Lender and (ii) those Lenders which are parties to the Overdraft
Facility on a pro rata basis in respect of any Obligations of the Borrower or
any of its Subsidiaries under such Overdraft Facility up to a maximum of
$5,000,000 that are in effect at such time as such Person is a Lender, but only
while such Person is a Lender.  It is the intention of the parties hereto that
the Hedging Obligations of the Borrower and its Subsidiaries under any Hedging
Agreement with a Combined Lender, or any Affiliate of a Combined Lender, will
rank pari passu with the obligations of such Person under the Combined Loan
Documents, including the Obligations, to the extent applicable.

 

SECTION 10.15.           Arranger; Canadian Revolving Documentation Agent; Other
Agents.  None of the Persons identified on the facing page or the signature
pages of this Agreement as the “Sole Lead Arranger and Bookrunner” or “Canadian
Revolving Documentation Agent” or any other Agent (other than the Global
Administrative Agent and the Canadian Administrative Agent) shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Combined Loan Document other than, except in the case of the
Arranger, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Arranger, the Canadian Revolving Documentation Agent or
any other Agent (other than the Global Administrative Agent and the Canadian
Administrative Agent) shall have or be deemed to have any fiduciary relationship
with any Lender or the Borrower or any of its Subsidiaries.  The Borrower and
each Lender acknowledges that it has not relied, and will not rely, on any of
the Arranger, the Canadian Revolving Documentation Agent or any other Agent
(other than the Global Administrative Agent and the Canadian Administrative
Agent) in deciding to enter into

 

81

--------------------------------------------------------------------------------


 

this Agreement or in taking or not taking any action hereunder or under the
Combined Loan Documents.

 

SECTION 10.16.           Intercreditor Agreement; Senior Debt Intercreditor
Agreement; Security Documents.  For so long as the Intercreditor Agreement shall
be in effect, the terms and conditions of this Agreement and the other Loan
Documents are subject to the terms of the Intercreditor Agreement.  In the event
of any inconsistency between this Agreement or any other Loan Document and the
terms of the Intercreditor Agreement, the Intercreditor Agreement shall
control.  For so long as any Senior Debt Intercreditor Agreement shall be in
effect, the terms and conditions of this Agreement and the other Loan Documents
are subject to the terms of such Senior Debt Intercreditor Agreement.  In the
event of any inconsistency between this Agreement or any other Loan Document and
the terms of any Senior Debt Intercreditor Agreement, the Senior Debt
Intercreditor Agreement shall control.  In the event of any inconsistency
between this Agreement and the terms of any other Loan Document, this Agreement
shall control.

 

SECTION 10.17.           NO ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

TOM BROWN RESOURCES FUNDING
CORP., as a Borrower

 

 

 

 

 

By:

 

 

Name:

Daniel G. Blanchard

 

Title:

Vice President

 

 

 

 

 

TOM BROWN RESOURCES LTD., as a
Borrower

 

 

 

 

 

By:

 

 

Name:

Daniel G. Blanchard

 

Title:

Vice President and Treasurer

 

 

[SIGNATURE PAGE TO CANADIAN

REVOLVING CREDIT AGREEMENT]

 

S - 1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Global
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO CANADIAN

REVOLVING CREDIT AGREEMENT]

 

S - 2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, TORONTO
BRANCH, as Canadian Administrative Agent and
as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO CANADIAN

REVOLVING CREDIT AGREEMENT]

 

S - 3

--------------------------------------------------------------------------------


 

 

NATIONAL BANK OF CANADA, as Canadian
Revolving Documentation Agent and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO CANADIAN

REVOLVING CREDIT AGREEMENT]

 

S - 4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LEGAL OPINION OF MACLEOD DIXON

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF LEGAL OPINION OF VINSON & ELKINS L.L.P.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF LEGAL OPINION OF STEWART MCKELVEY STIRLING SCALES

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

FORM OF LEGAL OPINION OF LEBOEUF, LAMB, GREENE & MACRAE L.L.P.

 

A-4

--------------------------------------------------------------------------------


 

[EXHIBIT B]

 

[INTENTIONALLY OMITTED]

 

1

--------------------------------------------------------------------------------


EXHIBIT C

 

TOM BROWN RESOURCES FUNDING CORP.
and
TOM BROWN RESOURCES LTD.

COMPLIANCE CERTIFICATE

 

In connection with that certain Credit Agreement dated as of June 27, 2003
(together with all amendments, if any, from time to time made thereto, the
“Canadian Revolving Credit Agreement”), among Tom Brown Resources Funding Corp.,
a Nova Scotia unlimited liability company (“TBF”), Tom Brown Resources Ltd., a
corporation organized under the laws of the Province of Alberta (“TBRL,” and
with TBF, collectively the “Borrower”), JPMorgan Chase Bank, as the Global
Administrative Agent, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, the other Agents party thereto, and such Lenders which are
or become a party thereto, the undersigned, the [title of Authorized Officer] of
TBF and the [title of Authorized Officer] of TBRL do hereby certify, pursuant to
Section 5.1(a) of the Canadian Revolving Credit Agreement, as follows on behalf
of the Borrower thereunder (capitalized terms hereinafter used having the
meaning specified in the Canadian Revolving Credit Agreement):

 

No condition or event which constitutes a Default or an Event of Default has
occurred and is continuing.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of this      day of
             , 200    .

 

 

TOM BROWN RESOURCES FUNDING CORP.

 

 

 

 

 

By:

 

 

 

 

[Authorized Officer of TBF]

 

 

 

 

 

 

TOM BROWN RESOURCES LTD.

 

 

 

 

 

By:

 

 

 

 

[Authorized Officer of TBRL]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to that certain Credit Agreement dated as of June 27, 2003
(together with all amendments, if any, from time to time made thereto, the
“Canadian Revolving Credit Agreement”), among Tom Brown Resources Funding Corp.,
a Nova Scotia unlimited liability company, Tom Brown Resources Ltd., a
corporation organized under the laws of the Province of Alberta (collectively
the “Borrower”), JPMorgan Chase Bank, as the Global Administrative Agent (the
“Global Administrative Agent”), JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, the other Agents party thereto, and such Lenders which are
or become a party thereto.  Terms defined in the Credit Agreement are used
herein with the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below in the Assignor’s rights and obligations
under the Credit Agreement and the other Loan Documents, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date (the “Assigned Interest”), including, without limitation, the
interests set forth below in the Commitment of the Assignor on the Assignment
Date.  The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement and the other Loan Documents.  From and after the Assignment Date (i)
the Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and the other Loan Documents, including, without limitation, the
Intercreditor Agreement and the Senior Debt Intercreditor Agreement, and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents (other than those set forth in Sections
10.4 and 10.12 thereof).

 

[                                            It is understood by the Assignor
and the Assignee that if any Bankers’ Acceptances accepted by the Assignor
remain outstanding on the Assignment Date, such Bankers’ Acceptances shall
remain the liability and obligation of the Assignor and the Assignor shall be
entitled to all of the rights, titles and benefits arising out of the Credit
Agreement and the other Loan Documents with respect to such Bankers’ Acceptances
(including reimbursement rights); provided, however, that the Assignee shall
indemnify the Assignor and hold the Assignor harmless from and against any
losses or costs paid or incurred by the Assignor in connection with such
Bankers’ Acceptances (other than losses or costs which arise out of the gross
negligence or willful misconduct of the Assignor) and shall be entitled to a
proportionate amount

 

1

--------------------------------------------------------------------------------


 

of the fees paid in respect of such Bankers’ Acceptances as agreed between the
Assignor and the Assignee.](1)

 

This Assignment and Acceptance is being delivered to the Global Administrative
Agent  and the Canadian Administrative Agent together with, if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form supplied by the Canadian Administrative Agent, duly completed by the
Assignee.  The [Assignee/Assignor] shall pay the fee payable to the Canadian
Administrative Agent pursuant to Section 10.4(b) of the Credit Agreement.

 

THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE PROVINCE OF ALBERTA AND OF CANADA APPLICABLE THEREIN.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (“Assignment Date”):

 

 

Facility

 

Equivalent Amount in
Dollars of the Principal
Amount Assigned

 

Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals,
as a percentage of the
Facility and the aggregate
Commitments of all
Lenders thereunder)

 

 

 

 

 

Commitment Assigned:

 

U.S.$                           

 

%

 

 

 

 

 

Loans:

 

U.S.$                           

 

%

 

 

 

 

 

Credit Exposure:

 

U.S.$                           

 

%

 

The terms set forth above are hereby agreed to:

 

--------------------------------------------------------------------------------

(1)                                  To be included if any Bankers’ Acceptances
accepted by the Assignor remain outstanding on the Assignment Date.

 

2

--------------------------------------------------------------------------------


 

 

[Name of Assignor], as Assignor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the within assignment:(2)

 

 

TOM BROWN RESOURCES FUNDING CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TOM BROWN RESOURCES LTD.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, as Global
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO
BRANCH, as Canadian Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(2)                                  Consents to be included to the extent
required by Section 10.4(b) of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF BORROWING REQUEST

 

            , 200     

 

JPMorgan Chase Bank

as Global Administrative Agent

for the Lenders referred to below

Loan and Agency Services

1111 Fannin, 8th floor

Houston, TX 77002

Attention:

 

James DeLeon

Telephone:

 

713-750-2366

Facsimile:

 

713-427-6307

 

JPMorgan Chase Bank, Toronto Branch

as Canadian Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank, Toronto Branch

200 Bay Street, Suite 1800

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2J2

Attention:  Drew McDonald

Telephone:  416-981-9143

Facsimile:  416-981-9138

 

Re:                               Tom Brown, Inc. - Canadian Revolving Credit
Agreement

 

Dear Sirs:

 

Reference is made to that certain Credit Agreement dated as of June 27, 2003
(together with all amendments, if any, from time to time made thereto, the
“Canadian Revolving Credit Agreement”), among Tom Brown Resources Funding Corp.,
a Nova Scotia unlimited liability company, Tom Brown Resources Ltd., a
corporation organized under the laws of the Province of Alberta (collectively
the “Borrower”), JPMorgan Chase Bank, as the Global Administrative Agent (the
“Global Administrative Agent”), JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, and the other Agents party thereto, and such Lenders which
are or become a party thereto.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes a Borrowing Request and
the Borrower hereby requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Borrowing requested hereby:

 

1

--------------------------------------------------------------------------------


 

(A)                              Principal amount and Currency of Borrowing
(1):                             

 

(B)                                Interest rate basis
(2):                                 

 

(C)                                Effective date (which is a Business
Day):                                           

 

(D)                               Date of maturity (which is a Business
Day):                                        

 

(E)                                 Interest Period
(3):                                       

 

If the Borrowing results in an increase in the aggregate outstanding principal
amount of the Loans, the Borrower hereby represents and warrants that the
conditions specified in paragraphs (a), (b) and (c) of Section 4.2 of the Credit
Agreement are satisfied.

 

The Borrower has caused this Borrowing Request to be executed and delivered by
its Authorized Officer this         day of                                 
       , 200      .

 

 

Very truly yours,

 

 

 

[TOM BROWN RESOURCES FUNDING CORP.]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[TOM BROWN RESOURCES LTD.]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)                                  Not less than (i) U.S.$5,000,000 and an
integral multiple of U.S.$1,000,000 with respect to Eurodollar Loans (ii)
U.S.$500,000 or C$500,000 and an integral multiple of U.S.$500,000  or C$500,000
with respect to U.S. Prime or Canadian Prime Borrowings (or aggregate unused
balance of the Commitments in the case of a U.S. Prime or Canadian Prime
Borrowing).

(2)                                  Eurodollar Borrowing, Canadian Prime
Borrowing or U.S. Prime Borrowing.

(3)                                  If applicable, selected period must comply
with the definition of “Interest Period” and end not later than the Maturity
Date.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF INTEREST ELECTION REQUEST

 

                     , 200    

 

JPMorgan Chase Bank

as Global Administrative Agent

for the Lenders referred to below

Loan and Agency Services

1111 Fannin, 8th floor

Houston, TX 77002

Attention:

 

James DeLeon

Telephone:

 

713-750-2366

Facsimile:

 

713-427-6307

 

JPMorgan Chase Bank, Toronto Branch

as Canadian Administrative Agent for the Lenders referred to below

c/o JPMorgan Chase Bank, Toronto Branch

200 Bay Street, Suite 1800

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2J2

Attention:  Drew McDonald

Telephone:  416-981-9143

Facsimile:  416-981-9138

 

Re:                               Tom Brown, Inc. - Canadian Revolving Credit
Agreement

 

Dear Sirs:

 

Reference is made to that certain Credit Agreement dated as of June 27, 2003
(together with all amendments, if any, from time to time made thereto, the
“Canadian Revolving Credit Agreement”), among Tom Brown Resources Funding Corp.,
a Nova Scotia unlimited liability company, Tom Brown Resources Ltd., a
corporation organized under the laws of the Province of Alberta (collectively
the “Borrower”), JPMorgan Chase Bank, as the Global Administrative Agent (the
“Global Administrative Agent”), JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, the other Agents party thereto, and such Lenders which are
or become a party thereto.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes an Interest Election
Request and the Borrower hereby requests the conversion or continuation of a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Borrowing to be
converted or continued as requested hereby:

 

1

--------------------------------------------------------------------------------


 

(A)                              Borrowing to which this request applies(1):
                              

(B)                                Principal amount of Borrowing to be
converted/continued(2):                                          

(C)                                Effective date of election (which is a
Business Day):                                     

(D)                               Interest rate basis of resulting
Borrowing(3):                                                        

(E)                                 Interest Period of resulting Borrowing(4):
                                                            

 

 

Very truly yours,

 

 

 

[TOM BROWN RESOURCES FUNDING CORP.]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[TOM BROWN RESOURCES LTD.]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)                                  Specify existing Type and last day of
current Interest Period.

(2)                                  Not less than (i) U.S.$5,000,000 and an
integral multiple of U.S.$1,000,000 with respect to Eurodollar Loans (ii)
U.S.$500,000 or C$500,000 and an integral multiple of U.S.$500,000  or C$500,000
with respect to U.S. Prime or Canadian Prime Borrowings (or aggregate unused
balance of the Commitments in the case of a U.S. Prime or Canadian Prime
Borrowing).

(3)                                  Eurodollar Borrowing or Canadian Prime
Borrowing or U.S. Prime Borrowings.

(4)                                  Which must comply with the definition of
“Interest Period” and end not later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


EXHIBIT F-1

FORM OF PARENT PLEDGE AGREEMENT

 

PLEDGE AGREEMENT AND IRREVOCABLE PROXY

 

THIS PLEDGE AGREEMENT AND IRREVOCABLE PROXY (this “Pledge Agreement”), dated as
of June 27, 2003, is made by TOM BROWN, INC., a Delaware corporation (the
“Pledgor”), in favor of JPMORGAN CHASE BANK, as Global Administrative Agent
(together with any successor(s) and assign(s) thereto, the “Global
Administrative Agent”) for the Lender Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of June 27, 2003 (together
with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “U.S. Credit Agreement”), among the Pledgor, as
borrower, the various financial institutions that are, or may from time to time
become, parties to the U.S. Credit Agreement (the “U.S. Lenders”), the various
financial institutions that are or may from time to time become Agents under the
U.S. Credit Agreement (the “U.S. Agents”), and the Global Administrative Agent,
the U.S. Lenders have extended Commitments to make Loans to, and the Issuing
Banks have agreed to issue Letters of Credit for the benefit of, the Pledgor;

 

WHEREAS, pursuant to a Credit Agreement, dated as of June 27, 2003 (together
with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Canadian Revolving Credit Agreement”), among Tom
Brown Resources Funding Corp., an unlimited liability company organized under
the laws of the Province of Nova Scotia, Canada (“TBF”), and Tom Brown Resources
Ltd., a corporation organized under the laws of the Province of Alberta, Canada
(“TBRL”), as borrowers (TBF and TBRL, in their capacities as borrowers,
collectively the  “Canadian Revolving Borrowers”), the various financial
institutions that are, or may from time to time become, parties to the Canadian
Revolving Credit Agreement (the “Canadian Revolving Lenders”), the various
financial institutions that are or may from time to time become Agents under the
Canadian Revolving Credit Agreement (as defined in the Canadian Revolving Credit
Agreement, the “Canadian Revolving Agents”), and the Global Administrative
Agent, the Canadian Revolving Lenders have agreed to extend Canadian Revolving
Commitments to make Loans (as defined in the Canadian Revolving Credit
Agreement, the “Canadian Revolving Loans”) to, the Accepting Lenders (as defined
in the Canadian Revolving Credit Agreement, the “Canadian Accepting Lenders”)
have agreed to accept Bankers’ Acceptances (as defined in the Canadian Revolving
Credit Agreement, the “Bankers’ Acceptances”), and the Issuing Banks (as defined
in the Canadian Revolving Credit Agreement, the “Canadian Issuing Banks”) have
agreed to issue Letters of Credit (as defined in the Canadian Revolving Credit
Agreement, the “Canadian Letters of Credit”)  for the benefit of, the Canadian
Revolving Borrowers;

 

WHEREAS, in connection with the Canadian Revolving Credit Agreement, Pledgor has
agreed to deliver a certain Guaranty dated as of June 27, 2003 (the “Canadian
Revolving

 

--------------------------------------------------------------------------------


 

Guaranty”) pursuant to which Pledgor shall guaranty for the benefit of the
Canadian Revolving Lenders and their Affiliates the full and punctual payment
when due of all Canadian Revolving Obligations;

 

WHEREAS, pursuant to a Credit Agreement, dated as of March 20, 2001 (together
with all amendments (including but not limited to that certain First Amendment
to Credit Agreement dated as of even date herewith (the “First Amendment to Term
Credit Agreement”)) and other modifications, if any, from time to time
thereafter made thereto, the “Canadian Term Credit Agreement”), among TBF, as
borrower (TBF, in its capacity as borrower the “Canadian Term Borrower”), the
various financial institutions that are, or may from time to time become,
parties to the Canadian Term Credit Agreement (the “Canadian Term Lenders”), the
various financial institutions that are or may from time to time become Agents
under the Canadian Term Credit Agreement (as defined in the Canadian Term Credit
Agreement, the “Canadian Term Agents” and together with the Canadian Revolving
Agents, the “Canadian Agents”), and the Global Administrative Agent,  the
Canadian Term Lenders have agreed to make a term loan (the “Canadian Term
Loans”) to the Canadian Term Borrower;

 

WHEREAS, in connection with the Canadian Term Credit Agreement, Pledgor has
agreed to deliver a certain Guaranty dated as of June 27, 2003 (the “Canadian
Term Guaranty”) pursuant to which Pledgor shall guaranty for the benefit of the
Canadian Term Lenders and their Affiliates the full and prompt payment when due
of all Canadian Term Obligations;

 

WHEREAS, the Pledgor and its Subsidiaries (including the Canadian Borrowers)
have entered into or may enter into certain Hedging Agreements with one or more
Lender Parties;

 

WHEREAS, as a condition precedent to the making of the initial Loans to the
Pledgor and the issuance of the initial Letter of Credit for the benefit of the
Pledgor under the U.S. Credit Agreement and to the U.S. Lenders’ or their
Affiliates’ obligations under the Hedging Agreements referred to above, the
Pledgor is required to execute and deliver this Pledge Agreement;

 

WHEREAS, as a condition precedent to the making of the initial Canadian
Revolving Loans to the Canadian Revolving Borrowers and the issuance of the
initial Canadian Letter of Credit for the benefit of the Canadian Revolving
Borrowers under the Canadian Revolving Credit Agreement, and to the execution
and delivery of the First Amendment to Term Credit Agreement, and to the
Canadian Lenders’ or their Affiliates’ obligations under the Hedging Agreements
referred to above, the Pledgor is required to execute and deliver this Pledge
Agreement; and

 

WHEREAS, the Pledgor has duly authorized the execution, delivery and performance
of this Pledge Agreement;

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Combined Lenders to make
Combined Loans (including the initial Combined Loans) to, and to induce the
Issuing Banks to issue the Letters of Credit (including the initial Letter of
Credit) for the benefit of, the Pledgor and its Subsidiaries pursuant to the
U.S. Credit Agreement, and to induce the Canadian Issuing Banks to issue the

 

2

--------------------------------------------------------------------------------


 

Canadian Letters of Credit (including the initial Canadian Letter of Credit) for
the benefit of, the Canadian Borrowers and their Subsidiaries, and to induce
certain Lender Parties to extend financial accommodations pursuant to the
Hedging Agreements, the Pledgor agrees, for the benefit of each Lender Party, as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1                                                  Certain Terms.  The
following terms (whether or not underscored) when used in this Pledge Agreement,
including its preamble and recitals, shall have the following meanings or the
meanings set forth in the preamble or recital (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Canadian Collateral” means the Canadian Revolving Collateral and the Canadian
Term Collateral.

 

“Canadian Issuing Bank” is defined in the second recital.

 

“Canadian Letters of Credit” is defined in the second recital.

 

“Canadian Loan Party” means any Loan Party as defined in the Canadian Revolving
Credit Agreement or the Canadian Term Credit Agreement.

 

“Canadian Revolving Borrowers” is defined in the second recital.

 

“Canadian Revolving Collateral” is defined in Section 2.1(b).

 

“Canadian Revolving Credit Agreement” is defined in the second recital.

 

“Canadian Revolving Guaranty” is defined in the third recital.

 

“Canadian Revolving Lender Parties” means, as the context may require, any
Canadian Revolving Agent, any Canadian Issuing Bank, any Canadian Accepting
Bank, any Canadian Revolving Lender, or any Affiliate of a then current Canadian
Revolving Lender that is a party to a Hedging Agreement and each of its
respective successors, transferees and assigns.

 

“Canadian Revolving Loan Pledged Property” means all Canadian Revolving Loan
Pledged Shares and all other pledged shares of common capital stock, and all
proceeds of any of the foregoing.

 

“Canadian Revolving Loan Pledged Shares” means all shares of common capital
stock of any Issuer identified under Item B of Attachment I which are delivered
by the Pledgor to the Global Administrative Agent as Canadian Revolving Loan
Pledged Property hereunder.

 

“Canadian Revolving Loan Secured Obligations” is defined in Section 2.2(b).

 

“Canadian Term Borrower” is defined in the fourth recital.

 

“Canadian Term Collateral” is defined in Section 2.1(c).

 

3

--------------------------------------------------------------------------------


 

“Canadian Term Credit Agreement” is defined in the fourth recital.

 

“Canadian Term Guaranty” is defined in the fifth recital.

 

“Canadian Term Lender Parties” means, as the context may require, any Canadian
Term Agent, any Canadian Term Lender and each of its respective successors,
transferees and assigns.

 

“Canadian Term Loan Pledged Property” means all Canadian Term Loan Pledged
Shares and all other pledged shares of common capital stock, and all proceeds of
any of the foregoing.

 

“Canadian Term Loan Pledged Shares” means all shares of common capital stock of
any Issuer identified under Item C of Attachment I which are delivered by the
Pledgor to the Global Administrative Agent as Canadian Term Loan Pledged
Property hereunder.

 

“Canadian Term Loan Secured Obligations” is defined in Section 2.2(c).

 

“Collateral” means the Canadian Revolving Loan Collateral, the Canadian Term
Loan Collateral and the U.S. Collateral.

 

“Distributions” means all cash and stock dividends, other distributions,
liquidating dividends, shares of stock resulting from (or in connection with the
exercise of) stock splits, reclassifications, warrants, options, non-cash
dividends, mergers, consolidations, and all other distributions (whether similar
or dissimilar to the foregoing) on or with respect to any Pledged Shares or
other shares of capital stock constituting Collateral.

 

“Global Administrative Agent” is defined in the preamble.

 

“Issuer” means each Person identified in Attachment 1 hereto as the issuer of
the Pledged Shares identified opposite the name of such Person.

 

“Lender Party” means any Canadian Revolving Lender Party, and Canadian Term
Lender Party and any U.S. Lender Party.

 

“Pledge Agreement” is defined in the preamble.

 

“Pledged Property” means all Canadian Pledged Property and all U.S. Pledged
Property.

 

“Pledged Shares” means all Canadian Revolving Loan Pledged Shares, all Canadian
Term Loan Pledged Shares and all U.S. Pledged Shares.

 

“Pledgor” is defined in the preamble.

 

“Secured Obligations” is defined in Section 2.2(b).

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.S. Collateral” is defined in Section 2.1(a).

 

4

--------------------------------------------------------------------------------


 

“U.S. Credit Agreement” is defined in the first recital.

 

“U.S. Lender Parties” means, as the context may require, any U.S. Agent, any
Issuing Bank, any  U.S. Lender, or any Affiliate of a then current U.S. Lender
that is a party to a Hedging Agreement and each of its respective successors,
transferees and assigns.

 

“U.S. Pledged Property” means all U.S. Pledged Shares and all other pledged
shares of capital stock, and all proceeds of any of the foregoing.

 

“U.S. Pledged Shares” means all shares of capital stock of any Issuer identified
under Item A of Attachment I which are delivered by the Pledgor to the Global
Administrative Agent as U.S. Pledged Property hereunder.

 

“U.S. Secured Obligations” is defined in Section 2.2(a).

 

SECTION 1.2                                                  Credit Agreement
Definitions.  Unless otherwise defined herein or the context otherwise requires,
terms used in this Pledge Agreement, including its preamble and recitals, have
the meanings provided in the U.S. Credit Agreement (or if the U.S. Credit
Agreement shall have been terminated or shall have expired, the meanings
provided in the U.S. Credit Agreement immediately prior to its termination or
expiration).

 

SECTION 1.3                                                  U.C.C.
Definitions.  Unless otherwise defined herein or the context otherwise requires,
terms for which meanings are provided in the U.C.C. are used in this Pledge
Agreement, including its preamble and recitals, with such meanings.

 

ARTICLE II
PLEDGE

 

SECTION 2.1                                                  Grant of Security
Interest.

 

(a)                             The Pledgor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Global
Administrative Agent, for its benefit and the ratable benefit of each of the
U.S. Lender Parties, and hereby grants to the Global Administrative Agent, for
its benefit and the ratable benefit of the U.S. Lender Parties, a continuing
security interest in, all of the following property (the “U.S. Collateral”):

 

(i)                                   the U.S. Pledged Shares;

 

(ii)                                all other U.S. Pledged Property, whether now
or hereafter delivered to the Global Administrative Agent in connection with
this Pledge Agreement;

 

(iii)                             all Distributions, interest, and other
payments and rights with respect to any U.S. Pledged Property; and

 

(iv)                            all proceeds of any of the foregoing.

 

(b)                            The Pledgor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Global
Administrative Agent, for its benefit and the ratable benefit of each of

 

5

--------------------------------------------------------------------------------


 

the Canadian Revolving Lender Parties, and hereby grants to the Global
Administrative Agent, for its benefit and the ratable benefit of the Canadian
Revolving Lender Parties, a continuing security interest in, all of the
following property (the “Canadian Revolving Collateral”):

 

(i)                                     the Canadian Revolving Loan Pledged
Shares;

 

(ii)                                  all other Canadian Revolving Loan Pledged
Property, whether now or hereafter delivered to the Global Administrative Agent
in connection with this Pledge Agreement;

 

(iii)                               all Distributions, interest, and other
payments and rights with respect to any Canadian Revolving Loan Pledged
Property; and

 

(iv)                              all proceeds of any of the foregoing.

 

(c)                             The Pledgor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Global
Administrative Agent, for its benefit and the ratable benefit of each of the
Canadian Term Lender Parties, and hereby grants to the Global Administrative
Agent, for its benefit and the ratable benefit of the Canadian Term Lender
Parties, a continuing security interest in, all of the following property (the
“Canadian Term Collateral”):

 

(i)                                     the Canadian Term Loan Pledged Shares;

 

(ii)                                  all other Canadian Term Loan Pledged
Property, whether now or hereafter delivered to the Global Administrative Agent
in connection with this Pledge Agreement;

 

(iii)                               all Distributions, interest, and other
payments and rights with respect to any Canadian Term Loan Pledged Property; and

 

(iv)                              all proceeds of any of the foregoing.

 

SECTION 2.2                                                  Security for
Obligations.

 

(a)                             This Pledge Agreement and the U.S. Collateral
secures the payment in full of all Obligations now or hereafter existing under
the U.S. Credit Agreement and each other Loan Document, whether for principal,
interest, costs, fees, expenses, or otherwise, and all obligations of the
Pledgor or any other Loan Party now or hereafter existing, whether direct or
indirect, primary or secondary, fixed or absolute or contingent, joint or
several, regardless of how evidenced or arising, under this Pledge Agreement and
each other Loan Document to which it is or may become a party (all such
Obligations and other obligations being the “U.S. Secured Obligations”), and

 

(b)                            This Pledge Agreement and the Canadian Revolving
Collateral secures the payment in full of all obligations now or hereafter
existing under the Canadian Revolving Guaranty and each other Canadian Revolving
Loan Document, whether for principal, interest, costs, fees, expenses, or
otherwise, and however created and whether direct or indirect, primary

 

6

--------------------------------------------------------------------------------


 

or secondary, fixed or absolute or contingent, joint or several (all such
Obligations and other obligations being the “Canadian Revolving Loan Secured
Obligations”).

 

(c)                             This Pledge Agreement and the Canadian Term
Collateral secures the payment in full of all obligations now or hereafter
existing under the Canadian Term Guaranty and each other Canadian Term Loan
Document, whether for principal, interest, costs, fees, expenses, or otherwise,
and however created and whether direct or indirect, primary or secondary, fixed
or absolute or contingent, joint or several (all such Obligations and other
obligations being the “Canadian Term Loan Secured Obligations” and together with
the U.S. Secured Obligations and the Canadian Revolving Loan Secured
Obligations, the “Secured Obligations”).

 

SECTION 2.3                                                  Delivery of Pledged
Property.

 

(a)                             All certificates or instruments representing or
evidencing any Collateral, if any, including all Pledged Shares, shall be
delivered to and held by or on behalf of the Global Administrative Agent
pursuant hereto, shall be in suitable form for transfer by delivery, and shall
be accompanied by all necessary endorsements or instruments of transfer or
assignment, duly executed in blank.

 

(b)                            To the extent any of the Collateral constitutes
an “uncertificated security” (as defined in Section 8-102(a)(18) of the U.C.C.)
or a “security entitlement” (as defined in Section 8-102(a)(17) of the U.C.C.),
the Pledgor shall take and cause the appropriate Person (including any issuer
thereof) to take all actions necessary to grant “control” (as defined in 8-106
of the U.C.C.) to the Global Administrative Agent over such Collateral.

 

SECTION 2.4                                                  [Intentionally
omitted].

 

SECTION 2.5                                                  Continuing Security
Interest; Transfer of Loans.  This Pledge Agreement shall create a continuing
security interest in the Collateral and shall

 

(a)                             remain in full force and effect until payment in
full in cash of all Secured Obligations, the termination of all Commitments,
Canadian Revolving Commitments, the termination or expiration of all Letters of
Credit and all Canadian Letters of Credit and the termination or payment of all
outstanding Bankers’ Acceptances,

 

(b)                            be binding upon the Pledgor and its successors,
transferees and assigns, and

 

(c)                             inure, together with the rights and remedies of
the Global Administrative Agent hereunder, to the benefit of the Global
Administrative Agent and each other Lender Party.

 

Without limiting the foregoing clause (c), if any Combined Lender assigns
(whether in whole or in part) its Combined Loans in accordance with Section 10.4
of the U.S. Credit Agreement, Section 10.4 of the Canadian Revolving Credit
Agreement, or Section 10.4 of the Canadian Term Credit Agreement, as applicable,
such assignee, as a Combined Lender, shall thereupon become vested with all the
rights and benefits in respect thereof granted to such Combined Lender
hereunder.  Upon the payment in full of all Secured Obligations and the
termination or expiration of all Commitments, Canadian Revolving Commitments,
Letters of Credit and Canadian Letters of Credit and the termination or payment
of all outstanding Bankers’

 

7

--------------------------------------------------------------------------------


 

Acceptances, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to the Pledgor.  Upon any such payment and
termination or expiration, the Global Administrative Agent will, at the
Pledgor’s sole expense, deliver to the Pledgor, without any representations,
warranties or recourse of any kind whatsoever, all certificates and instruments
representing or evidencing all Pledged Shares, together with all other
Collateral held by the Global Administrative Agent hereunder, and execute and
deliver to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

 

SECTION 2.6                                                  Security Interest
Absolute.  All rights of the Global Administrative Agent and the security
interests granted to the Global Administrative Agent hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional,
irrespective of

 

(a)                             any lack of validity or enforceability of the
Canadian Revolving Credit Agreement, any other Canadian Revolving Loan Document,
the Canadian Term Credit Agreement, or any other Canadian Term Loan Document,

 

(b)                            the failure of any Canadian Lender Party:

 

(i)                                     to assert any claim or demand or to
enforce any right or remedy against the Canadian Borrowers, any other Canadian
Loan Party or any other Person under the provisions of the Canadian Revolving
Credit Agreement, any other Canadian Revolving Loan Document, the Canadian Term
Credit Agreement, any other Canadian Term Loan Document or otherwise, or

 

(ii)                                  to exercise any right or remedy against
any other guarantor of, or Canadian Collateral securing, any Canadian Revolving
Obligations of the Canadian Revolving Borrowers or any other Canadian Loan
Party, or any Canadian Term Obligations of the Canadian Term Borrower or any
other Canadian Loan Party,

 

(c)                             any change in the time, manner or place of
payment of, or in any other term of, all or any of the Canadian Revolving
Obligations or the Canadian Term Obligations, any other extension, compromise or
renewal of any Canadian Revolving Obligation of the Canadian Revolving Borrowers
or any other Canadian Loan Party, or any other extension, compromise or renewal
of any Canadian Term Obligation of the Canadian Term Borrower or any other
Canadian Loan Party,

 

(d)                            any reduction, limitation, impairment or
termination of any Canadian Revolving Obligations of the Canadian Revolving
Borrowers or any other Canadian Loan Party for any reason (other than the
indefeasible payment in full in cash of the Canadian Secured Obligations),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and the Pledgor hereby waives any right to or claim of)
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Canadian
Revolving Obligations of the Canadian Revolving Borrower or other Canadian Loan
Party, or any Canadian Term Obligations of the Canadian Term Borrower or other
Canadian Loan Party,

 

8

--------------------------------------------------------------------------------


 

(e)                             any amendment to, rescission, waiver, or other
modification of, or any consent to departure from, any of the terms of the
Canadian Revolving Credit Agreement or any other Canadian Revolving Loan
Document, or any of the terms of the Canadian Term Credit Agreement or any other
Canadian Term Loan Document,

 

(f)                               any addition, exchange, release, surrender or
non-perfection of any Canadian Collateral, or any amendment to or waiver or
release of or addition to or consent to departure from any guaranty, for any of
the Canadian Revolving Obligations or the Canadian Term Obligations, or

 

(g)                            any other circumstances (other than the
indefeasible payment in full in cash of the Canadian Secured Obligations) which
might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Canadian Borrowers, any other Canadian Loan Party, or any
surety or any guarantor.

 

SECTION 2.7                                                  Waiver of
Subrogation.  Until the indefeasible payment in full in cash of all Canadian
Secured Obligations and the termination or expiration of all Canadian Revolving
Commitments and Canadian Letters of Credit and the termination or payment of all
outstanding Bankers’ Acceptances, the Pledgor hereby irrevocably waives any
claim or other rights which it may now or hereafter acquire against any Canadian
Borrower or any other Canadian Loan Party that arise from the existence,
payment, performance or enforcement of the Pledgor’s obligations under this
Pledge Agreement or any other Canadian Revolving Loan Document or Canadian Term
Loan Document, including any right of subrogation, reimbursement, exoneration,
or indemnification, any right to participate in any claim or remedy of the
Canadian Lender Parties against any Canadian Borrower or any other Canadian Loan
Party or any Canadian Collateral which the Global Administrative Agent now has
or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including the right to take or
receive from any Canadian Borrower or any other Canadian Loan Party, directly or
indirectly, in cash or other Property or by set-off or in any manner, payment or
security on account of such claim or other rights.  If any amount shall be paid
to the Pledgor in violation of the preceding sentence, such amount shall be
deemed to have been paid to the Pledgor for the benefit of, and held in trust
for, the Canadian Lender Parties, and shall forthwith be paid to the Global
Administrative Agent for the benefit of the Canadian Lender Parties to be
credited and applied upon the Canadian Revolving Obligations and the Canadian
Term Obligations, whether matured or unmatured.  The Pledgor acknowledges that
it will receive direct and indirect benefits from the financing arrangements
contemplated by the Canadian Revolving Credit Agreement and the Canadian Term
Credit Agreement and that the waiver set forth in this Section is knowingly made
in contemplation of such benefits.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1                                                  Warranties, etc. 
The Pledgor represents and warrants unto each Lender Party, as at the date of
each pledge and delivery hereunder (including each pledge and delivery of
Pledged Shares) by the Pledgor to the Global Administrative Agent of any
Collateral, as set forth in this Article.

 

9

--------------------------------------------------------------------------------


 

SECTION 3.1.1                                         Ownership, No Liens, etc. 
The Pledgor is the legal and beneficial owner of, and has good and defensible
title to (and has full right and authority to pledge and assign) such
Collateral, free and clear of all Liens or options, except any Lien granted
pursuant hereto in favor of the Global Administrative Agent and Liens permitted
by Section 7.2 of the U.S. Credit Agreement.

 

SECTION 3.1.2                                         Valid Security Interest. 
(a) The delivery of the U.S. Collateral to the Global Administrative Agent is
effective to create a valid, perfected, first priority security interest in such
U.S. Collateral and all proceeds thereof, securing the U.S. Secured Obligations;
(b) the delivery of the Canadian Revolving Collateral to the Global
Administrative Agent is effective to create a valid, perfected, first priority
security interest in such Canadian Revolving Collateral and all proceeds
thereof, securing the Canadian Revolving Loan Secured Obligations; and (c) the
delivery of the Canadian Term Collateral to the Global Administrative Agent is
effective to create a valid, perfected, first priority security interest in such
Canadian Term Collateral and all proceeds thereof, securing the Canadian Term
Loan Secured Obligations.  No filing or other action will be necessary to
perfect or protect such security interest.

 

SECTION 3.1.3                                         As to Pledged Shares.

 

(a)                             In the case of any U.S. Pledged Shares, all of
such U.S. Pledged Shares are duly authorized and validly issued, fully paid, and
non-assessable, and constitute at least sixty-five percent (65%), of the issued
and outstanding shares of common capital stock of each Issuer set forth across
from the name of such Issuer on Item A of Attachment 1 hereto.

 

(b)                            In the case of any Canadian Revolving Loan
Pledged Shares, all of such Canadian Revolving Loan Pledged Shares are duly
authorized and validly issued, fully paid, and non-assessable, and constitute
all of the issued and outstanding shares of common capital stock of each Issuer
set forth across from the name of such Issuer on Item B of Attachment 1 hereto.

 

(c)                             In the case of any Canadian Term Loan Pledged
Shares, all of such Canadian Term Loan Pledged Shares are duly authorized and
validly issued, fully paid, and non-assessable, and constitute at least
sixty-five percent (65%), of the issued and outstanding shares of common capital
stock of each Issuer set forth across from the name of such Issuer on Item C of
Attachment 1 hereto.

 

SECTION 3.1.4                                         Authorization, Approval,
etc.  Except as contemplated by Section 2.3(b), no authorization, approval, or
other action by, and no notice to or filing with, any Governmental Authority or
any other Person is required for (a) the pledge by the Pledgor of any Collateral
pursuant to this Pledge Agreement or for the execution, delivery, and
performance of this Pledge Agreement by the Pledgor, or (b) for the exercise by
the Global Administrative Agent of the voting or other rights provided for in
this Pledge Agreement, or, except with respect to any Pledged Shares, as may be
required in connection with a disposition of such Pledged Shares by laws
affecting the offering and sale of securities generally and the remedies in
respect of the Collateral pursuant to this Pledge Agreement.

 

SECTION 3.1.5                                         Location of Pledgor and
Records; Name; State of Incorporation, etc.  The Pledgor’s chief executive
office and principal place of business and the office where the

 

10

--------------------------------------------------------------------------------


 

records concerning the Collateral are kept is located at the address set forth
on its signature page to the U.S. Credit Agreement or such other address for the
Pledgor as the Global Administrative Agent has been notified pursuant to
Section 7.3 of this Pledge Agreement.  The true legal name of the Pledgor as
registered in the jurisdiction in which the Pledgor is organized or
incorporated, state of incorporation or organization, and organization
identification number as designated by the state of its incorporation or
organization are as set forth on its signature page to the U.S. Credit Agreement
or such other true legal name or organization identification number for the
Pledgor as the Agent has been notified pursuant to Section 7.3 of this Pledge
Agreement, and the Pledgor is not now known by any trade name.

 

SECTION 3.1.6                                         Compliance with Laws.  The
Pledgor is in compliance with the requirements of all applicable laws
(including, without limitation, the provisions of the Fair Labor Standards Act),
rules, regulations and orders of every Governmental Authority, the
non-compliance with which might materially adversely affect the value of the
Collateral or the worth of the Collateral as collateral security.

 

ARTICLE IV
COVENANTS

 

SECTION 4.1                                                  Protect Collateral;
Further Assurances, etc.  The Pledgor will not sell, assign, transfer, pledge,
or encumber in any other manner the Collateral (except in favor of the Agent
hereunder).  The Pledgor will warrant and defend the right and title herein
granted unto the Global Administrative Agent in and to the Collateral (and all
right, title and interest represented by the Collateral) against the claims and
demands of all Persons whomsoever.  The Pledgor agrees that at any time, and
from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments, and take all further action, that
may be necessary or desirable, or that the Global Administrative Agent may
reasonably request, in order to perfect, preserve and protect any security
interest granted or purported to be granted hereby or to enable the Global
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.

 

SECTION 4.2                                                  Stock Powers, etc. 
The Pledgor agrees that all Pledged Shares (and all other certificated shares of
stock constituting Collateral) delivered by the Pledgor pursuant to this Pledge
Agreement will be accompanied by duly indorsed undated blank stock powers, or
other equivalent instruments of transfer acceptable to the Global Administrative
Agent.  The Pledgor will, from time to time upon the request of the Global
Administrative Agent, promptly deliver to the Global Administrative Agent such
stock powers, instruments and similar documents, satisfactory in form and
substance to the Global Administrative Agent, with respect to the Collateral as
the Global Administrative Agent may reasonably request and will, from time to
time upon the request of the Global Administrative Agent after the occurrence of
any Event of Default, promptly transfer any Pledged Shares or other shares of
stock constituting Collateral into the name of any nominee designated by the
Global Administrative Agent.

 

SECTION 4.3                                                  Continuous Pledge. 
Subject to Section 2.5, the Pledgor will, at all times, keep pledged to the
Global Administrative Agent pursuant hereto all Pledged Shares, all other shares
of stock constituting Collateral, and all securities constituting Collateral,
and all

 

11

--------------------------------------------------------------------------------


 

other Collateral and rights from time to time received by or distributable to
the Pledgor in respect of any Collateral.

 

SECTION 4.4                                                  Voting Rights;
Distributions, etc.  The Pledgor agrees:

 

(a)                             if an Event of Default shall have occurred and
be continuing, promptly upon receipt thereof by the Pledgor and without any
request therefor by the Global Administrative Agent, to deliver (properly
endorsed where required hereby or requested by the Global Administrative Agent)
to the Global Administrative Agent all Distributions, and all proceeds of the
Collateral, all of which shall be held by the Global Administrative Agent as
additional Collateral for use in accordance with Section 6.3; and

 

(b)                            if any Event of Default shall have occurred and
be continuing and the Global Administrative Agent has notified the Pledgor of
the Global Administrative Agent’s intention to exercise its voting power under
this Section 4.4(b)

 

(i)                                     the Global Administrative Agent may
exercise (to the exclusion of the Pledgor) the voting power and all other
incidental rights of ownership with respect to any Pledged Shares or other
shares of capital stock constituting Collateral and the Pledgor hereby grants
the Global Administrative Agent an irrevocable proxy, exercisable under such
circumstances, to vote the Pledged Shares and such other Collateral; and

 

(ii)                                  promptly to deliver to the Global
Administrative Agent such additional proxies and other documents as may be
necessary to allow the Global Administrative Agent to exercise such voting
power.

 

All Distributions and proceeds which may at any time and from time to time be
held by the Pledgor but which the Pledgor is then obligated to deliver to the
Global Administrative Agent, shall, until delivery to the Global Administrative
Agent, be held by the Pledgor separate and apart from its other property in
trust for the Global Administrative Agent.  THE GLOBAL ADMINISTRATIVE AGENT
AGREES THAT UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
THE GLOBAL ADMINISTRATIVE AGENT SHALL HAVE GIVEN THE NOTICE REFERRED TO IN
SECTION 4.4(B), THE PLEDGOR SHALL HAVE THE EXCLUSIVE VOTING POWER, AND IS
GRANTED AN IRREVOCABLE PROXY, WITH RESPECT TO ANY SHARES OF STOCK (INCLUDING ANY
OF THE PLEDGED SHARES) CONSTITUTING COLLATERAL.  THE GLOBAL ADMINISTRATIVE AGENT
SHALL, UPON THE WRITTEN REQUEST OF THE PLEDGOR, PROMPTLY DELIVER SUCH PROXIES
AND OTHER DOCUMENTS, IF ANY, AS SHALL BE REASONABLY REQUESTED BY THE PLEDGOR
WHICH ARE NECESSARY TO ALLOW THE PLEDGOR TO EXERCISE VOTING POWER WITH RESPECT
TO ANY SUCH SHARE OF STOCK (INCLUDING ANY OF THE PLEDGED SHARES) CONSTITUTING
COLLATERAL; PROVIDED, HOWEVER, THAT NO VOTE SHALL BE CAST, OR CONSENT, WAIVER,
OR RATIFICATION GIVEN, OR ACTION TAKEN BY THE PLEDGOR THAT WOULD IMPAIR ANY
COLLATERAL OR BE INCONSISTENT WITH OR VIOLATE ANY PROVISION OF THE U.S. CREDIT
AGREEMENT, THE CANADIAN

 

12

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT, OR THE CANADIAN TERM CREDIT AGREEMENT, OR ANY OTHER
LOAN DOCUMENT, CANADIAN REVOLVING LOAN DOCUMENT OR CANADIAN TERM LOAN DOCUMENT
(INCLUDING THIS PLEDGE AGREEMENT).  THE IRREVOCABLE PROXY GRANTED HEREIN SHALL
SURVIVE UNTIL SUCH TIME AS THIS PLEDGE AGREEMENT IS TERMINATED.

 

SECTION 4.5                                                  Notice of Changes
Affecting Collateral.  The Pledgor will furnish to the Global Administrative
Agent promptly, and in any event within thirty (30) days of becoming aware of
the following changes, written notice of any change (i) in the Pledgor’s
corporate name or in any trade name used to identify the Pledgor in the conduct
of its business or its ownership of the Collateral, (ii) in the location of the
Pledgor’s chief executive office, principal place of business or jurisdiction of
incorporation, (iii) in the Pledgor’s identity or corporate structure, or (iv)
in the Pledgor’s Federal Taxpayer Identification Number.

 

SECTION 4.6                                                  Disposition of
Collateral; Issuance of Additional Stock or Equity Interests.  Except as
permitted by the U.S. Credit Agreement, the Pledgor shall not sell, assign,
exchange, pledge or otherwise transfer, encumber or grant any option, warrant or
other right to purchase the Collateral (except in favor of the Global
Administrative Agent hereunder).  The Pledgor (a) shall not permit any Issuer to
issue any additional stock, other securities, membership interests, partnership
interests, or other equity interests in addition to or in substitution for the
Pledged Property issued by such Issuer unless such interests are promptly
pledged to the Global Administrative Agent under this Pledge Agreement, and
shall not permit any Issuer to issue any warrants, options, contracts or other
commitments or other securities that are convertible to any of the foregoing or
that entitle any Person to purchase any of the foregoing and (b) except for this
Pledge Agreement, shall not, and shall not permit any Issuer to, enter into any
agreement creating any restriction or condition upon the transfer, voting or
control of any Pledged Property.

 

ARTICLE V
THE GLOBAL ADMINISTRATIVE AGENT

 

SECTION 5.1                                                  Global
Administrative Agent Appointed Attorney-in-Fact.  The Pledgor hereby irrevocably
appoints the Global Administrative Agent as the Pledgor’s attorney-in-fact, with
full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, from time to time in the Global Administrative Agent’s
discretion, to take any action and to execute any writing or paper which the
Global Administrative Agent may deem necessary or advisable following the
occurrence and while there is continuing an Event of Default to accomplish the
purposes of this Pledge Agreement, including without limitation:

 

(a)                             to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(b)                            to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper, in connection with clause (a)
above; and

 

(c)                             to file any claims or take any action or
institute any proceedings which the Global Administrative Agent may deem
necessary or desirable for the collection of any of the Collateral

 

13

--------------------------------------------------------------------------------


 

or otherwise to enforce the rights of the Global Administrative Agent with
respect to any of the Collateral.

 

The Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

SECTION 5.2                                                  Global
Administrative Agent May Perform.  After the occurrence and during the
continuance of any Event of Default, if the Pledgor fails to perform any
agreement contained herein, the Global Administrative Agent may itself perform,
or cause performance of, such agreement, and the reasonable expenses of the
Global Administrative Agent incurred in connection therewith shall be payable by
the Pledgor pursuant to Section 6.4.

 

SECTION 5.3                                                  Global
Administrative Agent Has No Duty.  The powers conferred on the Global
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Lender Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Global Administrative Agent shall have no duty as to any Collateral or
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Property, whether or not the Global Administrative Agent has or is
deemed to have knowledge of such matters or (b) taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.

 

SECTION 5.4                                                  Reasonable Care. 
The Global Administrative Agent is required to exercise reasonable care in the
custody and preservation of any of the Collateral in its possession; provided,
however, the Global Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if it
takes such action for that purpose as the Pledgor reasonably requests in writing
at times other than upon the occurrence and during the continuance of any Event
of Default, but failure of the Global Administrative Agent to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1                                                  Certain Remedies. 
If any Event of Default shall have occurred and be continuing:

 

(a)                             The Global Administrative Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the U.C.C. (whether or not the U.C.C. applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Global Administrative Agent’s offices or elsewhere,
for cash, and upon such other terms as the Global Administrative Agent may deem
commercially reasonable.  The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall

 

14

--------------------------------------------------------------------------------


 

constitute reasonable notification.  The Global Administrative Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Global Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

(b)                            The Global Administrative Agent may

 

(i)                                     transfer all or any part of the
Collateral into the name of the Global Administrative Agent or its nominee, with
or without disclosing that such Collateral is subject to the Lien hereunder,

 

(ii)                                  notify the parties obligated on any of the
Collateral to make payment to the Global Administrative Agent of any amount due
or to become due thereunder,

 

(iii)                               enforce collection of any of the Collateral
by suit or otherwise, and surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any obligations of any nature of any party with
respect thereto,

 

(iv)                              endorse any checks, drafts, or other writings
in the Pledgor’s name to allow collection of the Collateral,

 

(v)                                 take control of any proceeds of the
Collateral, and

 

(vi)                              execute (in the name, place and stead of the
Pledgor) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

SECTION 6.2                                                  Compliance with
Restrictions.  The Pledgor agrees that in any sale of any of the Collateral
whenever an Event of Default shall have occurred and be continuing, the Global
Administrative Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority, and the Pledgor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Global Administrative Agent be liable nor accountable to the Pledgor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

15

--------------------------------------------------------------------------------


 

SECTION 6.3                                                  Application of
Proceeds.

 

(a)                             Except as may be otherwise set forth in the
Intercreditor Agreement, all cash proceeds received by the Global Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the U.S. Collateral may, in the discretion of the Global
Administrative Agent, be held by the Global Administrative Agent as additional
collateral security for, or then or at any time thereafter be applied (after
payment of any amounts payable to the Global Administrative Agent pursuant to
the U.S. Credit Agreement and Section 6.4) in whole or in part by the Global
Administrative Agent for the ratable benefit of the U.S. Lender Parties against,
all or any part of the U.S. Secured Obligations in such order as the Global
Administrative Agent shall elect.

 

(b)                            Except as may be otherwise set forth in the
Intercreditor Agreement, all cash proceeds received by the Global Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Canadian Collateral may, in the discretion of the Global
Administrative Agent, be held by the Global Administrative Agent as additional
collateral security for, or then or at any time thereafter be applied (after
payment of any amounts payable to the Global Administrative Agent pursuant to
the Canadian Revolving Credit Agreement, Canadian Term Credit Agreement and
Section 6.4) in whole or in part by the Global Administrative Agent for the
ratable benefit of the Canadian Lender Parties against, all or any part of the
Canadian Secured Obligations in such order as the Global Administrative Agent
shall elect.

 

(c)                             Except as may be otherwise set forth in the
Intercreditor Agreement, any surplus of such cash or cash proceeds held by the
Global Administrative Agent and remaining after payment in full of all the
Secured Obligations and the termination of all Commitments and all Canadian
Revolving Commitments shall be paid over to the Pledgor or to whomsoever may be
lawfully entitled to receive such surplus.

 

SECTION 6.4                                                  Indemnity and
Expenses.  The Pledgor hereby indemnifies and holds harmless the Global
Administrative Agent from and against any and all claims, losses, and
liabilities arising out of or resulting from this Pledge Agreement (including
enforcement of this Pledge Agreement), except claims, losses, or liabilities
resulting from the Global Administrative Agent’s gross negligence or wilful
misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES HERETO
THAT THE GLOBAL ADMINISTRATIVE AGENT BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. 
Pledgor shall pay (i) all legal and other reasonable out-of-pocket expenses
incurred by the Global Administrative Agent, including the reasonable fees,
charges and disbursements of counsel for the Global Administrative Agent, in
connection with the preparation, execution, delivery and administration of this
Pledge Agreement and any amendments, modifications or waivers of the provisions
hereof or thereof, (ii) all legal and other reasonable out-of-pocket expenses
incurred by the Global Administrative Agent in connection with the custody,
preservation, use, or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the filing, recording, refiling
or rerecording of the Pledge Agreements and/or any Uniform Commercial Code
financing statements relating thereto

 

16

--------------------------------------------------------------------------------


 

and all amendments, supplements and modifications to, and all releases and
terminations of, any thereof and any and all other documents or instruments of
further assurance required to be filed or recorded or refiled or rerecorded by
the terms hereof, and (iv) all out-of-pocket expenses incurred by the Global
Administrative Agent, including the fees, charges and disbursements of any
counsel for the Global Administrative Agent, in connection with the enforcement
or protection of its rights in connection with this Pledge Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1                                                  Loan Document. 
This Pledge Agreement is a Combined Loan Document executed pursuant to the
Combined Credit Agreements and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.2                                                  Amendments, etc. 
No amendment to or waiver of any provision of this Pledge Agreement nor consent
to any departure by the Pledgor herefrom shall in any event be effective unless
the same shall be in writing and signed by the Global Administrative Agent in
accordance with Section 10.2(b) of the Combined Credit Agreements, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given.

 

SECTION 7.3                                                  Addresses for
Notices.  All notices and other communications provided for hereunder shall be
in writing (including telecopy communication) and, if to the Pledgor, mailed or
telecopied or delivered to it at the address set forth below its signature
hereto, if to the Global Administrative Agent, mailed or delivered to it,
addressed to it at the address of the Global Administrative Agent specified in
the Credit Agreement or, as to either party, at such other address as shall be
designated by such party in a written notice to each other party complying as to
delivery with the terms of this Section.  All such notices and other
communications shall be effective as provided in Section 10.1 of the U.S. Credit
Agreement.

 

SECTION 7.4                                                  Headings.  Article
and Section headings used herein are for convenience of reference only, are not
part of this Pledge Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Pledge Agreement.

 

SECTION 7.5                                                  Severability. Any
provision of this Pledge Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 7.6                                                  Filing as a
Financing Statement.  At the option of the Global Administrative Agent, this
Pledge Agreement, or a carbon, photographic or other reproduction of this Pledge
Agreement or of any Uniform Commercial Code financing statement, and amendments
thereto, covering all of the Collateral or any portion thereof shall be
sufficient as a Uniform Commercial Code financing statement and may be filed as
such without the signature of the Pledgor where and to the full extent permitted
by applicable law, and the Pledgor hereby

17

--------------------------------------------------------------------------------


 

authorizes the Global Administrative Agent to file U.C.C. financing statements,
continuations and amendments with respect to the Collateral describing the
collateral property as “all property” or words of similar import, and to file
U.C.C. financing statements, and continuations and amendments thereto, and
similar documents with respect to the Collateral without its signature (to the
extent permitted by applicable law).

 

SECTION 7.7                                                  GOVERNING LAWS. 
THIS PLEDGE AGREEMENT AND THE OTHER COMBINED LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

SECTION 7.8                                                  NO ORAL
AGREEMENTS.  THIS WRITTEN PLEDGE AGREEMENT AND THE OTHER COMBINED LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

 

TOM BROWN, INC.

 

 

 

 

 

By

 

 

Name:

Daniel G. Blanchard

 

Title:

Executive Vice President, Treasurer

 

 

and Chief Financial Officer

 

 

 

Address:

Tom Brown. Inc.

 

 

555 17th Street, Suite 1850

 

 

Denver, Colorado 80202-3918

 

Attention:

Daniel G. Blanchard,

 

 

Executive Vice President, Treasurer

 

 

and Chief Financial Officer

 

Telephone:

(303) 260-5095

 

Facsimile:

(303) 260-5039

 

19

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Global
Administrative Agent

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

Address:

JPMorgan Chase Bank

 

 

Loan and Agency Services

 

 

1111 Fannin, 8th Floor

 

 

Houston, Texas 77002

 

Attention:

James DeLeon

 

Telephone:

713-750-2366

 

Facsimile:

713-427-6307

 

 

 

and, with respect to non-Borrowing related matters,
with a copy to:

 

 

 

JPMorgan Chase Bank

 

Global Oil & Gas Group

 

600 Travis, 20th Floor

 

Houston, Texas 77002

 

Attention:

Robert Mertensotto

 

Telephone:

713-216-4147

 

Facsimile:

713-216-8870

 

20

--------------------------------------------------------------------------------


 

ATTACHMENT 1
to Pledge Agreement

 

Item A
U.S. Pledged Shares

 

 

 

Common Stock

 

 

 

Issuer

 

Outstanding
Shares

 

% of Shares
Pledged

 

 

 

 

 

 

 

Matador Petroleum Corporation., a Texas corporation

 

[      ]

 

100

%

 

 

 

 

 

 

Retex Inc., a Wyoming corporation

 

1,000

 

100

%

 

 

 

 

 

 

TBI West Virginia, Inc., a Delaware corporation

 

1,000

 

100

%

 

 

 

 

 

 

Tom Brown Resources Funding Corp., a Nova Scotia unlimited liability company

 

100

 

100

%

 

 

 

 

 

 

Tom Brown Resources Ltd., an Alberta corporation

 

100

 

65

%

 

21

--------------------------------------------------------------------------------


 

Item B
Canadian Revolving Loan Pledged Shares

 

 

 

Common Stock

 

 

 

Issuer

 

Outstanding
Shares

 

% of Shares
Pledged

 

 

 

 

 

 

 

Tom Brown Resources Funding Corp., a Nova Scotia unlimited liability company

 

100

 

100

%

 

 

 

 

 

 

Tom Brown Resources Ltd., an Alberta corporation

 

100

 

100

%

 

22

--------------------------------------------------------------------------------


 

Item C
Canadian Term Loan Pledged Shares

 

Issuer

 

Common Stock

 

 

 

 

 

 

 

 

 

Matador Petroleum Corporation., a Texas corporation

 

[     ]

 

100

%

 

 

 

 

 

 

Retex Inc., a Wyoming corporation

 

1,000

 

100

%

 

 

 

 

 

 

TBI West Virginia, Inc., a Delaware corporation

 

1,000

 

100

%

 

 

 

 

 

 

Tom Brown Resources Funding Corp., a Nova Scotia unlimited liability company

 

100

 

100

%

 

 

 

 

 

 

Tom Brown Resources Ltd., an Alberta corporation

 

100

 

65

%

 

23

--------------------------------------------------------------------------------


 

EXHIBIT F-2
FORM OF MATADOR PLEDGE AGREEMENT

 

PLEDGE AGREEMENT AND IRREVOCABLE PROXY

 

THIS PLEDGE AGREEMENT AND IRREVOCABLE PROXY (this “Pledge Agreement”), dated as
of June 27, 2003, is made by MATADOR PETROLEUM CORPORATION, a Texas corporation
(the “Pledgor”), in favor of JPMORGAN CHASE BANK, as Global Administrative Agent
(together with any successor(s) and assign(s) thereto, the “Global
Administrative Agent”) for the Lender Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of June 27, 2003 (together
with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “U.S. Credit Agreement”), among Tom Brown, Inc., a
Delaware corporation (the “U.S. Borrower”) , as borrower, the various financial
institutions that are, or may from time to time become, parties to the U.S.
Credit Agreement (the “U.S. Lenders”), the various financial institutions that
are or may from time to time become Agents under the U.S. Credit Agreement (the
“U.S. Agents”), and the Global Administrative Agent, the U.S. Lenders have
extended Commitments to make Loans to, and the Issuing Banks have agreed to
issue Letters of Credit for the benefit of, the U.S. Borrower;

 

WHEREAS, in connection with the U.S. Credit Agreement, Pledgor has agreed to
deliver a certain Guaranty dated as of June 27, 2003 (the “U.S. Guaranty”)
pursuant to which Pledgor shall guaranty for the benefit of the U.S. Lenders and
their Affiliates the full and punctual payment when due of all Obligations under
the U.S. Credit Agreement;

 

WHEREAS, pursuant to a Credit Agreement, dated as of June 27, 2003 (together
with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Canadian Revolving Credit Agreement”), among Tom
Brown Resources Funding Corp., an unlimited liability company organized under
the laws of the Province of Nova Scotia, Canada (“TBF”), and Tom Brown Resources
Ltd., a corporation organized under the laws of the Province of Alberta, Canada
(“TBRL”), as borrowers (TBF and TBRL, in their capacities as borrowers,
collectively the  “Canadian Revolving Borrowers”), the various financial
institutions that are, or may from time to time become, parties to the Canadian
Revolving Credit Agreement (the “Canadian Revolving Lenders”), the various
financial institutions that are or may from time to time become Agents under the
Canadian Revolving Credit Agreement (as defined in the Canadian Revolving Credit
Agreement, the “Canadian Revolving Agents”), and the Global Administrative
Agent, the Canadian Revolving Lenders have agreed to extend Canadian Revolving
Commitments to make Loans (as defined in the Canadian Revolving Credit
Agreement, the “Canadian Revolving Loans”) to, the Accepting Lenders (as defined
in the Canadian Revolving Credit Agreement, the “Canadian Accepting Lenders”)
have agreed to accept Bankers’ Acceptances (as defined in the Canadian Revolving
Credit Agreement, the “Bankers’ Acceptances”), and the Issuing Banks (as defined
in the Canadian Revolving Credit Agreement, the “Canadian Issuing Banks”) have
agreed to issue Letters of Credit (as defined in

 

1

--------------------------------------------------------------------------------


 

the Canadian Revolving Credit Agreement, the “Canadian Letters of Credit”)  for
the benefit of, the Canadian Revolving Borrowers;

 

WHEREAS, in connection with the Canadian Revolving Credit Agreement, Pledgor has
agreed to deliver a certain Guaranty dated as of June 27, 2003 (the “Canadian
Revolving Guaranty”) pursuant to which Pledgor shall guaranty for the benefit of
the Canadian Revolving Lenders and their Affiliates the full and punctual
payment when due of all Canadian Revolving Obligations;

 

WHEREAS, pursuant to a Credit Agreement, dated as of March 20, 2001 (together
with all amendments (including but not limited to that certain First Amendment
to Credit Agreement dated as of even date herewith (the “First Amendment to Term
Credit Agreement”)) and other modifications, if any, from time to time
thereafter made thereto, the “Canadian Term Credit Agreement”), among TBF, as
borrower (TBF, in its capacity as borrower the “Canadian Term Borrower”), the
various financial institutions that are, or may from time to time become,
parties to the Canadian Term Credit Agreement (the “Canadian Term Lenders”), the
various financial institutions that are or may from time to time become Agents
under the Canadian Term Credit Agreement (as defined in the Canadian Term Credit
Agreement, the “Canadian Term Agents” and together with the Canadian Revolving
Agents, the “Canadian Agents”), and the Global Administrative Agent,  the
Canadian Term Lenders have agreed to make a term loan (the “Canadian Term
Loans”) to the Canadian Term Borrower;

 

WHEREAS, in connection with the Canadian Term Credit Agreement, Pledgor has
agreed to deliver a certain Guaranty dated as of June 27, 2003 (the “Canadian
Term Guaranty”) pursuant to which Pledgor shall guaranty for the benefit of the
Canadian Term Lenders and their Affiliates the full and prompt payment when due
of all Canadian Term Obligations;

 

WHEREAS, the U.S. Borrower and its Subsidiaries (including the Canadian
Borrowers) have entered into or may enter into certain Hedging Agreements with
one or more Lender Parties;

 

WHEREAS, as a condition precedent to the making of the initial Loans to the U.S.
Borrower and the issuance of the initial Letter of Credit for the benefit of the
U.S. Borrower under the U.S. Credit Agreement and to the U.S. Lenders’ or their
Affiliates’ obligations under the Hedging Agreements referred to above, the
Pledgor is required to execute and deliver this Pledge Agreement;

 

WHEREAS, as a condition precedent to the making of the initial Canadian
Revolving Loans to the Canadian Revolving Borrowers and the issuance of the
initial Canadian Letter of Credit for the benefit of the Canadian Revolving
Borrowers under the Canadian Revolving Credit Agreement, and to the execution
and delivery of the First Amendment to Term Credit Agreement, and to the
Canadian Lenders’ or their Affiliates’ obligations under the Hedging Agreements
referred to above, the Pledgor is required to execute and deliver this Pledge
Agreement; and

 

WHEREAS, the Pledgor has duly authorized the execution, delivery and performance
of this Pledge Agreement;

 

2

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Combined Lenders to make
Combined Loans (including the initial Combined Loans) to, and to induce the
Issuing Banks to issue the Letters of Credit (including the initial Letter of
Credit) for the benefit of, the U.S. Borrower and its Subsidiaries pursuant to
the U.S. Credit Agreement, and to induce the Canadian Issuing Banks to issue the
Canadian Letters of Credit (including the initial Canadian Letter of Credit) for
the benefit of, the Canadian Borrowers and their Subsidiaries, and to induce
certain Lender Parties to extend financial accommodations pursuant to the
Hedging Agreements, the Pledgor agrees, for the benefit of each Lender Party, as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1                                                  Certain Terms.  The
following terms (whether or not underscored) when used in this Pledge Agreement,
including its preamble and recitals, shall have the following meanings or the
meanings set forth in the preamble or recital (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Canadian Collateral” means the Canadian Revolving Collateral and the Canadian
Term Collateral.

 

“Canadian Issuing Bank” is defined in the third recital.

 

“Canadian Letters of Credit” is defined in the third recital.

 

“Canadian Loan Party” means any Loan Party as defined in the Canadian Revolving
Credit Agreement or the Canadian Term Credit Agreement.

 

“Canadian Revolving Borrowers” is defined in the third recital.

 

“Canadian Revolving Collateral” is defined in Section 2.1(b).

 

“Canadian Revolving Credit Agreement” is defined in the third recital.

 

“Canadian Revolving Guaranty” is defined in the fourth recital.

 

“Canadian Revolving Lender Parties” means, as the context may require, any
Canadian Revolving Agent, any Canadian Issuing Bank, any Canadian Accepting
Bank, any Canadian Revolving Lender, or any Affiliate of a then current Canadian
Revolving Lender that is a party to a Hedging Agreement and each of its
respective successors, transferees and assigns.

 

“Canadian Revolving Loan Pledged Property” means all Canadian Revolving Loan
Pledged Shares and all other pledged shares of common capital stock, and all
proceeds of any of the foregoing.

 

“Canadian Revolving Loan Pledged Shares” means all shares of common capital
stock of any Issuer identified under Item B of Attachment I which are delivered
by the Pledgor to the Global Administrative Agent as Canadian Revolving Loan
Pledged Property hereunder.

 

3

--------------------------------------------------------------------------------


 

“Canadian Revolving Loan Secured Obligations” is defined in Section 2.2(b).

 

“Canadian Term Borrower” is defined in the fifth recital.

 

“Canadian Term Collateral” is defined in Section 2.1(c).

 

“Canadian Term Credit Agreement” is defined in the fifth recital.

 

“Canadian Term Guaranty” is defined in the sixth recital.

 

“Canadian Term Lender Parties” means, as the context may require, any Canadian
Term Agent, any Canadian Term Lender and each of its respective successors,
transferees and assigns.

 

“Canadian Term Loan Pledged Property” means all Canadian Term Loan Pledged
Shares and all other pledged shares of common capital stock, and all proceeds of
any of the foregoing.

 

“Canadian Term Loan Pledged Shares” means all shares of common capital stock of
any Issuer identified under Item C of Attachment I which are delivered by the
Pledgor to the Global Administrative Agent as Canadian Term Loan Pledged
Property hereunder.

 

“Canadian Term Loan Secured Obligations” is defined in Section 2.2(c).

 

“Collateral” means the Canadian Revolving Loan Collateral, the Canadian Term
Loan Collateral and the U.S. Collateral.

 

“Distributions” means all cash and stock dividends, other distributions,
liquidating dividends, shares of stock resulting from (or in connection with the
exercise of) stock splits, reclassifications, warrants, options, non-cash
dividends, mergers, consolidations, and all other distributions (whether similar
or dissimilar to the foregoing) on or with respect to any Pledged Shares or
other shares of capital stock constituting Collateral.

 

“Global Administrative Agent” is defined in the preamble.

 

“Issuer” means each Person identified in Attachment 1 hereto as the issuer of
the Pledged Shares identified opposite the name of such Person.

 

“Lender Party” means any Canadian Revolving Lender Party, and Canadian Term
Lender Party and any U.S. Lender Party.

 

“Pledge Agreement” is defined in the preamble.

 

“Pledged Property” means all Canadian Pledged Property and all U.S. Pledged
Property.

 

“Pledged Shares” means all Canadian Revolving Loan Pledged Shares, all Canadian
Term Loan Pledged Shares and all U.S. Pledged Shares.

 

“Pledgor” is defined in the preamble.

 

“Secured Obligations” is defined in Section 2.2(b).

 

4

--------------------------------------------------------------------------------


 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.S. Agents” is defined in the first recital.

 

“U.S. Borrower” is defined in the first recital.

 

“U.S. Collateral” is defined in Section 2.1(a).

 

“U.S. Credit Agreement” is defined in the first recital.

 

“U.S. Guaranty” is defined in the second recital.

 

“U.S. Lenders” is defined in the first recital.

 

“U.S. Lender Parties” means, as the context may require, any U.S. Agent, any
Issuing Bank, any  U.S. Lender, or any Affiliate of a then current U.S. Lender
that is a party to a Hedging Agreement and each of its respective successors,
transferees and assigns.

 

“U.S. Pledged Property” means all U.S. Pledged Shares and all other pledged
shares of capital stock, and all proceeds of any of the foregoing.

 

“U.S. Pledged Shares” means all shares of capital stock of any Issuer identified
under Item A of Attachment I which are delivered by the Pledgor to the Global
Administrative Agent as U.S. Pledged Property hereunder.

 

“U.S. Secured Obligations” is defined in Section 2.2(a).

 

SECTION 1.2                                                  Credit Agreement
Definitions.  Unless otherwise defined herein or the context otherwise requires,
terms used in this Pledge Agreement, including its preamble and recitals, have
the meanings provided in the U.S. Credit Agreement (or if the U.S. Credit
Agreement shall have been terminated or shall have expired, the meanings
provided in the U.S. Credit Agreement immediately prior to its termination or
expiration).

 

SECTION 1.3                                                  U.C.C.
Definitions.  Unless otherwise defined herein or the context otherwise requires,
terms for which meanings are provided in the U.C.C. are used in this Pledge
Agreement, including its preamble and recitals, with such meanings.

 

ARTICLE II
PLEDGE

 

SECTION 2.1                                                  Grant of Security
Interest.

 

(a)                             The Pledgor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Global
Administrative Agent, for its benefit and the ratable benefit of each of the
U.S. Lender Parties, and hereby grants to the Global Administrative Agent, for
its benefit and the ratable benefit of the U.S. Lender Parties, a continuing
security interest in, all of the following property (the “U.S. Collateral”):

 

5

--------------------------------------------------------------------------------


 

(i)                                     the U.S. Pledged Shares;

 

(ii)                                  all other U.S. Pledged Property, whether
now or hereafter delivered to the Global Administrative Agent in connection with
this Pledge Agreement;

 

(iii)                               all Distributions, interest, and other
payments and rights with respect to any U.S. Pledged Property; and

 

(iv)                              all proceeds of any of the foregoing.

 

(b)                            The Pledgor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Global
Administrative Agent, for its benefit and the ratable benefit of each of the
Canadian Revolving Lender Parties, and hereby grants to the Global
Administrative Agent, for its benefit and the ratable benefit of the Canadian
Revolving Lender Parties, a continuing security interest in, all of the
following property (the “Canadian Revolving Collateral”):

 

(i)                                     the Canadian Revolving Loan Pledged
Shares;

 

(ii)                                  all other Canadian Revolving Loan Pledged
Property, whether now or hereafter delivered to the Global Administrative Agent
in connection with this Pledge Agreement;

 

(iii)                               all Distributions, interest, and other
payments and rights with respect to any Canadian Revolving Loan Pledged
Property; and

 

(iv)                              all proceeds of any of the foregoing.

 

(c)                             The Pledgor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Global
Administrative Agent, for its benefit and the ratable benefit of each of the
Canadian Term Lender Parties, and hereby grants to the Global Administrative
Agent, for its benefit and the ratable benefit of the Canadian Term Lender
Parties, a continuing security interest in, all of the following property (the
“Canadian Term Collateral”):

 

(i)                                     the Canadian Term Loan Pledged Shares;

 

(ii)                                  all other Canadian Term Loan Pledged
Property, whether now or hereafter delivered to the Global Administrative Agent
in connection with this Pledge Agreement;

 

(iii)                               all Distributions, interest, and other
payments and rights with respect to any Canadian Term Loan Pledged Property; and

 

(iv)                              all proceeds of any of the foregoing.

 

SECTION 2.2                                                  Security for
Obligations.

 

(a)                             This Pledge Agreement and the U.S. Collateral
secures the payment in full of all Obligations now or hereafter existing under
the U.S. Credit Agreement, the U.S. Guaranty and

 

6

--------------------------------------------------------------------------------


 

each other Loan Document, whether for principal, interest, costs, fees,
expenses, or otherwise, and all obligations of the Pledgor or any other Loan
Party now or hereafter existing, whether direct or indirect, primary or
secondary, fixed or absolute or contingent, joint or several, regardless of how
evidenced or arising, under this Pledge Agreement and each other Loan Document
to which it is or may become a party (all such Obligations and other obligations
being the “U.S. Secured Obligations”), and

 

(b)                            This Pledge Agreement and the Canadian Revolving
Collateral secures the payment in full of all obligations now or hereafter
existing under the Canadian Revolving Guaranty and each other Canadian Revolving
Loan Document, whether for principal, interest, costs, fees, expenses, or
otherwise, and however created and whether direct or indirect, primary or
secondary, fixed or absolute or contingent, joint or several (all such
Obligations and other obligations being the “Canadian Revolving Loan Secured
Obligations”).

 

(c)                             This Pledge Agreement and the Canadian Term
Collateral secures the payment in full of all obligations now or hereafter
existing under the Canadian Term Guaranty and each other Canadian Term Loan
Document, whether for principal, interest, costs, fees, expenses, or otherwise,
and however created and whether direct or indirect, primary or secondary, fixed
or absolute or contingent, joint or several (all such Obligations and other
obligations being the “Canadian Term Loan Secured Obligations” and together with
the U.S. Secured Obligations and the Canadian Revolving Loan Secured
Obligations, the “Secured Obligations”).

 

SECTION 2.3                                                  Delivery of Pledged
Property.

 

(a)                             All certificates or instruments representing or
evidencing any Collateral, if any, including all Pledged Shares, shall be
delivered to and held by or on behalf of the Global Administrative Agent
pursuant hereto, shall be in suitable form for transfer by delivery, and shall
be accompanied by all necessary endorsements or instruments of transfer or
assignment, duly executed in blank.

 

(b)                            To the extent any of the Collateral constitutes
an “uncertificated security” (as defined in Section 8-102(a)(18) of the U.C.C.)
or a “security entitlement” (as defined in Section 8-102(a)(17) of the U.C.C.),
the Pledgor shall take and cause the appropriate Person (including any issuer,
entitlement holder or securities intermediary thereof) to take all actions
necessary to grant “control” (as defined in 8-106 of the U.C.C.) to the Global
Administrative Agent over such Collateral.

 

SECTION 2.4                                                  [Intentionally
omitted].

 

SECTION 2.5                                                  Continuing Security
Interest; Transfer of Loans.  This Pledge Agreement shall create a continuing
security interest in the Collateral and shall

 

(a)                             remain in full force and effect until payment in
full in cash of all Secured Obligations, the termination of all Commitments,
Canadian Revolving Commitments, the termination or expiration of all Letters of
Credit and all Canadian Letters of Credit and the termination or payment of all
outstanding Bankers’ Acceptances,

 

(b)                            be binding upon the Pledgor and its successors,
transferees and assigns, and

 

7

--------------------------------------------------------------------------------


 

(c)                             inure, together with the rights and remedies of
the Global Administrative Agent hereunder, to the benefit of the Global
Administrative Agent and each other Lender Party.

 

Without limiting the foregoing clause (c), if any Combined Lender assigns
(whether in whole or in part) its Combined Loans in accordance with Section 10.4
of the U.S. Credit Agreement, Section 10.4 of the Canadian Revolving Credit
Agreement, or Section 10.4 of the Canadian Term Credit Agreement, as applicable,
such assignee, as a Combined Lender, shall thereupon become vested with all the
rights and benefits in respect thereof granted to such Combined Lender
hereunder.  Upon the payment in full of all Secured Obligations and the
termination or expiration of all Commitments, Canadian Revolving Commitments,
Letters of Credit and Canadian Letters of Credit and the termination or payment
of all outstanding Bankers’ Acceptances, the security interest granted herein
shall terminate and all rights to the Collateral shall revert to the Pledgor. 
Upon any such payment and termination or expiration, the Global Administrative
Agent will, at the Pledgor’s sole expense, deliver to the Pledgor, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all Pledged Shares, together with all
other Collateral held by the Global Administrative Agent hereunder, and execute
and deliver to the Pledgor such documents as the Pledgor shall reasonably
request to evidence such termination.

 

SECTION 2.6                                                  Security Interest
Absolute.  All rights of the Global Administrative Agent and the security
interests granted to the Global Administrative Agent hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional,
irrespective of

 

(a)                             any lack of validity or enforceability of the
Canadian Revolving Credit Agreement, any other Canadian Revolving Loan Document,
the Canadian Term Credit Agreement, or any other Canadian Term Loan Document,

 

(b)                            the failure of any Canadian Lender Party:

 

(i)                                     to assert any claim or demand or to
enforce any right or remedy against the Canadian Borrowers, any other Canadian
Loan Party or any other Person under the provisions of the Canadian Revolving
Credit Agreement, any other Canadian Revolving Loan Document, the Canadian Term
Credit Agreement, any other Canadian Term Loan Document or otherwise, or

 

(ii)                                  to exercise any right or remedy against
any other guarantor of, or Canadian Collateral securing, any Canadian Revolving
Obligations of the Canadian Revolving Borrowers or any other Canadian Loan
Party, or any Canadian Term Obligations of the Canadian Term Borrower or any
other Canadian Loan Party,

 

(c)                             any change in the time, manner or place of
payment of, or in any other term of, all or any of the Canadian Revolving
Obligations or the Canadian Term Obligations, any other extension, compromise or
renewal of any Canadian Revolving Obligation of the Canadian Revolving Borrowers
or any other Canadian Loan Party, or any other extension, compromise or renewal
of any Canadian Term Obligation of the Canadian Term Borrower or any other
Canadian Loan Party,

 

8

--------------------------------------------------------------------------------


 

(d)                            any reduction, limitation, impairment or
termination of any Canadian Revolving Obligations of the Canadian Revolving
Borrowers or any other Canadian Loan Party for any reason (other than the
indefeasible payment in full in cash of the Canadian Secured Obligations),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and the Pledgor hereby waives any right to or claim of)
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Canadian
Revolving Obligations of the Canadian Revolving Borrower or other Canadian Loan
Party, or any Canadian Term Obligations of the Canadian Term Borrower or other
Canadian Loan Party,

 

(e)                             any amendment to, rescission, waiver, or other
modification of, or any consent to departure from, any of the terms of the
Canadian Revolving Credit Agreement or any other Canadian Revolving Loan
Document, or any of the terms of the Canadian Term Credit Agreement or any other
Canadian Term Loan Document,

 

(f)                               any addition, exchange, release, surrender or
non-perfection of any Canadian Collateral, or any amendment to or waiver or
release of or addition to or consent to departure from any guaranty, for any of
the Canadian Revolving Obligations or the Canadian Term Obligations, or

 

(g)                            any other circumstances (other than the
indefeasible payment in full in cash of the Canadian Secured Obligations) which
might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Canadian Borrowers, any other Canadian Loan Party, or any
surety or any guarantor.

 

SECTION 2.7                                                  Waiver of
Subrogation.  Until the indefeasible payment in full in cash of all Canadian
Secured Obligations and the termination or expiration of all Canadian Revolving
Commitments and Canadian Letters of Credit and the termination or payment of all
outstanding Bankers’ Acceptances, the Pledgor hereby irrevocably waives any
claim or other rights which it may now or hereafter acquire against any Canadian
Borrower or any other Canadian Loan Party that arise from the existence,
payment, performance or enforcement of the Pledgor’s obligations under this
Pledge Agreement or any other Canadian Revolving Loan Document or Canadian Term
Loan Document, including any right of subrogation, reimbursement, exoneration,
or indemnification, any right to participate in any claim or remedy of the
Canadian Lender Parties against any Canadian Borrower or any other Canadian Loan
Party or any Canadian Collateral which the Global Administrative Agent now has
or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including the right to take or
receive from any Canadian Borrower or any other Canadian Loan Party, directly or
indirectly, in cash or other Property or by set-off or in any manner, payment or
security on account of such claim or other rights.  If any amount shall be paid
to the Pledgor in violation of the preceding sentence, such amount shall be
deemed to have been paid to the Pledgor for the benefit of, and held in trust
for, the Canadian Lender Parties, and shall forthwith be paid to the Global
Administrative Agent for the benefit of the Canadian Lender Parties to be
credited and applied upon the Canadian Revolving Obligations and the Canadian
Term Obligations, whether matured or unmatured.  The Pledgor acknowledges that
it will receive direct and indirect benefits from the financing arrangements
contemplated by the Canadian Revolving Credit Agreement

 

9

--------------------------------------------------------------------------------


 

and the Canadian Term Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1                                                  Warranties, etc. 
The Pledgor represents and warrants unto each Lender Party, as at the date of
each pledge and delivery hereunder (including each pledge and delivery of
Pledged Shares) by the Pledgor to the Global Administrative Agent of any
Collateral, as set forth in this Article.

 

SECTION 3.1.1                                         Ownership, No Liens, etc. 
The Pledgor is the legal and beneficial owner of, and has good and defensible
title to (and has full right and authority to pledge and assign) such
Collateral, free and clear of all Liens or options, except any Lien granted
pursuant hereto in favor of the Global Administrative Agent and Liens permitted
by Section 7.2 of the U.S. Credit Agreement.

 

SECTION 3.1.2                                         Valid Security Interest. 
(a) The delivery of the U.S. Collateral to the Global Administrative Agent is
effective to create a valid, perfected, first priority security interest in such
U.S. Collateral and all proceeds thereof, securing the U.S. Secured Obligations;
(b) the delivery of the Canadian Revolving Collateral to the Global
Administrative Agent is effective to create a valid, perfected, first priority
security interest in such Canadian Revolving Collateral and all proceeds
thereof, securing the Canadian Revolving Loan Secured Obligations; and (c) the
delivery of the Canadian Term Collateral to the Global Administrative Agent is
effective to create a valid, perfected, first priority security interest in such
Canadian Term Collateral and all proceeds thereof, securing the Canadian Term
Loan Secured Obligations.  No filing or other action will be necessary to
perfect or protect such security interest.

 

SECTION 3.1.3                                         As to Pledged Shares.

 

(a)                             In the case of any U.S. Pledged Shares, all of
such U.S. Pledged Shares are duly authorized and validly issued, fully paid, and
non-assessable, and constitute at least sixty-five percent (65%), of the issued
and outstanding shares of common capital stock of each Issuer set forth across
from the name of such Issuer on Item A of Attachment 1 hereto.

 

(b)                            In the case of any Canadian Revolving Loan
Pledged Shares, all of such Canadian Revolving Loan Pledged Shares are duly
authorized and validly issued, fully paid, and non-assessable, and constitute
all of the issued and outstanding shares of common capital stock of each Issuer
set forth across from the name of such Issuer on Item B of Attachment 1 hereto.

 

(c)                             In the case of any Canadian Term Loan Pledged
Shares, all of such Canadian Term Loan Pledged Shares are duly authorized and
validly issued, fully paid, and non-assessable, and constitute at least
sixty-five percent (65%), of the issued and outstanding shares of common capital
stock of each Issuer set forth across from the name of such Issuer on Item C of
Attachment 1 hereto.

 

SECTION 3.1.4                                         Authorization, Approval,
etc.  Except as contemplated by Section 2.3(b), no authorization, approval, or
other action by, and no notice to or filing with, any

 

10

--------------------------------------------------------------------------------


 

Governmental Authority or any other Person is required for (a) the pledge by the
Pledgor of any Collateral pursuant to this Pledge Agreement or for the
execution, delivery, and performance of this Pledge Agreement by the Pledgor, or
(b) for the exercise by the Global Administrative Agent of the voting or other
rights provided for in this Pledge Agreement, or, except with respect to any
Pledged Shares, as may be required in connection with a disposition of such
Pledged Shares by laws affecting the offering and sale of securities generally
and the remedies in respect of the Collateral pursuant to this Pledge Agreement.

 

SECTION 3.1.5                                         Location of Pledgor and
Records; Name; State of Incorporation, etc.  The Pledgor’s chief executive
office and principal place of business and the office where the records
concerning the Collateral are kept is located at the address set forth on its
signature page to the U.S. Credit Agreement or such other address for the
Pledgor as the Global Administrative Agent has been notified pursuant to
Section 7.3 of this Pledge Agreement.  The true legal name of the Pledgor as
registered in the jurisdiction in which the Pledgor is organized or
incorporated, state of incorporation or organization, and organization
identification number as designated by the state of its incorporation or
organization are as set forth on its signature page to the U.S. Credit Agreement
or such other true legal name or organization identification number for the
Pledgor as the Agent has been notified pursuant to Section 7.3 of this Pledge
Agreement, and the Pledgor is not now known by any trade name

 

SECTION 3.1.6                                         Compliance with Laws.  The
Pledgor is in compliance with the requirements of all applicable laws
(including, without limitation, the provisions of the Fair Labor Standards Act),
rules, regulations and orders of every Governmental Authority, the
non-compliance with which might materially adversely affect the business,
properties, assets, operations, condition (financial or otherwise) or prospects
of the Pledgor or the value of the Collateral or the worth of the Collateral as
collateral security.

 

ARTICLE IV
COVENANTS

 

SECTION 4.1                                                  Protect Collateral;
Further Assurances, etc.  The Pledgor will not sell, assign, transfer, pledge,
or encumber in any other manner the Collateral (except in favor of the Agent
hereunder).  The Pledgor will warrant and defend the right and title herein
granted unto the Global Administrative Agent in and to the Collateral (and all
right, title and interest represented by the Collateral) against the claims and
demands of all Persons whomsoever.  The Pledgor agrees that at any time, and
from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments, and take all further action, that
may be necessary or desirable, or that the Global Administrative Agent may
reasonably request, in order to perfect, preserve and protect any security
interest granted or purported to be granted hereby or to enable the Global
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.  The Pledgor shall provide the Agent with copies
of all written information received from any securities intermediary of the
Pledgor with respect to any Collateral.

 

SECTION 4.2                                                  Stock Powers, etc. 
The Pledgor agrees that all Pledged Shares (and all other certificated shares of
stock constituting Collateral) delivered by the Pledgor pursuant to this Pledge
Agreement will be accompanied by duly indorsed undated blank stock powers, or
other

 

11

--------------------------------------------------------------------------------


 

equivalent instruments of transfer acceptable to the Global Administrative
Agent.  The Pledgor will, from time to time upon the request of the Global
Administrative Agent, promptly deliver to the Global Administrative Agent such
stock powers, instruments and similar documents, satisfactory in form and
substance to the Global Administrative Agent, with respect to the Collateral as
the Global Administrative Agent may reasonably request and will, from time to
time upon the request of the Global Administrative Agent after the occurrence of
any Event of Default, promptly transfer any Pledged Shares or other shares of
stock constituting Collateral into the name of any nominee designated by the
Global Administrative Agent.

 

SECTION 4.3                                                  Continuous Pledge. 
Subject to Section 2.5, the Pledgor will, at all times, keep pledged to the
Global Administrative Agent pursuant hereto all Pledged Shares, all other shares
of stock constituting Collateral, and all securities, security entitlements and
securities accounts constituting Collateral, and all other Collateral and rights
from time to time received by or distributable to the Pledgor in respect of any
Collateral.

 

SECTION 4.4                                                  Voting Rights;
Distributions, etc.  The Pledgor agrees:

 

(a)                             if an Event of Default shall have occurred and
be continuing, promptly upon receipt thereof by the Pledgor and without any
request therefor by the Global Administrative Agent, to deliver (properly
endorsed where required hereby or requested by the Global Administrative Agent)
to the Global Administrative Agent all Distributions, and all proceeds of the
Collateral, all of which shall be held by the Global Administrative Agent as
additional Collateral for use in accordance with Section 6.3; and

 

(b)                            if any Event of Default shall have occurred and
be continuing and the Global Administrative Agent has notified the Pledgor of
the Global Administrative Agent’s intention to exercise its voting power under
this Section 4.4(b)

 

(i)                                     the Global Administrative Agent may
exercise (to the exclusion of the Pledgor) the voting power and all other
incidental rights of ownership with respect to any Pledged Shares or other
shares of capital stock constituting Collateral and the Pledgor hereby grants
the Global Administrative Agent an irrevocable proxy, exercisable under such
circumstances, to vote the Pledged Shares and such other Collateral; and

 

(ii)                                  promptly to deliver to the Global
Administrative Agent such additional proxies and other documents as may be
necessary to allow the Global Administrative Agent to exercise such voting
power.

 

All Distributions and proceeds which may at any time and from time to time be
held by the Pledgor but which the Pledgor is then obligated to deliver to the
Global Administrative Agent, shall, until delivery to the Global Administrative
Agent, be held by the Pledgor separate and apart from its other property in
trust for the Global Administrative Agent.  THE GLOBAL ADMINISTRATIVE AGENT
AGREES THAT UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
THE GLOBAL ADMINISTRATIVE AGENT SHALL HAVE GIVEN THE NOTICE REFERRED TO IN
SECTION 4.4(B), THE PLEDGOR SHALL HAVE THE EXCLUSIVE VOTING POWER,

 

12

--------------------------------------------------------------------------------


 

AND IS GRANTED AN IRREVOCABLE PROXY, WITH RESPECT TO ANY SHARES OF STOCK
(INCLUDING ANY OF THE PLEDGED SHARES) CONSTITUTING COLLATERAL.  THE GLOBAL
ADMINISTRATIVE AGENT SHALL, UPON THE WRITTEN REQUEST OF THE PLEDGOR, PROMPTLY
DELIVER SUCH PROXIES AND OTHER DOCUMENTS, IF ANY, AS SHALL BE REASONABLY
REQUESTED BY THE PLEDGOR WHICH ARE NECESSARY TO ALLOW THE PLEDGOR TO EXERCISE
VOTING POWER WITH RESPECT TO ANY SUCH SHARE OF STOCK (INCLUDING ANY OF THE
PLEDGED SHARES) CONSTITUTING COLLATERAL; PROVIDED, HOWEVER, THAT NO VOTE SHALL
BE CAST, OR CONSENT, WAIVER, OR RATIFICATION GIVEN, OR ACTION TAKEN BY THE
PLEDGOR THAT WOULD IMPAIR ANY COLLATERAL OR BE INCONSISTENT WITH OR VIOLATE ANY
PROVISION OF THE U.S. CREDIT AGREEMENT, THE CANADIAN REVOLVING CREDIT AGREEMENT,
OR THE CANADIAN TERM CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT, CANADIAN
REVOLVING LOAN DOCUMENT OR CANADIAN TERM LOAN DOCUMENT (INCLUDING THIS PLEDGE
AGREEMENT).  THE IRREVOCABLE PROXY GRANTED HEREIN SHALL SURVIVE UNTIL SUCH TIME
AS THIS PLEDGE AGREEMENT IS TERMINATED.

 

SECTION 4.5                                                  Notice of Changes
Affecting Collateral.  The Pledgor will furnish to the Global Administrative
Agent promptly, and in any event within thirty (30) days of becoming aware of
the following changes, written notice of any change (i) in the Pledgor’s
corporate name or in any trade name used to identify the Pledgor in the conduct
of its business or its ownership of the Collateral, (ii) in the location of the
Pledgor’s chief executive office, principal place of business or jurisdiction of
incorporation, (iii) in the Pledgor’s identity or corporate structure, or (iv)
in the Pledgor’s Federal Taxpayer Identification Number.

 

SECTION 4.6                                                  Disposition of
Collateral; Issuance of Additional Stock or Equity Interests.  Except as
permitted by the U.S. Credit Agreement, the Pledgor shall not sell, assign,
exchange, pledge or otherwise transfer, encumber or grant any option, warrant or
other right to purchase the Collateral (except in favor of the Global
Administrative Agent hereunder).  The Pledgor (a) shall not permit any Issuer to
issue any additional stock, other securities, membership interests, partnership
interests, or other equity interests in addition to or in substitution for the
Pledged Property issued by such Issuer unless such interests are promptly
pledged to the Global Administrative Agent under this Pledge Agreement, and
shall not permit any Issuer to issue any warrants, options, contracts or other
commitments or other securities that are convertible to any of the foregoing or
that entitle any Person to purchase any of the foregoing and (b) except for this
Pledge Agreement, shall not, and shall not permit any Issuer to, enter into any
agreement creating any restriction or condition upon the transfer, voting or
control of any Pledged Property.

 

ARTICLE V
THE GLOBAL ADMINISTRATIVE AGENT

 

SECTION 5.1                                                  Global
Administrative Agent Appointed Attorney-in-Fact.  The Pledgor hereby irrevocably
appoints the Global Administrative Agent as the Pledgor’s attorney-in-fact, with
full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, from time to time in the Global Administrative Agent’s
discretion, to take any action and to execute any writing or paper which the
Global Administrative Agent may deem necessary

 

13

--------------------------------------------------------------------------------


 

or advisable following the occurrence and while there is continuing an Event of
Default to accomplish the purposes of this Pledge Agreement, including without
limitation:

 

(a)                             to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(b)                            to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper, in connection with clause (a)
above; and

 

(c)                             to file any claims or take any action or
institute any proceedings which the Global Administrative Agent may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of the Global Administrative Agent with respect to any of
the Collateral.

 

The Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

SECTION 5.2                                                  Global
Administrative Agent May Perform.  After the occurrence and during the
continuance of any Event of Default, if the Pledgor fails to perform any
agreement contained herein, the Global Administrative Agent may itself perform,
or cause performance of, such agreement, and the reasonable expenses of the
Global Administrative Agent incurred in connection therewith shall be payable by
the Pledgor pursuant to Section 6.4.

 

SECTION 5.3                                                  Global
Administrative Agent Has No Duty.  The powers conferred on the Global
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Lender Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Global Administrative Agent shall have no duty as to any Collateral or
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Property, whether or not the Global Administrative Agent has or is
deemed to have knowledge of such matters or (b) taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.

 

SECTION 5.4                                                  Reasonable Care. 
The Global Administrative Agent is required to exercise reasonable care in the
custody and preservation of any of the Collateral in its possession; provided,
however, the Global Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if it
takes such action for that purpose as the Pledgor reasonably requests in writing
at times other than upon the occurrence and during the continuance of any Event
of Default, but failure of the Global Administrative Agent to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1                                                  Certain Remedies. 
If any Event of Default shall have occurred and be continuing:

 

14

--------------------------------------------------------------------------------


 

(a)                             The Global Administrative Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the U.C.C. (whether or not the U.C.C. applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Global Administrative Agent’s offices or elsewhere,
for cash, and upon such other terms as the Global Administrative Agent may deem
commercially reasonable.  The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Global Administrative
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Global Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

 

(b)                            The Global Administrative Agent may

 

(i)                                     transfer all or any part of the
Collateral into the name of the Global Administrative Agent or its nominee, with
or without disclosing that such Collateral is subject to the Lien hereunder,

 

(ii)                                  notify the parties obligated on any of the
Collateral to make payment to the Global Administrative Agent of any amount due
or to become due thereunder,

 

(iii)                               enforce collection of any of the Collateral
by suit or otherwise, and surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any obligations of any nature of any party with
respect thereto,

 

(iv)                              endorse any checks, drafts, or other writings
in the Pledgor’s name to allow collection of the Collateral,

 

(v)                                 take control of any proceeds of the
Collateral, and

 

(vi)                              execute (in the name, place and stead of the
Pledgor) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

SECTION 6.2                                                  Compliance with
Restrictions.  The Pledgor agrees that in any sale of any of the Collateral
whenever an Event of Default shall have occurred and be continuing, the Global
Administrative Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to

 

15

--------------------------------------------------------------------------------


 

obtain any required approval of the sale or of the purchaser by any Governmental
Authority, and the Pledgor further agrees that such compliance shall not result
in such sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Global Administrative Agent be liable nor
accountable to the Pledgor for any discount allowed by the reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.

 

SECTION 6.3                                                  Application of
Proceeds.

 

(a)                             Except as may be otherwise set forth in the
Intercreditor Agreement, all cash proceeds received by the Global Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the U.S. Collateral may, in the discretion of the Global
Administrative Agent, be held by the Global Administrative Agent as additional
collateral security for, or then or at any time thereafter be applied (after
payment of any amounts payable to the Global Administrative Agent pursuant to
the U.S. Credit Agreement and Section 6.4) in whole or in part by the Global
Administrative Agent for the ratable benefit of the U.S. Lender Parties against,
all or any part of the U.S. Secured Obligations in such order as the Global
Administrative Agent shall elect.

 

(b)                            Except as may be otherwise set forth in the
Intercreditor Agreement, all cash proceeds received by the Global Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Canadian Collateral may, in the discretion of the Global
Administrative Agent, be held by the Global Administrative Agent as additional
collateral security for, or then or at any time thereafter be applied (after
payment of any amounts payable to the Global Administrative Agent pursuant to
the Canadian Revolving Credit Agreement, Canadian Term Credit Agreement and
Section 6.4) in whole or in part by the Global Administrative Agent for the
ratable benefit of the Canadian Lender Parties against, all or any part of the
Canadian Secured Obligations in such order as the Global Administrative Agent
shall elect.

 

(c)                             Except as may be otherwise set forth in the
Intercreditor Agreement, any surplus of such cash or cash proceeds held by the
Global Administrative Agent and remaining after payment in full of all the
Secured Obligations and the termination of all Commitments and all Canadian
Revolving Commitments shall be paid over to the Pledgor or to whomsoever may be
lawfully entitled to receive such surplus.

 

SECTION 6.4                                                  Indemnity and
Expenses.  The Pledgor hereby indemnifies and holds harmless the Global
Administrative Agent from and against any and all claims, losses, and
liabilities arising out of or resulting from this Pledge Agreement (including
enforcement of this Pledge Agreement), except claims, losses, or liabilities
resulting from the Global Administrative Agent’s gross negligence or wilful
misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES HERETO
THAT THE GLOBAL ADMINISTRATIVE AGENT BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. 
Pledgor shall pay (i) all legal and other reasonable out-of-pocket expenses
incurred by the Global Administrative Agent, including the reasonable fees,
charges and

 

16

--------------------------------------------------------------------------------


 

disbursements of counsel for the Global Administrative Agent, in connection with
the preparation, execution, delivery and administration of this Pledge Agreement
and any amendments, modifications or waivers of the provisions hereof or
thereof, (ii) all legal and other reasonable out-of-pocket expenses incurred by
the Global Administrative Agent in connection with the custody, preservation,
use, or operation of, or the sale of, collection from, or other realization
upon, any of the Collateral, (iii) the filing, recording, refiling or
rerecording of the Pledge Agreements and/or any Uniform Commercial Code
financing statements relating thereto and all amendments, supplements and
modifications to, and all releases and terminations of, any thereof and any and
all other documents or instruments of further assurance required to be filed or
recorded or refiled or rerecorded by the terms hereof, and (iv) all
out-of-pocket expenses incurred by the Global Administrative Agent, including
the fees, charges and disbursements of any counsel for the Global Administrative
Agent, in connection with the enforcement or protection of its rights in
connection with this Pledge Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1                                                  Loan Document. 
This Pledge Agreement is a Combined Loan Document executed pursuant to the
Combined Credit Agreements and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.2                                                  Amendments, etc. 
No amendment to or waiver of any provision of this Pledge Agreement nor consent
to any departure by the Pledgor herefrom shall in any event be effective unless
the same shall be in writing and signed by the Global Administrative Agent in
accordance with Section 10.2(b) of the Combined Credit Agreements, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given.

 

SECTION 7.3                                                  Addresses for
Notices.  All notices and other communications provided for hereunder shall be
in writing (including telecopy communication) and, if to the Pledgor, mailed or
telecopied or delivered to it at the address set forth below its signature
hereto, if to the Global Administrative Agent, mailed or delivered to it,
addressed to it at the address of the Global Administrative Agent specified in
the Credit Agreement or, as to either party, at such other address as shall be
designated by such party in a written notice to each other party complying as to
delivery with the terms of this Section.  All such notices and other
communications shall be effective as provided in Section 10.1 of the U.S. Credit
Agreement.

 

SECTION 7.4                                                  Headings.  Article
and Section headings used herein are for convenience of reference only, are not
part of this Pledge Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Pledge Agreement.

 

SECTION 7.5                                                  Severability. Any
provision of this Pledge Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

17

--------------------------------------------------------------------------------


 

SECTION 7.6                                                  Filing as a
Financing Statement.  At the option of the Global Administrative Agent, this
Pledge Agreement, or a carbon, photographic or other reproduction of this Pledge
Agreement or of any Uniform Commercial Code financing statement, and amendments
thereto, covering all of the Collateral or any portion thereof shall be
sufficient as a Uniform Commercial Code financing statement and may be filed as
such without the signature of the Pledgor where and to the full extent permitted
by applicable law, and the Pledgor hereby authorizes the Global Administrative
Agent to file U.C.C. financing statements, continuations and amendments with
respect to the Collateral describing the collateral property as “all property”
or words of similar import, and to file U.C.C. financing statements, and
continuations and amendments thereto, and similar documents with respect to the
Collateral without its signature (to the extent permitted by applicable law).

 

SECTION 7.7                                                  GOVERNING LAWS. 
THIS PLEDGE AGREEMENT AND THE OTHER COMBINED LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

SECTION 7.8                                                  NO ORAL
AGREEMENTS.  THIS WRITTEN PLEDGE AGREEMENT AND THE OTHER COMBINED LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

 

MATADOR PETROLEUM CORPORATION

 

 

 

 

 

By

 

 

Name:

Daniel G. Blanchard

 

Title:

President and Treasurer

 

 

 

Address:

Matador Petroleum Corporation

 

 

c/o Tom Brown. Inc.

 

 

555 17th Street, Suite 1850

 

 

Denver, Colorado 80202-3918

 

Attention:

Daniel G. Blanchard

 

Telephone:

(303) 260-5095

 

Facsimile:

(303) 260-5039

 

19

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Global
Administrative Agent

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

Address:

JPMorgan Chase Bank

 

 

Loan and Agency Services

 

 

1111 Fannin, 8th Floor

 

 

Houston, Texas 77002

 

Attention:

James DeLeon

 

Telephone:

713-750-2366

 

Facsimile:

713-427-6307

 

 

 

and, with respect to non-Borrowing related matters,
with a copy to:

 

 

 

JPMorgan Chase Bank

 

Global Oil & Gas Group

 

600 Travis, 20th Floor

 

Houston, Texas 77002

 

Attention:

Robert Mertensotto

 

Telephone:

713-216-4147

 

Facsimile:

713-216-8870

 

20

--------------------------------------------------------------------------------


 

ATTACHMENT 1
to Pledge Agreement

 

Item A
U.S. Pledged Shares

 

 

 

Common Stock

 

 

 

Issuer

 

Outstanding
Shares

 

% of Shares
Pledged

 

 

 

 

 

 

 

Matador E&P Company, a Texas corporation

 

1000

 

100

%

 

 

Item B
Canadian Revolving Loan Pledged Shares

 

 

 

Common Stock

 

 

 

Issuer

 

Outstanding
Shares

 

% of Shares
Pledged

 

 

 

 

 

 

 

Matador E&P Company, a Texas corporation

 

1000

 

100

%

 

Item C
Canadian Term Loan Pledged Shares

 

Issuer

 

Common Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Matador E&P Company, a Texas corporation

 

1000

 

100

%

 

21

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Intentionally Omitted]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[Intentionally Omitted]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

POWER OF ATTORNEY TERMS - BANKERS’ ACCEPTANCES

 

In order to facilitate the acceptance of Bankers’ Acceptances pursuant to the
terms of that certain Credit Agreement dated as of June 27, 2003 (together with
all amendments, if any, from time to time made thereto, the “Canadian Revolving
Credit Agreement”), among Tom Brown Resources Funding Corp., a Nova Scotia
unlimited liability company, Tom Brown Resources Ltd., a corporation organized
under the laws of the Province of Alberta (collectively the “Borrower”),
JPMorgan Chase Bank, as the Global Administrative Agent (the “Global
Administrative Agent”), JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, the other Agents party thereto, and such Lenders which are
or become a party thereto, the Borrower hereby appoints each Lender
(individually, the “Lender”), acting by its duly authorized signatories (the
“Attorney”) for the time being at the Lender’s main branch in Toronto, Ontario
(the “Branch of Account”), the attorney of the Borrower:

 

1.                                       to sign for and on behalf and in the
name of the Borrower as drawer, drafts in the Lender’s standard form (“Drafts”)
which may be “depository bills” under and as defined in the Depository Bills and
Notes Act (the “DBNA”) drawn on the Lender payable to the order of the Borrower
or to the order of the Lender or to a “clearing house” under the DBNA or its
nominee for deposit by the Lender with the “clearing house” after acceptance
thereof by the Lender; and

 

2.                                       to fill in the amount, date and
maturity date of such Drafts;

 

provided that such acts in each case are to be undertaken by the Lender in
accordance with instructions given to the Lender by the Borrower as provided in
this power of attorney.

 

Instructions to the Lender relating to the execution, completion, endorsement,
discount and/or deposit by the Lender on behalf of the Borrower of Drafts which
the Borrower wishes to submit to the Lender for acceptance by the Lender shall
be communicated by the Global Administrative Agent and the Canadian
Administrative Agent and/or Borrower to the Lender in writing at the Branch of
Account following delivery by the Borrower of a notice in respect of a drawdown,
conversion or rollover pursuant to the Credit Agreement and shall specify the
following information:

 

1.                                       a Canadian Dollar amount, which shall
be the aggregate face amount of the Drafts to be accepted by the Lender in
respect of a particular drawdown, conversion or rollover;

 

2.                                       a specified period of time, as provided
in the Credit Agreement, which shall be the number of days after the date of
such Drafts that such Drafts are to be payable, and the dates of issue and
maturity of such Drafts; and

 

3.                                       payment instructions specifying the
account number of the Borrower and the financial institution at which the
proceeds from the sale of such Drafts are to be credited.

 

1

--------------------------------------------------------------------------------


 

The communication in writing by the Borrower to the Lender of the instructions
referred to above shall constitute the authorization and instruction of the
Borrower to the Lender to complete, execute and, if applicable, endorse Drafts
in accordance with such information as set out above and the request of the
Borrower to the Lender to accept such Drafts and deliver the same, or deposit
the same with a “clearing house” under the DBNA, against payment as set out in
the instructions.  The Borrower acknowledges that the Lender shall not be
obligated to accept any such Drafts except in accordance with the provisions of
the Credit Agreement.  The Lender shall be and it is hereby authorized to act on
behalf of the Borrower upon and in compliance with instructions communicated to
the Lender as provided herein if the Lender reasonably believes them to be
genuine.

 

The Borrower agrees to indemnify the Lender and its directors, officers,
employees, affiliates and agents and to hold it and them harmless from and
against any loss, liability, expense or claim of any kind or nature whatsoever
incurred by any of them as a result of any action or inaction in any way
relating to or arising out of this power of attorney or the acts contemplated
hereby including the deposit of any draft with a “clearing house” under the
DBNA; provided that this indemnity shall not apply to any such loss, liability,
expense or claim which results from the gross negligence or willful misconduct
of the Lender or any of its directors, officers, employees, affiliates or
agents.

 

This power of attorney may be revoked by the Borrower at any time upon not less
than five (5) Business Days’ written notice served upon the Lender at the Branch
of Account, provided that (i) it may be replaced with another power of attorney
forthwith in accordance with the requirements of the Credit Agreement; and
(ii) no such revocation shall reduce, limit or otherwise affect the obligations
of the Borrower in respect of any Draft executed, completed, endorsed,
discounted and/or delivered in accordance herewith prior to the time at which
such revocation becomes effective.  This power of attorney may be terminated by
the Lender at any time upon not less than five (5) Business Days’ written notice
to the Borrower in accordance with Section 2.22 of the Credit Agreement.

 

Any revocation or termination of this power of attorney shall not affect the
rights of the Lender and the obligations of the Borrower with respect to the
indemnities of the Borrower above stated with respect to all matters arising
prior in time to any such revocation or termination.

 

This power of attorney is in addition to and not in substitution for any
agreement to which the Lender and the Borrower are parties.

 

This power of attorney shall be governed in all respects by the laws of the
Province of Alberta and the laws of Canada applicable therein and each of the
Borrower and the Lender hereby irrevocably attorns to the non-exclusive
jurisdiction of the courts of such jurisdiction in respect of all matters
arising out of this power of attorney.

 

In the event of a conflict between the provisions of this Power of Attorney and
the Credit Agreement, the Credit Agreement shall prevail.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF BANKERS’ ACCEPTANCE REQUEST

 

[Date]

 

To JPMorgan Chase Bank, Toronto Branch,
as Canadian Administrative Agent to the Lenders
party to the Credit Agreement referred
to below

 

Re:                               Credit Agreement dated as of June 27, 2003
(together with all amendments, if any, from time to time made thereto, the
“Canadian Revolving Credit Agreement”), among Tom Brown Resources Funding Corp.,
a Nova Scotia unlimited liability company, Tom Brown Resources Ltd., a
corporation organized under the laws of the Province of Alberta (collectively
the “Borrower”), JPMorgan Chase Bank, as the Global Administrative Agent (the
“Global Administrative Agent”), JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, the other Agents party thereto, and such Lenders which are
or become a party thereto.

 

Dear Ladies and Gentlemen:

 

We request that the Lenders accept and issue the following Bankers’ Acceptances.

 

TOTAL PRINCIPAL AMOUNT:

 

 

 

 

 

ACCEPTANCE DATE:

 

 

 

 

 

MATURITY DATE:

 

 

 

 

 

RESULTING TERM IN DAYS:

 

 

 

 

Very truly yours,

 

 

 

[TOM BROWN RESOURCES FUNDING CORP.]

 

or

 

[TOM BROWN RESOURCES LTD.]

 

 

 

 

 

By:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

CALCULATION OF NET PROCEEDS OF BANKERS’ ACCEPTANCE

 

The BA Net Proceeds of any Bankers’ Acceptance shall be equal to the following
formula:

 

BA Net Proceeds

=

Principal Amount of Bankers’ Acceptance  X  Price

 

 

 

 

 

 

Price

=

1

 

 

 

1 + (Bankers’ Acceptance Rate X (Term/365))

 

 

 

The Price of any Bankers’ Acceptance shall expressed as a decimal and be rounded
to nearest 1/10000 of 1% with 0.000005 being rounded up.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

DETAILS OF ISSUE OF BANKERS’ ACCEPTANCE

 

DETAILS OF ISSUE

 

[Date]

 

[Borrower’s addresses]

 

Re:                               Credit Agreement dated as of June 27, 2003
(together with all amendments, if any, from time to time made thereto, the
“Canadian Revolving Credit Agreement”), among Tom Brown Resources Funding Corp.,
a Nova Scotia unlimited liability company, Tom Brown Resources Ltd., a
corporation organized under the laws of the Province of Alberta (collectively
the “Borrower”), JPMorgan Chase Bank, as the Global Administrative Agent (the
“Global Administrative Agent”), JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, the other Agents party thereto, and such Lenders which are
or become a party thereto.

 

Dear Ladies and Gentlemen:

 

The details of issue with respect to the Bankers’ Acceptance Request dated
               are as follows:

 

1.                                       Principal Amount of Bankers’
Acceptances Issued:

 

2.                                       BA Maturity Date:

 

3.                                       Bankers’ Acceptance Rate:

 

4.                                       BA Stamping Fee Rate:

 

5.                                       BA Net Proceeds:

 

 

JPMORGAN CHASE BANK, TORONTO
BRANCH, as Canadian Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF MATERIAL SUBSIDIARY GUARANTY

 

 

[Form of]

 

GUARANTY
(Canadian Revolving Agreement – Canadian Subsidiary Guaranty)

 

THIS GUARANTY (this “Guaranty”), dated as of                , 200   , is made by
                                    , a                          corporation and
a Subsidiary of TBRL,                               , a                        
corporation and a Subsidiary of TBRL, and each of the Persons hereafter party
hereto pursuant to Section 5.6 hereof (each a “Guarantor” and collectively, the
“Guarantors”), in favor of JPMORGAN CHASE BANK, as Global Administrative Agent
(together with all successors and assigns thereto, the “Global Administrative
Agent”) for each of the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of June     , 2003 (together
with all amendments, supplements, restatements and other modifications, if any,
including, without limitation, any written consents and waivers, from time to
time thereafter made thereto, the “Credit Agreement”), among Tom Brown Resources
Funding Corp., a Nova Scotia unlimited liability company (“TBF”), Tom Brown
Resources Ltd., a corporation organized under the laws of the Province of
Alberta, Canada (“TBRL”) (each a “Borrower” and collectively, the “Borrowers”),
the various financial institutions as are, or may from time to time become,
parties to the Credit Agreement (the “Lenders”), the various financial
institutions as are or may from time to time become Agents under the Credit
Agreement, the Global Administrative Agent, and JPMorgan Chase Bank, Toronto
Branch, as the Canadian Administrative Agent (together with all successors and
assigns thereto, the “Canadian Administrative Agent”), the Lenders have agreed
to extend Commitments to make Loans to the Borrowers, the Accepting Lenders have
agreed to accept Bankers’ Acceptances of the Borrowers, and the Issuing Banks
have agreed to issue Letters of Credit for the account of each Borrower and its
respective Subsidiaries; and

 

WHEREAS, the Borrowers have entered or may enter into Hedging Agreements with
one or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the Guarantors are each, directly or indirectly, wholly-owned
Subsidiaries of a Borrower; and

 

WHEREAS, as a condition precedent to the making of the initial Loans, the
issuance of the initial Letter of Credit under the Credit Agreement, the
acceptance of the initial Bankers’ Acceptance under the Credit Agreement, and to
the Lender Parties’ obligations under the Hedging Agreements referred to above,
the Guarantors are required to execute and deliver this Guaranty; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Guarantors have duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, it is in the best interests of the Guarantors to execute this Guaranty
inasmuch as the Guarantors will derive substantial direct and indirect benefits
from the Loans made to, and the Bankers’ Acceptances accepted from time to time
of, the Borrowers, and the Letters of Credit issued from time to time for the
account of, the Borrowers and each’s respective Subsidiaries by the Lenders, the
Accepting Lenders, and the Issuing Banks, as the case may be, pursuant to the
Credit Agreement and the financial accommodations extended from time to time to
the Borrowers and each’s respective Subsidiaries by the Lender Parties pursuant
to the Hedging Agreements;

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to the Borrowers, in order to induce the Accepting Lenders to
accept Bankers’ Acceptances (including the initial Bankers’ Acceptance) issued
by the Borrowers, and to induce the Issuing Banks to issue the Letters of Credit
(including the initial Letter of Credit) for the account of, any Borrower and
its Subsidiaries pursuant to the Credit Agreement and the Lender Parties to
extend financial accommodations, the Guarantors agree, for the benefit of each
Lender Party, as follows:

 

ARTICLE 1
General Terms

 

Section 1.1                                      Certain Terms.  The following
terms (whether or not underscored) when used in this Guaranty, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Borrower” is defined in the first recital.

 

“Contribution Obligation” means an amount, at any time and from time to time and
for each respective Guarantor, equal to the product of (i) its Contribution
Percentage multiplied by (ii) the sum of all payments made previous to or at the
time of such calculation by all Guarantors in respect of the Obligations, as a
Guarantor (less the amount of any such payments previously returned to any
Guarantor by operation of law or otherwise, but not including payments received
by any Guarantor by way of its rights of subrogation and contribution under
Section 2.9 of this Guaranty); provided, however, such Contribution Obligation
for any Guarantor shall in no event exceed such Guarantor’s Maximum Guaranteed
Amount.

 

“Contribution Percentage” means for any Guarantor for any applicable date as of
which such percentage is being determined, an amount equal to the quotient of
(i) the Net Worth of such Guarantor as of such date, divided by (ii) the
aggregate Net Worth of all the Guarantors as of such date.

 

“Credit Agreement” is defined in the first recital.

 

“Global Administrative Agent” is defined in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Guarantor” and “Guarantors” are defined in the preamble.

 

“Guarantor Claims” shall have the meaning indicated in Section 4.1 hereof.

 

“Guaranty” is defined in the preamble.

 

“Lender Party” means, as the context may require, any Lender, any Agent, any
Issuing Bank, any Accepting Lender, and any Affiliate of a then current Lender
that is a party to a Hedging Agreement and each of its respective successors,
transferees and assigns.

 

“Lenders” is defined in the first recital.

 

“Maximum Guaranteed Amount” means, for each Guarantor, the greater of (i) the
“reasonably equivalent value” or “fair consideration” (or equivalent concept)
received by such Guarantor in exchange for the obligation incurred hereunder,
within the meaning of any applicable state or federal fraudulent conveyance or
transfer laws; or (ii) the lesser of (A) the maximum amount that will not render
such Guarantor insolvent, or (B) the maximum amount that will not leave such
Guarantor with any property deemed unreasonably small capital.  Clauses (A) and
(B) are and shall be determined pursuant to and as of the appropriate date
mandated by such applicable state or federal fraudulent conveyance or transfer
laws and to the extent allowed by law take into account the rights to
contribution and subrogation under Section 2.9 of this Guaranty so as to provide
for the largest Maximum Guaranteed Amount possible.

 

“Net Payments” means an amount, at any time and from time to time and for each
respective Guarantor, equal to the difference of (i) the sum of all payments
made previous to or at the time of calculation by such Guarantor in respect of
the Obligations, as a Guarantor, and in respect of its obligations contained in
this Guaranty, less (ii) the sum of all such payments previously returned to
such Guarantor by operation of law or otherwise and including payments received
by such Guarantor by way of its rights of subrogation and contribution under
Section 2.9 of this Guaranty.

 

“Net Worth” means for any Guarantor, all items which would be included under
shareholder’s equity on the balance sheet of such Guarantor pursuant to GAAP,
provided, the calculation of a Guarantor’s Net Worth shall not include any
amounts owed pursuant to this Guaranty.

 

“Obligations” means (without duplication), at any time, the sum of (a) the
Credit Exposure of the Lenders under the Loan Documents plus (b) all accrued and
unpaid interest and fees owing to the Lenders under the Loan Documents plus
(c) all Hedging Obligations in connection with all Hedging Agreements between
any Borrower or any of its Subsidiaries and any Lender or any Affiliate of a
Lender plus (d) all other obligations (monetary or otherwise) of the Borrowers
or any Subsidiary to any Lender Party, whether or not contingent, arising under
or in connection with any of the Loan Documents.

 

Section 1.2                                      Credit Agreement Definitions. 
Unless otherwise defined herein, all terms beginning with a capital letter which
are defined in the Credit Agreement shall have the same meanings herein as
therein.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2
The Guaranty

 

Section 2.1                                      Obligations
Guaranteed.     Each Guarantor hereby irrevocably, unconditionally and jointly
and severally guarantees in favor of the Global Administrative Agent for the
benefit of the Lender Parties the prompt payment of the Obligations when due,
whether at maturity or otherwise; provided, however, that, notwithstanding
anything herein or in any other Loan Document to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the Maximum
Guaranteed Amount.

 

Section 2.2                                      Nature of Guaranty.   This
Guaranty is an absolute, irrevocable, completed and continuing guaranty of
payment and not a guaranty of collection, and no notice of the Obligations or
any extension of credit already or hereafter contracted by or extended to a
Borrower need be given to any Guarantor.  This Guaranty may not be revoked by
any Guarantor and shall continue to be effective with respect to the Obligations
arising or created after any attempted revocation by any Guarantor and shall
remain in full force and effect until the Obligations are paid in full and the
Commitments of the Lenders are terminated notwithstanding that from time to time
prior thereto no Obligations may be outstanding.  The Borrowers and the Lender
Parties may modify, alter, rearrange, extend for any period and/or renew from
time to time the Obligations, and the Lenders may waive any Default or Events of
Default without notice to any Guarantor and in such event each Guarantor will
remain fully bound hereunder on the Obligations.  This Guaranty shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of the Obligations is rescinded or must otherwise be returned by any of the
Lender Parties upon the insolvency, bankruptcy or reorganization of a Borrower
or otherwise, all as though such payment had not been made. This Guaranty may be
enforced by the Global Administrative Agent and any subsequent holder of any of
the Obligations and shall not be discharged by the assignment or negotiation of
all or part of the Obligations.  Each Guarantor hereby expressly waives
presentment, demand, notice of non-payment, protest and notice of protest and
dishonor, notice of Default or Event of Default, notice of intent to accelerate
the maturity and notice of acceleration of the maturity and any other notice in
connection with the Obligations other than the notice required by the second
sentence of Section 2.5 hereof, and also notice of acceptance of this Guaranty,
acceptance on the part of the Lender Parties being conclusively presumed by the
request of the Lender Parties for this Guaranty and delivery of the same to the
Global Administrative Agent.

 

Section 2.3                                      Global Administrative Agent’s
Rights.    Each Guarantor authorizes the Global Administrative Agent, without
notice or demand and without affecting any Guarantor’s liability hereunder, to
take and hold security for the payment of this Guaranty and/or the Obligations,
and exchange, enforce, waive and release any such security; and to apply such
security and direct the order or manner of sale thereof as the Global
Administrative Agent in its discretion may determine; and to obtain a guaranty
of the Obligations from any one or more Persons and at any time or times to
enforce, waive, rearrange, modify, limit or release any of such other Persons
from their obligations under such guaranties.

 

4

--------------------------------------------------------------------------------


 

Section 2.4                                      Guarantor’s Waivers.

 

(a)                                  General.       Each Guarantor waives any
right to require any of the Lender Parties to (i) proceed against either
Borrower or any other Person liable on the Obligations, (ii) enforce any of
their rights against any other guarantor of the Obligations, (iii) proceed or
enforce any of their rights against or exhaust any security given to secure the
Obligations, (iv) have either Borrower joined with any Guarantor in any suit
arising out of this Guaranty and/or the Obligations, or (v) pursue any other
remedy in the Lender Parties’ powers, at law or in equity, whatsoever.  The
Lender Parties shall not be required to mitigate damages or take any action to
reduce, collect or enforce the Obligations.  Each Guarantor waives any defense
arising by reason of any disability, lack of corporate authority or power, or
other defense of either Borrower or any other guarantor of the Obligations, and
shall remain liable hereon regardless of whether either Borrower or any other
guarantor be found not liable thereon for any reason.  Whether and when to
exercise any of the remedies of the Lender Parties under any of the Loan
Documents shall be in the sole and absolute discretion of the Global
Administrative Agent, and no delay by the Global Administrative Agent in
enforcing any remedy, including delay in conducting a foreclosure sale, shall be
a defense to any Guarantor’s liability under this Guaranty.  To the extent
allowed by applicable law, each Guarantor hereby waives any good faith duty on
the part of the Global Administrative Agent in exercising any remedies provided
in the Loan Documents.

 

(b)                                 Subrogation.      Until the Obligations have
been paid in full and the Commitments of the Lender Parties are terminated, each
Guarantor waives all rights of subrogation or reimbursement against each
Borrower, whether arising by contract or operation of law (including, without
limitation, any such right arising under any federal or state bankruptcy or
insolvency laws) and waives any right to enforce any remedy which the Guarantors
now have or may hereafter have against either Borrower, and waives any benefit
or any right to participate in any security now or hereafter held by the Global
Administrative Agent or any Lender Party.

 

Section 2.5                                      Maturity of Obligations;
Payment.      Each Guarantor agrees that if the maturity of any of the
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this Guaranty without demand or notice
to any Guarantor.  Each Guarantor will, forthwith upon notice from the Global
Administrative Agent, pay to the Global Administrative Agent the amount due and
unpaid of the Obligations by the Borrowers and Guaranteed hereby up to such
Guarantor’s Maximum Guaranteed Amount.  The failure of the Global Administrative
Agent to give this notice shall not in any way release or reduce the liability
of any Guarantor hereunder.

 

Section 2.6                                      Global Administrative Agent’s
Expenses.      If any Guarantor fails to pay the Obligations after notice from
the Global Administrative Agent of the Borrowers’ failure to pay any Obligations
when due, and if the Global Administrative Agent or any of the Lender Parties:
obtain the services of attorneys for collection of amounts owing by any
Guarantor hereunder; obtain advice of counsel in respect of any of their rights
under this Guaranty; file suit to enforce this Guaranty or participate in
proceedings in any bankruptcy, probate, receivership or other judicial
proceeding for the establishment or collection of any amount owing by any
Guarantor hereunder; or if any amount owing by any Guarantor hereunder is
collected through any such proceedings, each Guarantor agrees to pay to the
Global Administrative Agent the Global

 

5

--------------------------------------------------------------------------------


 

Administrative Agent’s reasonable attorneys’ fees in connection with each of the
foregoing events.

 

Section 2.7                                      Liability.   It is expressly
agreed that the liability of each Guarantor for the payment of the Obligations
guaranteed hereby shall be primary and not secondary.

 

Section 2.8                                      Events and Circumstances Not
Reducing or Discharging Guarantors’ Obligations.   To the fullest extent
permitted by law, each Guarantor hereby consents and agrees to each of the
following, agrees that no Guarantor’s obligations under this Guaranty shall be
released, diminished, impaired, reduced or adversely affected by any of the
following and waives any rights (including without limitation rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:

 

(a)                                  Modifications, etc.     Any renewal,
extension, modification, increase, decrease, alteration or rearrangement of all
or any part of the Obligations, the Credit Agreement, the Loan Documents or any
instrument executed in connection therewith, or any contract or understanding
between the Borrowers and any of the Lender Parties, or any other Person,
pertaining to the Obligations.

 

(b)                                 Adjustment, etc.   Any adjustment,
indulgence, forbearance or compromise that might be granted or given by any of
the Lender Parties to the Borrowers, any Guarantor or any Person liable on the
Obligations.

 

(c)                                  Condition of the Borrowers or
Guarantors.    The insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution, or lack of power of a Borrower, any
Guarantor or any other Person at any time liable for the payment of all or part
of the Obligations; any dissolution of a Borrower or any Guarantor; any sale,
lease or transfer of any or all of the assets of a Borrower or any Guarantor;
any changes in the shareholders, partners, or members of a Borrower or any
Guarantor; or any reorganization of a Borrower or any Guarantor.

 

(d)                                 Invalidity of Obligations.    The
invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations, for any reason whatsoever, including without limitation the fact
that the Obligations, or any part thereof, exceed the amount permitted by law,
the act of creating the Obligations or any part thereof is ultra vires, the
officers or representatives executing the documents or otherwise creating the
Obligations acted in excess of their authority, the Obligations violate
applicable usury laws, a Borrower has valid defenses, claims or offsets (whether
at law, in equity or by agreement) which render the Obligations wholly or
partially uncollectible from a Borrower, the creation, performance or repayment
of the Obligations (or the execution, delivery and performance of any document
or instrument representing part of the Obligations or executed in connection
with the Obligations, or given to secure the repayment of the Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or the Credit
Agreement or other documents or instruments pertaining to the Obligations have
been forged or otherwise are irregular or not genuine or authentic.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Release of Obligors.    Any full or partial
release of the liability of a Borrower on the Obligations or any part thereof,
of any other Guarantor, or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, Guarantee or assure the payment of the Obligations or any part thereof,
it being recognized, acknowledged and agreed by each Guarantor that, subject to
the terms of Section 2.1 and Section 2.9, each Guarantor may be required to pay
the Obligations in full without assistance or support of any other Person, and
that such Guarantor has not been induced to enter into this Guaranty on the
basis of a contemplation, belief, understanding or agreement that any parties
other than the Borrowers will be liable to perform the Obligations, or that the
Lender Parties will look to any other party to perform the Obligations.

 

(f)                                    Other Security.    The taking or
accepting of any other security, Collateral or guaranty, or other assurance of
payment, for all or any part of the Obligations.

 

(g)                                 Release of Collateral, etc.        Any
release, surrender, exchange, subordination, deterioration, waste, loss or
impairment (including without limitation negligent, willful, unreasonable or
unjustifiable impairment) of any Collateral, Property or security, at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Obligations.

 

(h)                                 Care and Diligence.      The failure of the
Global Administrative Agent, the Lender Parties or any other Person to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such Collateral, property
or security.

 

(i)                                     Status of Liens.       The fact that any
Collateral, security or Lien contemplated or intended to be given, created or
granted as security for the repayment of the Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other Lien, it being recognized and agreed by each Guarantor that such Guarantor
is not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
Collateral for the Obligations;

 

(j)                                     Payments Rescinded.    Any payment by a
Borrower to the Lender Parties is held to constitute a preference under the
bankruptcy laws, or for any reason the Lender Parties are required to refund
such payment or pay such amount to Borrower or any other Person; or

 

(k)                                  Other Actions Taken or Omitted.    Any
other action taken or omitted to be taken with respect to the Credit Agreement,
the Obligations, or the security and Collateral therefor, whether or not such
action or omission prejudices any Guarantor or increases the likelihood that any
Guarantor will be required to pay the Obligations pursuant to the terms hereof;
it being the unambiguous and unequivocal intention of each Guarantor that such
Guarantor shall be obligated to pay the Obligations when due, notwithstanding
any occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

 

7

--------------------------------------------------------------------------------


 

Section 2.9                                      Right of Subrogation and
Contribution.      If any Guarantor makes a payment in respect of the
Obligations, it shall be subrogated to the rights of the Lender Parties against
the Borrowers with respect to such payment and shall have the rights of
contribution against the other Guarantors as set forth in this Section 2.9;
provided that such Guarantor shall not enforce its rights to any payment by way
of subrogation or by exercising its rights of contribution or reimbursement or
the right to participate in any security or Collateral now or hereafter held by
or for the benefit of the Lender Parties until the Obligations have been
unconditionally and irrevocably paid in full and are not subject to disgorgement
in bankruptcy or otherwise.  Each Guarantor agrees that if after all the
Obligations have been paid in full its then current Net Payments are less than
the amount of its then current Contribution Obligation, such Guarantor shall pay
to the other Guarantors an amount (together with any payments required of the
other Guarantors by this Section 2.9) such that the Net Payments made by all
Guarantors in respect of the Obligations shall be shared among all of the
Guarantors in proportion to their respective Contribution Percentage.

 

ARTICLE 3
Representations and Warranties

 

Section 3.1                                      By Guarantors.     In order to
induce the Lender Parties to accept this Guaranty, each Guarantor represents and
warrants to the Lender Parties (which representations and warranties will
survive the creation of the Obligations and any extension of credit thereunder)
that:

 

(a)                                  Benefit to Guarantor.     Such Guarantor’s
Guarantee pursuant to this Guaranty reasonably may be expected to benefit,
directly or indirectly, such Guarantor and that such Guarantee and other
obligations are necessary and convenient to the conduct, promotion and
attainment of the business of such Guarantor.

 

(b)                                 Existence.     Such Guarantor is duly
organized, legally existing and in good standing under the laws of the state of
its formation and is duly qualified in all jurisdictions wherein the property
owned or the business transacted by it makes such qualification necessary and
where failure so to qualify could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  Power and Authorization.     Such Guarantor
has all necessary power and authority to execute, deliver and perform its
obligations under this Guaranty, and the execution, delivery and performance by
such Guarantor of this Guaranty has been duly authorized by all necessary action
on its part.

 

(d)                                 Binding Obligations.     This Guaranty
constitutes valid and binding obligations of such Guarantor, enforceable in
accordance with its terms (except as enforcement may be subject to any
applicable bankruptcy, insolvency or similar laws generally affecting the
enforcement of creditors’ rights and general principles of equity).

 

(e)                                  No Legal Bar or Resultant Lien.     This
Guaranty will not violate any provisions of such Guarantor’s Organic Documents,
any Governmental Rule or any material agreement or instrument to which such
Guarantor is bound or to which its Properties are subject, or result in the
creation or imposition of any Lien upon any Properties of such Guarantor.

 

8

--------------------------------------------------------------------------------


 

(f)                                    No Consent.   Such Guarantor’s execution,
delivery and performance of this Guaranty does not require the consent or
approval of any other Person, including without limitation any Governmental
Authority of Canada or any province thereof or any political subdivision of
Canada or any province thereof.

 

(g)                                 Solvency.   Such Guarantor (i) is Solvent as
of the date hereof and will not be rendered insolvent as a result of this
Guaranty, (ii) is not engaged in a business or a transaction, or about to engage
in a business or a transaction, for which any property or assets remaining with
such Guarantor would be unreasonably small capital, and (iii) does not intend to
incur, or believe it will incur, debts that will be beyond its ability to pay as
such debts mature.

 

Section 3.2                                      No Representation by Lender
Parties.   Neither the Global Administrative Agent, the Lender Parties nor any
other Person has made any representation, warranty or statement to any Guarantor
in order to induce that Guarantor to execute this Guaranty.

 

Section 3.3                                      Incorporation of Credit
Agreement Representations, Warranties and Covenants.   Each Guarantor hereby
represents and warrants that the matters contained in each of the applicable
representations and warranties contained in Article III of the Credit Agreement
pertaining to such Guarantor (as a Guarantor or as a Subsidiary) or its
Properties are true and correct, and covenants and agrees, so long as any of the
Obligations or Commitments of the Lender Parties remain outstanding, to comply
with the applicable covenants contained in Articles V and VII of the Credit
Agreement pertaining to the Guarantor (as a Guarantor or as a Subsidiary) or its
Properties. Each Guarantor hereby acknowledges that it has been furnished a copy
of the Credit Agreement and that it is thoroughly familiar with the
representations, warranties and covenants which are incorporated herein by
virtue of this Section 3.3.

 

ARTICLE 4
Subordination of Indebtedness

 

Section 4.1                                      Subordination of All Guarantor
Claims.     As used herein, the term “Guarantor Claims” means all debts and
liabilities of a Borrower to any Guarantor, whether such debts and liabilities
now exist or are hereafter incurred or arise, or whether the obligation of a
Borrower thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by any Guarantor.  The Guarantor Claims
shall include without limitation all rights and claims of any Guarantor against
a Borrower arising as a result of subrogation or otherwise as a result of such
Guarantor’s payment of all or a portion of the Obligations.  If an Event of
Default has occurred and is continuing, then no Guarantor shall receive or
collect, directly or indirectly, from a Borrower or any other party any amount
upon the Guarantor Claims.

 

Section 4.2                                      Claims in Bankruptcy.     In
the event of receivership, bankruptcy, reorganization, arrangement, debtor’s
relief, or other insolvency proceedings involving a Borrower as debtor, the
Lender Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee

 

9

--------------------------------------------------------------------------------


 

or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims.  Each Guarantor hereby assigns such dividends and
payments to the Lender Parties.  Should the Global Administrative Agent or any
Lender receive, for application upon the Obligations, any such dividend or
payment which is otherwise payable to any Guarantor, and which, as between a
Borrower and such Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment in full of the Obligations, such Guarantor shall
become subrogated to the rights of the Lender Parties to the extent that such
payments to the Lender Parties on the Guarantor Claims have contributed toward
the liquidation of the Obligations, and such subrogation shall be with respect
to that proportion of the Obligations which would have been unpaid if the Global
Administrative Agent or a Lender had not received dividends or payments upon the
Guarantor Claims.

 

Section 4.3                                      Payments Held in Trust.   In
the event that, notwithstanding Sections 4.1 and 4.2 above, any Guarantor should
receive any funds, payments, claims or distributions which are prohibited by
such Sections, such Guarantor agrees to hold in trust for the Lender Parties an
amount equal to the amount of all funds, payments, claims or distributions so
received, and agrees that it shall have absolutely no dominion over such funds,
payments, claims or distributions except to pay them promptly to the Global
Administrative Agent, and each Guarantor covenants promptly to pay the same to
the Global Administrative Agent.

 

Section 4.4                                      Liens Subordinate.    Each
Guarantor agrees that any Liens, security interests, judgment liens, charges or
other encumbrances upon a Borrower’s assets securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any Liens, security
interests, judgment liens, charges or other encumbrances upon a Borrower’s
assets securing payment of the Obligations, regardless of whether such
encumbrances in favor of such Guarantor, the Global Administrative Agent or the
Lender Parties presently exist or are hereafter created or attach.  Without the
prior written consent of the Required Lenders, no Guarantor shall (a) exercise
or enforce any creditor’s right it may have against a Borrower, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien, mortgages, deeds
of trust, security interest, collateral rights, judgments or other encumbrances
on assets of a Borrower held by any Guarantor.

 

Section 4.5                                      Notation of Records.   All
promissory notes, accounts receivable ledgers or other evidence of the Guarantor
Claims accepted by or held by any Guarantor shall contain a specific written
notice thereon that the indebtedness evidenced thereby is subordinated to the
Obligations pursuant to the terms of this Guaranty.

 

ARTICLE 5
Miscellaneous

 

Section 5.1                                      Successors and Assigns.  This
Guaranty is and shall be in every particular available to the successors and
assigns of the Lender Parties and is and shall always be fully binding upon the
legal representatives, successors and assigns of each Guarantor, notwithstanding
that some or all of the monies, the repayment of which this Guaranty applies,

 

10

--------------------------------------------------------------------------------


 

may be actually advanced after any bankruptcy, receivership, reorganization, or
other event affecting any Guarantor.

 

Section 5.2                                      Notices.   Any notice or demand
to any Guarantor under or in connection with this Guaranty may be given at the
address for the Guarantors set forth on the signature page hereto and shall
conclusively be deemed and considered to have been given and received in
accordance with Section 10.1 of the Credit Agreement.

 

Section 5.3                                      Business and Financial
Information.     Each Guarantor will promptly furnish to the Global
Administrative Agent and the Lender Parties from time to time upon request such
information regarding the business and affairs and financial condition of such
Guarantor and its subsidiaries as the Global Administrative Agent and the Lender
Parties may reasonably request.

 

Section 5.4                                      GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OR PROCESS; WAIVER OF JURY TRIAL.

 

(a)           THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF ALBERTA.

 

(b)           EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ALBERTA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OF THE PROVINCE OF
ALBERTA.  EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST A GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT

 

11

--------------------------------------------------------------------------------


 

PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

(e)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN  ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY,
ANY OTHER LOAN DOCUMENT OR THE FINANCING TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 5.5                                      Invalidity.   In the event that
any one or more of the provisions contained in this Guaranty shall, for any
reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Guaranty.

 

Section 5.6                                      Additional Guarantors.   Each
Subsidiary of a Borrower that is required to become a party to this Guaranty
shall become a Guarantor for all purposes of this Guaranty upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

 

Section 5.7                                      Releases of Guarantors.   In
the event of a sale or other disposition of all of the Equity Interests of a
Guarantor to a third party in a transaction that is not otherwise prohibited
under the Credit Agreement or this Guaranty, such Guarantor shall be
automatically released and relieved of its obligations under this Guaranty. 
Upon delivery by a Borrower to the Global Administrative Agent of an officers’
certificate to the effect that such sale or other disposition was made by such
Borrower in accordance with the provisions of the Credit Agreement and this
Guaranty, the Global Administrative Agent shall execute any documents reasonably
required in order to evidence the release of such Guarantor from its obligations
under this Guaranty.  This Guaranty shall remain in full force and effect with
respect to each Guarantor not released herefrom pursuant to the preceding
sentence.

 

Section 5.8                                      ENTIRE AGREEMENT.  THIS WRITTEN
GUARANTY EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE LENDER

 

12

--------------------------------------------------------------------------------


 

PARTIES AND THE GUARANTORS AND SUPERSEDES ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF.  THIS WRITTEN GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

13

--------------------------------------------------------------------------------


 

WITNESS THE EXECUTION HEREOF, as of the date first above written.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address for Notices to all Guarantors:

 

 

 

c/o Tom Brown, Inc.

 

555 Seventeenth Street

 

Suite 1800

 

Denver, CO  80202-3918

 

 

 

Telecopier No.: 303-260-5095

 

Telephone No.: 303-260-5039

 

Attention: Daniel G. Blanchard

 

14

--------------------------------------------------------------------------------


 

ANNEX 1 to Guaranty

 

THIS ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
               , 200   , is made by                       , a
                             corporation (the “Additional Guarantor”), in favor
of JPMORGAN CHASE BANK, as Global Administrative Agent (together with all
successors and assigns thereto, the “Global Administrative Agent”) for each of
the Lender Parties.  All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of June      , 2003 (together
with all amendments, supplements, restatements and other modifications, if any,
including, without limitation, any written consents and waivers, from time to
time thereafter made thereto, the “Credit Agreement”), among Tom Brown Resources
Funding Corp., a Nova Scotia unlimited liability company (“TBF”), Tom Brown
Resources Ltd., a corporation organized under the laws of the Province of
Alberta, Canada (“TBRL”) (each a “Borrower” and collectively, the “Borrowers”),
the various financial institutions as are, or may from time to time become,
parties to the Credit Agreement (the “Lenders”), the various financial
institutions as are or may from time to time become Agents under the Credit
Agreement, the Global Administrative Agent, JPMorgan Chase Bank, Toronto Branch,
as the Canadian Administrative Agent (together with all successors and assigns
thereto, the “Canadian Administrative Agent”), the Lenders have agreed to extend
Commitments to make Loans to the Borrowers, the Accepting Lenders have agreed to
accept Bankers’ Acceptances of the Borrowers, and the Issuing Banks have agreed
to issue Letters of Credit for the account of each Borrower and its respective
Subsidiaries; and

 

WHEREAS, the Borrowers have entered or may enter into Hedging Agreements with
one or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

[WHEREAS, in connection with the Credit Agreement, certain of each Borrower’s
Subsidiaries (other than the Additional Guarantor) have entered into a Guaranty,
dated as of June      , 2003 (as amended, supplemented or otherwise modified
from time to time, the “Guaranty”) in favor of the Global Administrative Agent
for the benefit of the Lender Parties;]

 

WHEREAS, the Additional Guarantor is a wholly-owned Subsidiary of
                  ; and

 

WHEREAS, the Credit Agreement requires that the Additional Guarantor become a
party to the Guaranty; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty;

 

WHEREAS, it is in the best interests of the Additional Guarantor to execute this
Assumption Agreement inasmuch as the Additional Guarantor will derive
substantial direct and indirect benefits from the Loans made to, and the
Bankers’ Acceptances accepted from time to time of, the Borrowers, and the
Letters of Credit issued from time to time for the account of, each Borrowers
and its Subsidiaries by the Lenders and the Issuing Banks, as the case may be,

 

15

--------------------------------------------------------------------------------


 

pursuant to the Credit Agreement and the financial accommodations extended from
time to time to each Borrower and its Subsidiaries by the Lender Parties
pursuant to the Hedging Agreements;

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrowers, in order to induce the Accepting Lenders to accept Bankers’
Acceptances issued by the Borrowers, and to induce the Issuing Banks to issue
the Letters of Credit for the account of, any Borrower and its Subsidiaries
pursuant to the Credit Agreement and the Lender Parties to extend financial
accommodations, the Additional Guarantor agrees, for the benefit of each Lender
Party, as follows:

 

1.                                       Guaranty.      By executing and
delivering this Assumption Agreement, the Additional Guarantor, as provided in
Section 5.6 of the Guaranty, hereby becomes a party to the Guaranty as a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder.  Without limitation of the foregoing, the Additional Guarantor, as a
primary obligor and not as a surety, irrevocably and unconditionally and jointly
and severally Guarantees unto the Global Administrative Agent the prompt payment
of the Obligations when due, whether at maturity or otherwise, provided,
however, that, notwithstanding anything herein or in any other Loan Document to
the contrary, the maximum liability of the Additional Guarantor under the
Guaranty shall in no event exceed its Maximum Guaranteed Amount.

 

2.                                       Representations and Warranties.    The
Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in Article 3 of the Guaranty is true
and correct with respect to such Additional Guarantor as if made on and as of
such date.

 

3.                                       Conditions.    This Assumption
Agreement shall not become effective until the Additional Guarantor shall have
delivered to the Global Administrative Agent a certificate of the Secretary or
any Assistant Secretary of the Additional Guarantor (or other officer or
director of  the Additional Guarantor which is duly authorized to keep the
minute book or similar record of the Additional Guarantor), in form and
substance satisfactory to the Global Administrative Agent, dated as of the date
hereof, certifying as to (i) the resolutions of the Board of Directors (or
similar governing body) of the Additional Guarantor authorizing the execution,
delivery and performance of this Assumption Agreement and of all instruments
contemplated herein to be executed and delivered by the Additional Guarantor in
connection herewith (a copy of such resolutions to be incorporated into or
attached as an exhibit to such certificate), such certificate to state that said
copy is a true and correct copy of such resolutions and that such resolutions
were duly adopted and have not been amended, superseded, revoked or modified in
any respect and remain in full force and effect as of the date of such
certificate, (ii) the election, incumbency and signatures of the officer or
officers (or other official) of the Additional Guarantor executing and
delivering this Assumption Agreement and each other instrument or document
furnished in connection herewith, (iii) the Additional Guarantor’s certificate
or articles of incorporation and bylaws (or other organizational and governance
documents) with a copy of such documents to be attached to the certificate, and
(iv) such other documents and information as the Global Administrative Agent or
any Lender shall reasonably request.

 

16

--------------------------------------------------------------------------------


 

4.                                       Governing Law.        THIS ASSUMPTION
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF
ALBERTA.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

17

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF U.S. MATERIAL SUBSIDIARY GUARANTY

 

 

GUARANTY
(Canadian Revolving Credit Agreement – U.S. Subsidiary Guaranty)

 

THIS GUARANTY (this “Guaranty”), dated as of June 27, 2003, is made by MATADOR
PETROLEUM CORPORATION, a Texas corporation, RETEX INC., a Wyoming corporation,
TBI WEST VIRGINIA, INC., a Delaware corporation, MATADOR E&P COMPANY, a Texas
corporation, and each of the Persons hereafter party hereto pursuant to
Section 5.6 hereof (each a “Guarantor” and collectively, the “Guarantors”), in
favor of JPMORGAN CHASE BANK, as Global Administrative Agent (together with all
successors and assigns thereto, the “Global Administrative Agent”) for each of
the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of June 27, 2003 (together
with all amendments, supplements, restatements and other modifications, if any,
including, without limitation, any written consents and waivers, from time to
time thereafter made thereto, the “Credit Agreement”), among Tom Brown Resources
Ltd., a corporation organized under the laws of the Province of Alberta, Canada
(“TBRL”), and Tom Brown Resources Funding Corp., an unlimited liability company
organized under the laws of the Province of Nova Scotia, Canada (“TBF”, and
together with TBRL, the “Borrowers”), the various financial institutions as are,
or may from time to time become, parties to the Credit Agreement (the
“Lenders”), the various financial institutions as are or may from time to time
become Agents under the Credit Agreement, JPMorgan Chase Bank, Toronto Branch,
as Canadian administrative agent for the Lenders (the “Canadian Administrative
Agent”), and the Global Administrative Agent, the Lenders have agreed to extend
Commitments to make Loans to the Borrowers, the Accepting Lenders have agreed to
accept Bankers’ Acceptances of the Borrowers, and the Issuing Banks have agreed
to issue Letters of Credit for the account of the Borrowers and their respective
Subsidiaries; and

 

WHEREAS, TBF and TBRL have entered or may enter into Hedging Agreements with one
or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the Guarantors are each, directly or indirectly, wholly-owned
Subsidiaries of Tom Brown, Inc., a Delaware corporation and parent of TBF and
TBRL (the “Parent”); and

 

WHEREAS, as a condition precedent to the making of the initial Loans, the
issuance of the initial Letter of Credit under the Credit Agreement, the
acceptance of the initial Bankers’ Acceptance under the Credit Agreement, and to
the Lender Parties’ obligations under the Hedging Agreements referred to above,
the Guarantors are required to execute and deliver this Guaranty; and

 

WHEREAS, the Guarantors have duly authorized the execution, delivery and
performance of this Guaranty; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, it is in the best interests of the Guarantors to execute this Guaranty
inasmuch as the Guarantors will derive substantial direct and indirect benefits
from the Loans made to, and the Bankers’ Acceptances accepted from time to time
of, the Borrowers, and the Letters of Credit issued from time to time for the
account of, the Borrowers and their respective Subsidiaries by the Lenders, the
Accepting Lenders and the Issuing Banks, as the case may be, pursuant to the
Credit Agreement and the financial accommodations extended from time to time to
the Borrowers by the Lender Parties pursuant to the Hedging Agreements;

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to the Borrowers, in order to induce the Accepting Lenders to
accept Bankers’ Acceptances (including the initial Bankers’ Acceptance) issued
by the Borrowers, and to induce the Issuing Banks to issue the Letters of Credit
(including the initial Letter of Credit) for the account of, the Borrowers and
their respective Subsidiaries pursuant to the Credit Agreement and the Lender
Parties to extend financial accommodations, the Guarantors agree, for the
benefit of each Lender Party, as follows:

 

ARTICLE 1
General Terms

 

Section 1.1                                      Certain Terms.   The following
terms (whether or not underscored) when used in this Guaranty, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Agreed Currency” is defined in Section 2.11(a).

 

“Borrowers” is defined in the first recital.

 

“Canadian Administrative Agent” is defined in the first recital.

 

“Contribution Obligation” means an amount, at any time and from time to time and
for each respective Guarantor, equal to the product of (i) its Contribution
Percentage multiplied by (ii) the sum of all payments made previous to or at the
time of such calculation by all Guarantors in respect of the Obligations, as a
Guarantor (less the amount of any such payments previously returned to any
Guarantor by operation of law or otherwise, but not including payments received
by any Guarantor by way of its rights of subrogation and contribution under
Section 2.9 of this Guaranty); provided, however, such Contribution Obligation
for any Guarantor shall in no event exceed such Guarantor’s Maximum Guaranteed
Amount.

 

“Contribution Percentage” means for any Guarantor for any applicable date as of
which such percentage is being determined, an amount equal to the quotient of
(i) the Net Worth of such Guarantor as of such date, divided by (ii) the
aggregate Net Worth of all the Guarantors as of such date.

 

“Credit Agreement” is defined in the first recital.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrowers or
the Guarantor

 

2

--------------------------------------------------------------------------------


 

hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the federal, or any provincial, government of Canada, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located and (b) any branch profits taxes imposed by
the federal, or any provincial, government of Canada or any similar tax imposed
by any other jurisdiction in which the recipient is located.

 

“Global Administrative Agent” is defined in the preamble.

 

“Guarantor” and “Guarantors” are defined in the preamble.

 

“Guarantor Claims” shall have the meaning indicated in Section 4.1 hereof.

 

“Guaranty” is defined in the preamble.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Judgment Currency” is defined in Section 2.11(b).

 

“Lender Party” means, as the context may require, any Lender, any Agent, any
Issuing Bank, any Accepting Lender, and any Affiliate of a then current Lender
that is a party to a Hedging Agreement and each of its respective successors,
transferees and assigns.

 

“Lenders” is defined in the first recital.

 

“Maximum Guaranteed Amount” means, for each Guarantor, the greater of (i) the
“reasonably equivalent value” or “fair consideration” (or equivalent concept)
received by such Guarantor in exchange for the obligation incurred hereunder,
within the meaning of any applicable state or federal fraudulent conveyance or
transfer laws; or (ii) the lesser of (A) the maximum amount that will not render
such Guarantor insolvent, or (B) the maximum amount that will not leave such
Guarantor with any property deemed unreasonably small capital.  Clauses (A) and
(B) are and shall be determined pursuant to and as of the appropriate date
mandated by such applicable state or federal fraudulent conveyance or transfer
laws and to the extent allowed by law take into account the rights to
contribution and subrogation under Section 2.9 of this Guaranty so as to provide
for the largest Maximum Guaranteed Amount possible.

 

“Net Payments” means an amount, at any time and from time to time and for each
respective Guarantor, equal to the difference of (i) the sum of all payments
made previous to or at the time of calculation by such Guarantor in respect of
the Obligations, as a Guarantor, and in respect of its obligations contained in
this Guaranty, less (ii) the sum of all such payments previously returned to
such Guarantor by operation of law or otherwise and including payments received
by such Guarantor by way of its rights of subrogation and contribution under
Section 2.9 of this Guaranty.

 

“Net Worth” means for any Guarantor, all items which would be included under
shareholder’s equity on the balance sheet of such Guarantor pursuant to GAAP,
provided, the calculation of a Guarantor’s Net Worth shall not include any
amounts owed pursuant to this Guaranty.

 

3

--------------------------------------------------------------------------------


 

“Obligations” means (without duplication), at any time, the sum of (a) the
Credit Exposure of the Lenders under the Loan Documents plus (b) all accrued and
unpaid interest and fees owing to the Lenders under the Loan Documents plus
(c) all Hedging Obligations in connection with all Hedging Agreements between
the Borrower or any of its Subsidiaries and any Lender or any Affiliate of a
Lender plus (d) all other obligations (monetary or otherwise) of the Borrower or
any Subsidiary to any Lender Party, whether or not contingent, arising under or
in connection with any of the Loan Documents.

 

“Other Currency” is defined in Section 2.11(a).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” is defined in the third recital.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“TBF” is defined in the first recital.

 

“TBRL” is defined in the first recital.

 

Section 1.2                                      Credit Agreement
Definitions.    Unless otherwise defined herein or the context otherwise
requires, all terms beginning with a capital letter which are defined in the
Credit Agreement shall have the same meanings herein as therein.

 

ARTICLE 2
The Guaranty

 

Section 2.1                                      Obligations
Guaranteed.      Each Guarantor hereby irrevocably, unconditionally and jointly
and severally guarantees in favor of the Global Administrative Agent for the
benefit of the Lender Parties the prompt payment of the Obligations when due,
whether at maturity or otherwise; provided, however, that, notwithstanding
anything herein or in any other Loan Document to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the Maximum
Guaranteed Amount.

 

Section 2.2                                      Nature of Guaranty.   This
Guaranty is an absolute, irrevocable, completed and continuing guaranty of
payment and not a guaranty of collection, and no notice of the Obligations or
any extension of credit already or hereafter contracted by or extended to
Borrower need be given to any Guarantor.  This Guaranty may not be revoked by
any Guarantor and shall continue to be effective with respect to the Obligations
arising or created after any attempted revocation by any Guarantor and shall
remain in full force and effect until the Obligations are paid in full and the
Commitments of the Lenders are terminated notwithstanding that from time to time
prior thereto no Obligations may be outstanding.  The Borrower and the Lender
Parties may modify, alter, rearrange, extend for any period and/or renew from
time to time the Obligations, and the Lenders may waive any Default or Events of
Default without notice to any

 

4

--------------------------------------------------------------------------------


 

Guarantor and in such event each Guarantor will remain fully bound hereunder on
the Obligations.  This Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of the Obligations is rescinded
or must otherwise be returned by any of the Lender Parties upon the insolvency,
bankruptcy or reorganization of Borrower or otherwise, all as though such
payment had not been made. This Guaranty may be enforced by the Global
Administrative Agent and any subsequent holder of any of the Obligations and
shall not be discharged by the assignment or negotiation of all or part of the
Obligations.  Each Guarantor hereby expressly waives presentment, demand, notice
of non-payment, protest and notice of protest and dishonor, notice of Default or
Event of Default, notice of intent to accelerate the maturity and notice of
acceleration of the maturity and any other notice in connection with the
Obligations other than the notice required by the second sentence of Section 2.5
hereof, and also notice of acceptance of this Guaranty, acceptance on the part
of the Lender Parties being conclusively presumed by the request of the Lender
Parties for this Guaranty and delivery of the same to the Global Administrative
Agent.

 

Section 2.3                                      Global Administrative Agent’s
Rights.    Each Guarantor authorizes the Global Administrative Agent, without
notice or demand and without affecting any Guarantor’s liability hereunder, to
take and hold security for the payment of this Guaranty and/or the Obligations,
and exchange, enforce, waive and release any such security; and to apply such
security and direct the order or manner of sale thereof as the Global
Administrative Agent in its discretion may determine; and to obtain a guaranty
of the Obligations from any one or more Persons and at any time or times to
enforce, waive, rearrange, modify, limit or release any of such other Persons
from their obligations under such guaranties.

 

Section 2.4                                      Guarantor’s Waivers.

 

(a)                                  General.        Each Guarantor waives any
right to require any of the Lender Parties to (i) proceed against Borrower or
any other Person liable on the Obligations, (ii) enforce any of their rights
against any other guarantor of the Obligations, (iii) proceed or enforce any of
their rights against or exhaust any security given to secure the Obligations,
(iv) have Borrower joined with any Guarantor in any suit arising out of this
Guaranty and/or the Obligations, or (v) pursue any other remedy in the Lender
Parties’ powers, at law or in equity, whatsoever.  The Lender Parties shall not
be required to mitigate damages or take any action to reduce, collect or enforce
the Obligations.  Each Guarantor waives any defense arising by reason of any
disability, lack of corporate authority or power, or other defense of Borrower
or any other guarantor of the Obligations, and shall remain liable hereon
regardless of whether Borrower or any other guarantor be found not liable
thereon for any reason.  Whether and when to exercise any of the remedies of the
Lender Parties under any of the Loan Documents shall be in the sole and absolute
discretion of the Global Administrative Agent, and no delay by the Global
Administrative Agent in enforcing any remedy, including delay in conducting a
foreclosure sale, shall be a defense to any Guarantor’s liability under this
Guaranty.  To the extent allowed by applicable law, each Guarantor hereby waives
any good faith duty on the part of the Global Administrative Agent in exercising
any remedies provided in the Loan Documents.

 

(b)                                 Subrogation.      Until the Obligations have
been paid in full and the Commitments of the Lender Parties are terminated, each
Guarantor waives all rights of subrogation or reimbursement against the
Borrower, whether arising by contract or operation of

 

5

--------------------------------------------------------------------------------


 

law (including, without limitation, any such right arising under any federal or
state bankruptcy or insolvency laws) and waives any right to enforce any remedy
which the Guarantors now have or may hereafter have against the Borrower, and
waives any benefit or any right to participate in any security now or hereafter
held by the Global Administrative Agent or any Lender Party.

 

Section 2.5                                      Maturity of Obligations;
Payment.    Each Guarantor agrees that if the maturity of any of the Obligations
is accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this Guaranty without demand or notice to any
Guarantor.  Each Guarantor will, forthwith upon notice from the Global
Administrative Agent, pay to the Global Administrative Agent the amount due and
unpaid of the Obligations by Borrower and Guaranteed hereby up to such
Guarantor’s Maximum Guaranteed Amount.  The failure of the Global Administrative
Agent to give this notice shall not in any way release or reduce the liability
of any Guarantor hereunder.

 

Section 2.6                                      Global Administrative Agent’s
Expenses.  If any Guarantor fails to pay the Obligations after notice from the
Global Administrative Agent of Borrower’s failure to pay any Obligations when
due, and if the Global Administrative Agent or any of the Lender Parties: obtain
the services of attorneys for collection of amounts owing by any Guarantor
hereunder; obtain advice of counsel in respect of any of their rights under this
Guaranty; file suit to enforce this Guaranty or participate in proceedings in
any bankruptcy, probate, receivership or other judicial proceeding for the
establishment or collection of any amount owing by any Guarantor hereunder; or
if any amount owing by any Guarantor hereunder is collected through any such
proceedings, each Guarantor agrees to pay to the Global Administrative Agent the
Global Administrative Agent’s reasonable attorneys’ fees in connection with each
of the foregoing events.

 

Section 2.7                                      Liability.  It is expressly
agreed that the liability of each Guarantor for the payment of the Obligations
guaranteed hereby shall be primary and not secondary.

 

Section 2.8                                      Events and Circumstances Not
Reducing or Discharging Guarantors’ Obligations.   To the fullest extent
permitted by law, each Guarantor hereby consents and agrees to each of the
following, agrees that no Guarantor’s obligations under this Guaranty shall be
released, diminished, impaired, reduced or adversely affected by any of the
following and waives any rights (including without limitation rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:

 

(a)                                  Modifications, etc.     Any renewal,
extension, modification, increase, decrease, alteration or rearrangement of all
or any part of the Obligations, the Credit Agreement, the Loan Documents or any
instrument executed in connection therewith, or any contract or understanding
between Borrower and any of the Lender Parties, or any other Person, pertaining
to the Obligations.

 

(b)                                 Adjustment, etc.   Any adjustment,
indulgence, forbearance or compromise that might be granted or given by any of
the Lender Parties to Borrower, any Guarantor or any Person liable on the
Obligations.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Condition of Borrower or Guarantor.     The
insolvency, bankruptcy arrangement, adjustment, composition, liquidation,
disability, dissolution, or lack of power of Borrower, any Guarantor or any
other Person at any time liable for the payment of all or part of the
Obligations; any dissolution of Borrower or any Guarantor; any sale, lease or
transfer of any or all of the assets of Borrower or any Guarantor; any changes
in the shareholders, partners, or members of Borrower or any Guarantor; or any
reorganization of Borrower or any Guarantor.

 

(d)                                 Invalidity of Obligations.    The
invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations, for any reason whatsoever, including without limitation the fact
that the Obligations, or any part thereof, exceed the amount permitted by law,
the act of creating the Obligations or any part thereof is ultra vires, the
officers or representatives executing the documents or otherwise creating the
Obligations acted in excess of their authority, the Obligations violate
applicable usury laws, the Borrower has valid defenses, claims or offsets
(whether at law, in equity or by agreement) which render the Obligations wholly
or partially uncollectible from Borrower, the creation, performance or repayment
of the Obligations (or the execution, delivery and performance of any document
or instrument representing part of the Obligations or executed in connection
with the Obligations, or given to secure the repayment of the Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or the Credit
Agreement or other documents or instruments pertaining to the Obligations have
been forged or otherwise are irregular or not genuine or authentic.

 

(e)                                  Release of Obligors.     Any full or
partial release of the liability of Borrower on the Obligations or any part
thereof, of any other Guarantor, or any other Person now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, Guarantee or assure the payment of the Obligations or any part
thereof, it being recognized, acknowledged and agreed by each Guarantor that,
subject to the terms of Section 2.1 and Section 2.9, each Guarantor may be
required to pay the Obligations in full without assistance or support of any
other Person, and that such Guarantor has not been induced to enter into this
Guaranty on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the
Obligations, or that the Lender Parties will look to any other party to perform
the Obligations.

 

(f)                                    Other Security.   The taking or accepting
of any other security, Collateral or guaranty, or other assurance of payment,
for all or any part of the Obligations.

 

(g)                                 Release of Collateral, etc.     Any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including without limitation negligent, willful, unreasonable or unjustifiable
impairment) of any Collateral, Property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Obligations.

 

(h)                                 Care and Diligence.   The failure of the
Global Administrative Agent, the Lender Parties or any other Person to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such Collateral, property
or security.

 

7

--------------------------------------------------------------------------------


 

(i)                                     Status of Liens.     The fact that any
Collateral, security or Lien contemplated or intended to be given, created or
granted as security for the repayment of the Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other Lien, it being recognized and agreed by each Guarantor that such Guarantor
is not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
Collateral for the Obligations;

 

(j)                                     Payments Rescinded.   Any payment by
Borrower to the Lender Parties is held to constitute a preference under the
bankruptcy laws, or for any reason the Lender Parties are required to refund
such payment or pay such amount to Borrower or any other Person; or

 

(k)                                  Other Actions Taken or Omitted.   Any other
action taken or omitted to be taken with respect to the Credit Agreement, the
Obligations, or the security and Collateral therefor, whether or not such action
or omission prejudices any Guarantor or increases the likelihood that any
Guarantor will be required to pay the Obligations pursuant to the terms hereof;
it being the unambiguous and unequivocal intention of each Guarantor that such
Guarantor shall be obligated to pay the Obligations when due, notwithstanding
any occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

 

Section 2.9                                      Right of Subrogation and
Contribution.    If any Guarantor makes a payment in respect of the Obligations,
it shall be subrogated to the rights of the Lender Parties against the Borrower
with respect to such payment and shall have the rights of contribution against
the other Guarantors as set forth in this Section 2.9; provided that such
Guarantor shall not enforce its rights to any payment by way of subrogation or
by exercising its rights of contribution or reimbursement or the right to
participate in any security or Collateral now or hereafter held by or for the
benefit of the Lender Parties until the Obligations have been unconditionally
and irrevocably paid in full and are not subject to disgorgement in bankruptcy
or otherwise.  Each Guarantor agrees that if after all the Obligations have been
paid in full its then current Net Payments are less than the amount of its then
current Contribution Obligation, such Guarantor shall pay to the other
Guarantors an amount (together with any payments required of the other
Guarantors by this Section 2.9) such that the Net Payments made by all
Guarantors in respect of the Obligations shall be shared among all of the
Guarantors in proportion to their respective Contribution Percentage.

 

Section 2.10                                Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the applicable Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions and (iii) the Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law; provided

 

8

--------------------------------------------------------------------------------


 

that if a Lender Party is in breach of its representations and warranties under
Section 2.10(e), then the Guarantor shall only be obligated to comply with
clauses (ii) and (iii) of this Section 2.10(a) with respect to payments to be
made to such Lender Party.

 

(b)                                 In addition, the Guarantor shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Guarantor shall indemnify each Lender
Party, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Lender Party, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Guarantor hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if a Lender Party is in breach of its
representations under Section 2.10(e), then the Guarantor shall have no
obligations under this Section 2.10(c) with respect to any payments or liability
described herein made or owed by such Lender Party.  A certificate as to the
amount of such payment or liability delivered to the Guarantor by a Lender
Party, or by either the Global Administrative Agent or the Canadian
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Guarantor to a Governmental Authority,
if available, the Guarantor shall deliver to the Global Administrative Agent and
the Canadian Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Global Administrative Agent and the Canadian Administrative
Agent.

 

(e)                                  By its acceptance of this Guaranty, each
Lender Party represents and warrants that it is not a Foreign Lender.

 

(f)                                    If the Guarantor at any time pays an
amount under Section 2.10(a), (b) or (c) to any Lender Party, and such payee
receives a refund of or credit for any part of any Indemnified Taxes or Other
Taxes with respect to which such amount was paid by the Guarantor, such Lender
Party shall pay to the Guarantor the amount of such refund or credit promptly,
and in any event within sixty (60) days, following the receipt of such refund or
credit by such payee.

 

Section 2.11                                Currency Conversion and Currency
Indemnity.

 

(a)                                  Payments in Agreed Currency.     The
Guarantor shall make payment relative to any Obligation in the currency (the
“Agreed Currency”) in which the Obligation was effected.  If any payment is
received on account of any Obligation in any currency (the “Other Currency”)
other than the Agreed Currency (whether voluntarily or pursuant to an order or
judgment or the enforcement thereof or the realization of any Collateral or the
liquidation of the Guarantor or otherwise howsoever), such payment shall
constitute a discharge of the liability of the Guarantor hereunder and under the
other Loan Documents in respect of such Obligation only

 

9

--------------------------------------------------------------------------------


 

to the extent of the amount of the Agreed Currency which the relevant Lender
Party is able to purchase with the amount of the Other Currency received by it
on the Business Day next following such receipt in accordance with its normal
procedures and after deducting any premium and costs of exchange.

 

(b)                                 Conversion of Agreed Currency into Judgment
Currency.  If, for the purpose of obtaining or enforcing judgment in any court
in any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in the Agreed Currency then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event the
Guarantor shall be obligated to pay the Lender Party any deficiency in
accordance with Section 2.11(c).  For the foregoing purposes “rate of exchange”
means the rate at which the relevant Lender Party in accordance with its normal
banking procedures is able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.

 

(c)                                  Circumstances Giving Rise to Indemnity.  To
the fullest extent permitted by applicable law, if (i) any Lender Party receives
any payment or payments on account of the liability of the Guarantor hereunder
pursuant to any judgment or order in any Other Currency, and (ii) the amount of
the Agreed Currency which the relevant Lender Party is able to purchase on the
Business Day next following such receipt with the proceeds of such payment or
payments in accordance with its normal procedures and after deducting any
premiums and costs of exchange is less than the amount of the Agreed Currency
due in respect of such liability  immediately prior to such judgment or order,
then the Guarantor on demand shall, and the Guarantor hereby agrees to,
indemnify the Lender Parties from and against any loss, cost or expense arising
out of or in connection with such deficiency.

 

(d)                                 Indemnity Separate Obligation.  To the
fullest extent permitted by applicable law, the agreement of indemnity provided
for in Section 2.11(c) shall constitute an obligation separate and independent
from all other obligations contained in this Guaranty, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lender Parties or any of them from time to time, and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under any judgment
or order.

 

ARTICLE 3
Representations and Warranties

 

Section 3.1                                      By Guarantors.  In order to
induce the Lender Parties to accept this Guaranty, each Guarantor represents and
warrants to the Lender Parties (which representations and warranties will
survive the creation of the Obligations and any extension of credit thereunder)
that:

 

(a)                                  Benefit to Guarantor.  Such Guarantor’s
Guarantee pursuant to this Guaranty reasonably may be expected to benefit,
directly or indirectly, such Guarantor and that such Guarantee and other
obligations are necessary and convenient to the conduct, promotion and
attainment of the business of such Guarantor.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Existence.  Such Guarantor is duly
organized, legally existing and in good standing under the laws of the state of
its formation and is duly qualified in all jurisdictions wherein the property
owned or the business transacted by it makes such qualification necessary and
where failure so to qualify could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  Power and Authorization.  Such Guarantor
has all necessary power and authority to execute, deliver and perform its
obligations under this Guaranty, and the execution, delivery and performance by
such Guarantor of this Guaranty has been duly authorized by all necessary action
on its part.

 

(d)                                 Binding Obligations.  This Guaranty
constitutes valid and binding obligations of such Guarantor, enforceable in
accordance with its terms (except as enforcement may be subject to any
applicable bankruptcy, insolvency or similar laws generally affecting the
enforcement of creditors’ rights and general principles of equity).

 

(e)                                  No Legal Bar or Resultant Lien.  This
Guaranty will not violate any provisions of such Guarantor’s Organic Documents,
any Governmental Rule or any material agreement or instrument to which such
Guarantor is bound or to which its Properties are subject, or result in the
creation or imposition of any Lien upon any Properties of such Guarantor.

 

(f)                                    No Consent.  Such Guarantor’s execution,
delivery and performance of this Guaranty does not require the consent or
approval of any other Person, including without limitation any Governmental
Authority of the United States or any state thereof or any political subdivision
of the United States or any state thereof.

 

(g)                                 Solvency.  Such Guarantor (i) is Solvent as
of the date hereof and will not be rendered insolvent as a result of this
Guaranty, (ii) is not engaged in a business or a transaction, or about to engage
in a business or a transaction, for which any property or assets remaining with
such Guarantor would be unreasonably small capital, and (iii) does not intend to
incur, or believe it will incur, debts that will be beyond its ability to pay as
such debts mature.

 

Section 3.2                                      No Representation by Lender
Parties.  Neither the Global Administrative Agent, the Lender Parties nor any
other Person has made any representation, warranty or statement to any Guarantor
in order to induce that Guarantor to execute this Guaranty.

 

Section 3.3                                      Incorporation of Credit
Agreement Representations, Warranties and Covenants.  Each Guarantor hereby
represents and warrants that the matters contained in each of the applicable
representations and warranties contained in Article III of the Credit Agreement
pertaining to such Guarantor (as a Guarantor or as a Subsidiary) or its
Properties are true and correct, and covenants and agrees, so long as any of the
Obligations or Commitments of the Lender Parties remain outstanding, to comply
with the applicable covenants contained in Articles V and VII of the Credit
Agreement pertaining to the Guarantor (as a Guarantor or as a Subsidiary) or its
Properties. Each Guarantor hereby acknowledges that it has been furnished a copy
of the Credit Agreement and that it is thoroughly familiar with the
representations, warranties and covenants which are incorporated herein by
virtue of this Section 3.3.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 4
Subordination of Indebtedness

 

Section 4.1                                      Subordination of All Guarantor
Claims.  As used herein, the term “Guarantor Claims” means all debts and
liabilities of Borrower to any Guarantor, whether such debts and liabilities now
exist or are hereafter incurred or arise, or whether the obligation of Borrower
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or liabilities be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by any Guarantor.  The Guarantor Claims shall include
without limitation all rights and claims of any Guarantor against Borrower
arising as a result of subrogation or otherwise as a result of such Guarantor’s
payment of all or a portion of the Obligations.  If an Event of Default has
occurred and is continuing, then no Guarantor shall receive or collect, directly
or indirectly, from Borrower or any other party any amount upon the Guarantor
Claims.

 

Section 4.2                                      Claims in Bankruptcy.  In the
event of receivership, bankruptcy, reorganization, arrangement, debtor’s relief,
or other insolvency proceedings involving Borrower as debtor, the Lender Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims.  Each Guarantor hereby assigns such dividends and payments to
the Lender Parties.  Should the Global Administrative Agent or any Lender
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between Borrower and
such Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment in full of the Obligations, such Guarantor shall become subrogated to
the rights of the Lender Parties to the extent that such payments to the Lender
Parties on the Guarantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Global Administrative Agent
or a Lender had not received dividends or payments upon the Guarantor Claims.

 

Section 4.3                                      Payments Held in Trust.  In the
event that, notwithstanding Sections 4.1 and 4.2 above, any Guarantor should
receive any funds, payments, claims or distributions which are prohibited by
such Sections, such Guarantor agrees to hold in trust for the Lender Parties an
amount equal to the amount of all funds, payments, claims or distributions so
received, and agrees that it shall have absolutely no dominion over such funds,
payments, claims or distributions except to pay them promptly to the Global
Administrative Agent, and each Guarantor covenants promptly to pay the same to
the Global Administrative Agent.

 

Section 4.4                                      Liens Subordinate.  Each
Guarantor agrees that any Liens, security interests, judgment liens, charges or
other encumbrances upon Borrower’s assets securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any Liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Obligations, regardless of whether such encumbrances in
favor of such Guarantor, the Global Administrative Agent or the Lender Parties
presently exist or are hereafter

 

12

--------------------------------------------------------------------------------


 

created or attach.  Without the prior written consent of the Required Lenders,
no Guarantor shall (a) exercise or enforce any creditor’s right it may have
against the Borrower, or (b) foreclose, repossess, sequester or otherwise take
steps or institute any action or proceeding (judicial or otherwise, including
without limitation the commencement of or joinder in any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any Lien, mortgages, deeds of trust, security interest, collateral rights,
judgments or other encumbrances on assets of Borrower held by any Guarantor.

 

Section 4.5                                      Notation of Records.  All
promissory notes, accounts receivable ledgers or other evidence of the Guarantor
Claims accepted by or held by any Guarantor shall contain a specific written
notice thereon that the indebtedness evidenced thereby is subordinated to the
Obligations pursuant to the terms of this Guaranty.

 

ARTICLE 5
Miscellaneous

 

Section 5.1                                      Successors and Assigns.  This
Guaranty is and shall be in every particular available to the successors and
assigns of the Lender Parties and is and shall always be fully binding upon the
legal representatives, successors and assigns of each Guarantor, notwithstanding
that some or all of the monies, the repayment of which this Guaranty applies,
may be actually advanced after any bankruptcy, receivership, reorganization, or
other event affecting any Guarantor.

 

Section 5.2                                      Notices.  Any notice or demand
to any Guarantor under or in connection with this Guaranty may be given at the
address for the Guarantors set forth on the signature page hereto and shall
conclusively be deemed and considered to have been given and received in
accordance with Section 10.1 of the Credit Agreement.

 

Section 5.3                                      Business and Financial
Information.  Each Guarantor will promptly furnish to the Global Administrative
Agent and the Lender Parties from time to time upon request such information
regarding the business and affairs and financial condition of such Guarantor and
its subsidiaries as the Global Administrative Agent and the Lender Parties may
reasonably request.

 

Section 5.4                                      GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OR PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                  THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,

 

13

--------------------------------------------------------------------------------


 

AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST A GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

(e)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN  ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY,
ANY OTHER LOAN DOCUMENT OR THE FINANCING TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 5.5                                      Invalidity.  In the event that
any one or more of the provisions contained in this Guaranty shall, for any
reason, be held invalid, illegal or unenforceable in any respect,

 

14

--------------------------------------------------------------------------------


 

such invalidity, illegality or unenforceability shall not affect any other
provision of this Guaranty.

 

Section 5.6                                      Additional Guarantors.  Each
Subsidiary of the Parent that is required to become a party to this Guaranty
shall become a Guarantor for all purposes of this Guaranty upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

 

Section 5.7                                      Releases of Guarantors.  In the
event of a sale or other disposition of all of the Equity Interests of a
Guarantor to a third party in a transaction that is not otherwise prohibited
under the Credit Agreement or this Guaranty, such Guarantor shall be
automatically released and relieved of its obligations under this Guaranty. 
Upon delivery by the Borrower to the Global Administrative Agent of an officers’
certificate to the effect that such sale or other disposition was made by the
Borrower in accordance with the provisions of the Credit Agreement and this
Guaranty, the Global Administrative Agent shall execute any documents reasonably
required in order to evidence the release of such Guarantor from its obligations
under this Guaranty.  This Guaranty shall remain in full force and effect with
respect to each Guarantor not released herefrom pursuant to the preceding
sentence.

 

Section 5.8                                      ENTIRE AGREEMENT.  THIS WRITTEN
GUARANTY EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE LENDER
PARTIES AND THE GUARANTORS AND SUPERSEDES ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF.  THIS WRITTEN GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

15

--------------------------------------------------------------------------------


 

WITNESS THE EXECUTION HEREOF, as of the date first above written.

 

 

MATADOR PETROLEUM CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

Daniel G. Blanchard

 

Title:

President and Treasurer

 

 

 

 

 

 

 

RETEX INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Daniel G. Blanchard

 

Title:

President and Treasurer

 

 

 

 

 

 

 

TBI WEST VIRGINIA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Daniel G. Blanchard

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

MATADOR E&P COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

Daniel G. Blanchard

 

Title:

Vice President and Treasurer

 

16

--------------------------------------------------------------------------------


 

 

Address for Notices to all Guarantors:

 

 

 

c/o Tom Brown, Inc.

 

555 Seventeenth Street

 

Suite 1800

 

Denver, CO  80202-3918

 

Telecopier No.:  303-260-5095

 

Telephone No.:  303-260-5039

 

Attention:  Daniel G. Blanchard

 

17

--------------------------------------------------------------------------------


 

ANNEX 1 to Guaranty

 

THIS ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
            , 200  , is made by                                   , a
                                  corporation (the “Additional Guarantor”), in
favor of JPMORGAN CHASE BANK, as Global Administrative Agent (together with all
successors and assigns thereto, the “Global Administrative Agent”) for each of
the Lender Parties.  All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of June 27, 2003 (together
with all amendments, supplements, restatements and other modifications, if any,
including, without limitation, any written consents and waivers, from time to
time thereafter made thereto, the “Credit Agreement”), among Tom Brown Resources
Ltd., a corporation organized under the laws of the Province of Alberta, Canada
(“TBRL”), and Tom Brown Resources Funding Corp., an unlimited liability company
organized under the laws of the Province of Nova Scotia, Canada (“TBF”, and
together with TBRL, the “Borrowers”), the various financial institutions as are,
or may from time to time become, parties to the Credit Agreement (the
“Lenders”), the various financial institutions as are or may from time to time
become Agents under the Credit Agreement, JPMorgan Chase Bank, Toronto Branch,
as Canadian administrative agent for the Lenders (the “Canadian Administrative
Agent”), and the Global Administrative Agent, the Lenders have agreed to extend
Commitments to make Loans to the Borrowers, the Accepting Lenders have agreed to
accept Bankers’ Acceptances of the Borrowers, and the Issuing Banks have agreed
to issue Letters of Credit for the account of the Borrowers and their respective
Subsidiaries; and

 

WHEREAS, TBF and TBRL have entered or may enter into Hedging Agreements with one
or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, in connection with the Credit Agreement, certain Affiliates of the 
Borrowers (other than the Additional Guarantor) have entered into a Guaranty,
dated as of June 27, 2003 (as amended, supplemented or otherwise modified from
time to time, the “Guaranty”) in favor of the Global Administrative Agent for
the benefit of the Lender Parties; and

 

WHEREAS, the Additional Guarantor is a wholly-owned Subsidiary of Tom Brown,
Inc., a Delaware corporation and parent of the Borrowers; and

 

WHEREAS, the Credit Agreement requires that the Additional Guarantor become a
party to the Guaranty; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty;

 

WHEREAS, it is in the best interests of the Additional Guarantor to execute this
Assumption Agreement inasmuch as the Additional Guarantor will derive
substantial direct and indirect benefits from the Loans made to, and the
Bankers’ Acceptances accepted from time to time of, the Borrowers, and the
Letters of Credit issued from time to time for the account of,

 

18

--------------------------------------------------------------------------------


 

TBF, TBRL and their respective Subsidiaries by the Lenders, the Accepting
Lenders and the Issuing Banks, as the case may be, pursuant to the Credit
Agreement and the financial accommodations extended from time to time to TBF and
TBRL by the Lender Parties pursuant to the Hedging Agreements;

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to the Borrowers, in order to induce the Accepting Lenders to
accept Bankers’ Acceptances (including the initial Bankers’ Acceptance) issued
by the Borrowers, and to induce the Issuing Banks to issue the Letters of Credit
(including the initial Letter of Credit) for the account of, TBF, TBRL and their
respective Subsidiaries pursuant to the Credit Agreement and the Lender Parties
to extend financial accommodations, the Additional Guarantor agrees, for the
benefit of each Lender Party, as follows:

 

1.                                       Guaranty.  By executing and delivering
this Assumption Agreement, the Additional Guarantor, as provided in Section 5.6
of the Guaranty, hereby becomes a party to the Guaranty as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. 
Without limitation of the foregoing, the Additional Guarantor, as a primary
obligor and not as a surety, irrevocably and unconditionally and jointly and
severally Guarantees unto the Global Administrative Agent the prompt payment of
the Obligations when due, whether at maturity or otherwise, provided, however,
that, notwithstanding anything herein or in any other Loan Document to the
contrary, the maximum liability of the Additional Guarantor under the Guaranty
shall in no event exceed its Maximum Guaranteed Amount.

 

2.                                       Representations and Warranties.  The
Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in Article 3 of the Guaranty is true
and correct with respect to such Additional Guarantor as if made on and as of
such date.

 

3.                                       Conditions.  This Assumption Agreement
shall not become effective until the Additional Guarantor shall have delivered
to the Global Administrative Agent a certificate of the Secretary or any
Assistant Secretary of the Additional Guarantor (or other officer or director
of  the Additional Guarantor which is duly authorized to keep the minute book or
similar record of the Additional Guarantor), in form and substance satisfactory
to the Global Administrative Agent, dated as of the date hereof, certifying as
to (i) the resolutions of the Board of Directors (or similar governing body) of
the Additional Guarantor authorizing the execution, delivery and performance of
this Assumption Agreement and of all instruments contemplated herein to be
executed and delivered by the Additional Guarantor in connection herewith (a
copy of such resolutions to be incorporated into or attached as an exhibit to
such certificate), such certificate to state that said copy is a true and
correct copy of such resolutions and that such resolutions were duly adopted and
have not been amended, superseded, revoked or modified in any respect and remain
in full force and effect as of the date of such certificate, (ii) the election,
incumbency and signatures of the officer or officers (or other official) of the
Additional Guarantor executing and delivering this Assumption Agreement and each
other instrument or document furnished in connection herewith, (iii) the
Additional Guarantor’s certificate or articles of incorporation and bylaws (or
other organizational and governance documents) with a copy of such documents to
be

 

19

--------------------------------------------------------------------------------


 

attached to the certificate, and (iv) such other documents and information as
the Global Administrative Agent or any Lender shall reasonably request.

 

4.                                       Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF PARENT GUARANTY

 

 

GUARANTY
(Canadian Revolving Credit Agreement)

 

THIS GUARANTY (this “Guaranty”), dated as of June 27, 2003, is made by TOM
BROWN, INC., a Delaware corporation (the “Guarantor”), in favor of JPMORGAN
CHASE BANK, as Global Administrative Agent (together with all successors and
assigns thereto, the “Global Administrative Agent”) for each of the Lender
Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of June 27, 2003 (together
with all amendments, supplements, restatements and other modifications, if any,
including, without limitation, any written consents and waivers, from time to
time thereafter made thereto, the “Credit Agreement”), among Tom Brown Resources
Ltd., a corporation organized under the laws of the Province of Alberta, Canada
(“TBRL”), and Tom Brown Resources Funding Corp., an unlimited liability company
organized under the laws of the Province of Nova Scotia, Canada (“TBF”, and
together with TBRL, the “Borrowers”), the various financial institutions as are,
or may from time to time become, parties to the Credit Agreement (the
“Lenders”), the various financial institutions as are or may from time to time
become Agents under the Credit Agreement, JPMorgan Chase Bank, Toronto Branch,
as Canadian administrative agent for the Lenders (the “Canadian Administrative
Agent”), and the Global Administrative Agent, the Lenders have agreed to extend
Commitments to make Loans to the Borrowers, the Accepting Lenders have agreed to
accept Bankers’ Acceptances of the Borrowers, and the Issuing Banks have agreed
to issue Letters of Credit for the account of the Borrowers and their respective
Subsidiaries; and

 

WHEREAS, TBF and TBRL have entered or may enter into Hedging Agreements with one
or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the Borrowers are each wholly-owned Subsidiaries of Guarantor; and

 

WHEREAS, as a condition precedent to the making of the initial Loans, the
issuance of the initial Letter of Credit under the Credit Agreement, the
acceptance of the initial Bankers’ Acceptance under the Credit Agreement, and to
the Lender Parties’ obligations under the Hedging Agreements referred to above,
the Guarantor is required to execute and deliver this Guaranty; and

 

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, it is in the best interests of the Guarantor to execute this Guaranty
inasmuch as the Guarantor will derive substantial direct and indirect benefits
from the Loans made to, and the Bankers’ Acceptances accepted from time to time
of, the Borrowers, and the Letters of Credit

 

1

--------------------------------------------------------------------------------


 

issued from time to time for the account of, TBF, TBRL and their respective
Subsidiaries by the Lenders, the Accepting Lenders and the Issuing Banks, as the
case may be, pursuant to the Credit Agreement and the financial accommodations
extended from time to time to TBF and TBRL by the Lender Parties pursuant to the
Hedging Agreements;

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to the Borrowers, in order to induce the Accepting Lenders to
accept Bankers’ Acceptances (including the initial Bankers’ Acceptance) issued
by the Borrowers, and to induce the Issuing Banks to issue the Letters of Credit
(including the initial Letter of Credit) for the account of, TBF, TBRL and their
respective Subsidiaries pursuant to the Credit Agreement and the Lender Parties
to extend financial accommodations, the Guarantor agrees, for the benefit of
each Lender Party, as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1.                                   Certain Terms.  The following
terms (whether or not underscored) when used in this Guaranty, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Agreed Currency” is defined in Section 2.8(a).

 

“Borrowers” is defined in the first recital.

 

“Canadian Administrative Agent” is defined in the first recital.

 

“Credit Agreement” is defined in the first recital.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrowers or
the Guarantor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the federal, or any provincial, government of Canada, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located and (b) any branch profits taxes
imposed by the federal, or any provincial, government of Canada or any similar
tax imposed by any other jurisdiction in which the recipient is located.

 

“Global Administrative Agent” is defined in the preamble.

 

“Guarantor” is defined in the preamble.

 

“Guaranty” is defined in the preamble.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Judgment Currency” is defined in Section 2.8(b).

 

 

2

--------------------------------------------------------------------------------


 

“Lender Party” means, as the context may require, any Lender, any Agent, any
Issuing Bank, any Accepting Lender, and any Affiliate of a then current Lender
that is a party to a Hedging Agreement and each of its respective successors,
transferees and assigns.

 

“Lenders” is defined in the first recital.

 

“Other Currency” is defined in Section 2.8(a).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“TBF” is defined in the first recital.

 

“TBRL” is defined in the first recital.

 

Section 1.2.                                   Credit Agreement Definitions. 
Unless otherwise defined herein or the context otherwise requires, terms used in
this Guaranty, including its preamble and recitals, have the meanings provided
in the Credit Agreement.

 

ARTICLE II
GUARANTY PROVISIONS

 

Section 2.1.                                   Guaranty.  The Guarantor hereby
absolutely, unconditionally and irrevocably

 

(a)                                  guarantees the full and punctual payment
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Obligations of each Borrower and each
other Loan Party now or hereafter existing under the Credit Agreement and each
other Loan Document to which a Borrower or such other Loan Party is or may
become a party, whether for principal, interest, fees, expenses or otherwise
(including all such amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. §362(a), and the operation of Sections 502(b) and 506(b) of the United
States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and

 

(b)                                 indemnifies each Lender Party for any and
all costs and expenses (including reasonable attorney’s fees and expenses)
incurred by such Lender or such holder, as the case may be, in enforcing any
rights under this Guaranty.

 

This Guaranty constitutes a guaranty of payment when due and not of collection,
and the Guarantor specifically agrees that it shall not be necessary or required
that any Lender Party exercise any right, assert any claim or demand, or enforce
any remedy whatsoever against a Borrower or any other Loan Party (or any other
Person) before or as a condition to the

 

3

--------------------------------------------------------------------------------


 

obligations of the Guarantor hereunder.  All payments hereunder are to be made
in the currency in which the related Obligation is due and payable.

 

Section 2.2.                                   Acceleration of Guaranty.  The
Guarantor agrees that, in the event that the Obligations have been accelerated
pursuant to Section 8.2 of the Credit Agreement, the Guarantor will pay to the
Global Administrative Agent for itself and as agent for the Lender Parties
forthwith the full amount of all such Obligations.

 

Section 2.3.                                   Guaranty Absolute, etc.  This
Guaranty shall in all respects be a continuing, absolute, unconditional and
irrevocable guaranty of payment, and shall remain in full force and effect until
all Obligations of the Borrowers and each other Loan Party have been paid in
full, all obligations of the Guarantor hereunder shall have been paid in full,
all Commitments shall have terminated and all Bankers’ Acceptances and Letters
of Credit shall have terminated or expired.  The Guarantor guarantees that the
Obligations of the Borrowers and each other Loan Party will be paid strictly in
accordance with the terms of the Credit Agreement and each other Loan Document
under which they arise, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender Party or any holder of any note with respect thereto.  The
liability of the Guarantor under this Guaranty shall be absolute, unconditional
and irrevocable irrespective of:

 

(a)                                  any lack of validity, legality or
enforceability of the Credit Agreement or any other Loan Document;

 

(b)                                 the failure of any Lender Party

 

(i)                                     to assert any claim or demand or to
enforce any right or remedy against the Borrowers, any other Loan Party or any
other Person (including any other guarantor) under the provisions of the Credit
Agreement, any other Loan Document, or otherwise, or

 

(ii)                                  to exercise any right or remedy against
any other guarantor of, or Collateral securing, any Obligations of the Borrowers
or any other Loan Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations of the
Borrowers or any other Loan Party, or any other extension, compromise, or
renewal of any Obligation of the Borrowers or any other Loan Party;

 

(d)                                 any reduction, limitation, impairment or
termination of any Obligations of the Borrowers or any other Loan Party for any
reason (other than indefeasible payment in full in cash of the Obligations),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and the Guarantor hereby waives any right to or claim
of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
of the Borrowers, any other Loan Party or otherwise;

 

4

--------------------------------------------------------------------------------


 

(e)                                  any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of the
Credit Agreement or any other Loan Document;

 

(f)                                    any addition, exchange, release,
surrender or non-perfection of any Collateral, or any amendment to or waiver or
release or addition of, or consent to departure from, any other guaranty, held
by any Lender Party securing any of the Obligations of the Borrowers or any
other Loan Party; or

 

(g)                                 any other circumstance (other than
indefeasible payment in full in cash of the Obligations) which might otherwise
constitute a defense available to, or a legal or equitable discharge of, the
Borrowers, any other Loan Party, any surety, or any guarantor.

 

Section 2.4.                                   Reinstatement, etc.  The
Guarantor agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment (in whole or in part)
of any of the Obligations is rescinded or must otherwise be restored by any
Lender Party, upon the insolvency, bankruptcy or reorganization of any Borrower,
any other Loan Party or otherwise, all as though such payment had not been made.

 

Section 2.5.                                   Waiver, etc.  The Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations of the Borrowers or any other Loan Party
and this Guaranty and any requirement that the Global Administrative Agent or
any other Lender Party protect, secure, perfect or insure any Lien, or any
Property subject thereto, or exhaust any right or take any action against any
Borrower, any other Loan Party or any other Person (including any other
guarantor) or any Collateral securing the Obligations of the Borrowers or any
other Loan Party, as the case may be.

 

Section 2.6.                                   Waiver of Subrogation.  Until the
indefeasible payment in full in cash of all Obligations and the termination or
expiration of all Commitments, Bankers’ Acceptances and Letters of Credit, the
Guarantor hereby irrevocably waives any claim or other rights which it may now
or hereafter acquire against any Borrower or any other Loan Party that arise
from the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guaranty or any other Loan Document, including any right
of subrogation, reimbursement, exoneration, or indemnification, any right to
participate in any claim or remedy of the Lender Parties against any Borrower or
any other Loan Party or any Collateral which the Global Administrative Agent now
has or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including the right to take or
receive from any Borrower or any other Loan Party, directly or indirectly, in
cash or other Property or by set-off or in any manner, payment or security on
account of such claim or other rights.  If any amount shall be paid to the
Guarantor in violation of the preceding sentence, such amount shall be deemed to
have been paid to the Guarantor for the benefit of, and held in trust for, the
Lender Parties, and shall forthwith be paid to the Global Administrative Agent
for the benefit of the Lender Parties to be credited and applied to the
Obligations, whether matured or unmatured.  The Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.

 

5

--------------------------------------------------------------------------------


 

Section 2.7.                                   Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the applicable Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions and (iii) the Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law; provided that
if a Lender Party is in breach of its representations and warranties under
Section 2.7(e), then the Guarantor shall only be obligated to comply with
clauses (ii) and (iii) of this Section 2.7(a) with respect to payments to be
made to such Lender Party.

 

(b)                                 In addition, the Guarantor shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Guarantor shall indemnify each Lender
Party, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Lender Party, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Guarantor hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if a Lender Party is in breach of its
representations under Section 2.7(e), then the Guarantor shall have no
obligations under this Section 2.7(c) with respect to any payments or liability
described herein made or owed by such Lender Party.  A certificate as to the
amount of such payment or liability delivered to the Guarantor by a Lender
Party, or by either the Global Administrative Agent or the Canadian
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Guarantor to a Governmental Authority,
if available, the Guarantor shall deliver to the Global Administrative Agent and
the Canadian Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Global Administrative Agent and the Canadian Administrative
Agent.

 

(e)                                  By its acceptance of this Guaranty, each
Lender Party represents and warrants that it is not a Foreign Lender.

 

(f)                                    If the Guarantor at any time pays an
amount under Section 2.7(a), (b) or (c) to any Lender Party, and such payee
receives a refund of or credit for any part of any Indemnified Taxes or Other
Taxes with respect to which such amount was paid by the Guarantor, such

 

6

--------------------------------------------------------------------------------


 

Lender Party shall pay to the Guarantor the amount of such refund or credit
promptly, and in any event within sixty (60) days, following the receipt of such
refund or credit by such payee.

 

Section 2.8.                                   Currency Conversion and Currency
Indemnity.

 

(a)                                  Payments in Agreed Currency.  The Guarantor
shall make payment relative to any Obligation in the currency (the “Agreed
Currency”) in which the Obligation was effected.  If any payment is received on
account of any Obligation in any currency (the “Other Currency”) other than the
Agreed Currency (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any Collateral or the liquidation of
the Guarantor or otherwise howsoever), such payment shall constitute a discharge
of the liability of the Guarantor hereunder and under the other Loan Documents
in respect of such Obligation only to the extent of the amount of the Agreed
Currency which the relevant Lender Party is able to purchase with the amount of
the Other Currency received by it on the Business Day next following such
receipt in accordance with its normal procedures and after deducting any premium
and costs of exchange.

 

(b)                                 Conversion of Agreed Currency into Judgment
Currency.  If, for the purpose of obtaining or enforcing judgment in any court
in any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in the Agreed Currency then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event the
Guarantor shall be obligated to pay the Lender Party any deficiency in
accordance with Section 2.8(c).  For the foregoing purposes “rate of exchange”
means the rate at which the relevant Lender Party in accordance with its normal
banking procedures is able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.

 

(c)                                  Circumstances Giving Rise to Indemnity.  To
the fullest extent permitted by applicable law, if (i) any Lender Party receives
any payment or payments on account of the liability of the Guarantor hereunder
pursuant to any judgment or order in any Other Currency, and (ii) the amount of
the Agreed Currency which the relevant Lender Party is able to purchase on the
Business Day next following such receipt with the proceeds of such payment or
payments in accordance with its normal procedures and after deducting any
premiums and costs of exchange is less than the amount of the Agreed Currency
due in respect of such liability  immediately prior to such judgment or order,
then the Guarantor on demand shall, and the Guarantor hereby agrees to,
indemnify the Lender Parties from and against any loss, cost or expense arising
out of or in connection with such deficiency.

 

(d)                                 Indemnity Separate Obligation.  To the
fullest extent permitted by applicable law, the agreement of indemnity provided
for in Section 2.8(c) shall constitute an obligation separate and independent
from all other obligations contained in this Guaranty, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lender Parties or any of them from time to time, and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under any judgment
or order.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Guarantor hereby represents and warrants to each Lender Party as set forth
in this Article.

 

Section 3.1.                                   Corporate Existence.  The
Guarantor: (i) is an organization duly organized, legally existing and in good
standing under the laws of the jurisdiction of its organization; (ii) has all
requisite power, and has all material Government Approvals necessary to own its
assets and carry on its business as now being or as proposed to be conducted;
and (iii) is qualified to do business in all jurisdictions in which the nature
of the business conducted by it makes such qualification necessary and where
failure so to qualify could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.2.                                   Authority.  The Guarantor has all
necessary power and authority to execute, deliver and perform its obligations
under this Guaranty and the other Combined Loan Documents to which it is a
party; and the execution, delivery and performance by the Guarantor of this
Guaranty and the other Combined Loan Documents to which it is a party, has been
duly authorized by all necessary action on its part; and this Guaranty and the
Combined Loan Documents constitute the legal, valid and binding obligations of
the Guarantor, enforceable in accordance with their terms, except to the extent
that enforcement may be subject to any applicable bankruptcy, insolvency or
similar laws generally affecting the enforcement of creditors’ rights.

 

Section 3.3.                                   Approvals.  No authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority are necessary for the execution, delivery or performance by the
Guarantor of this Guaranty or the Combined Loan Documents or for the validity or
enforceability thereof.

 

Section 3.4.                                   Benefit to the Guarantor.  TBF
and TBRL are each wholly-owned subsidiaries of the Guarantor; and the
Guarantor’s guaranty pursuant to this Guaranty reasonably may be expected to
benefit, directly or indirectly, the Guarantor; and the Guarantor has determined
that this Guaranty is necessary and convenient to the conduct, promotion and
attainment of the business of the Guarantor and the Borrowers.

 

Section 3.5.                                   Litigation.  At the Closing Date,
there is no litigation, legal, administrative  or arbitral proceeding,
investigation or other action of any nature pending or, to the knowledge of the
Guarantor threatened against or affecting the Guarantor or any Subsidiary which
involves the possibility of any judgment or liability against the Guarantor or
any Subsidiary not fully covered by insurance (except for normal deductibles),
and which could reasonably be expected to have a Material Adverse Effect.

 

Section 3.6.                                   Solvency. Immediately after the
consummation of the Financing Transactions to occur on the Global Effective Date
and immediately following the making of the Combined Loans made on the Global
Effective Date and after giving effect to the application of the proceeds of
such Combined Loans, (a) the Guarantor will not have unreasonably small capital
with which to conduct the business in which the Guarantor is engaged as such
business is

 

8

--------------------------------------------------------------------------------


 

now conducted and is proposed to be conducted following the Global Effective
Date; and (b) the Guarantor and the Guarantor and its Subsidiaries, on a
consolidated basis, will be Solvent.

 

ARTICLE IV
COVENANTS, ETC.

 

Section 4.1.                                   Covenants.  Until the payment in
full in cash of all Obligations and the termination or expiration of all
Commitments, Bankers’ Acceptances and Letters of Credit, the Guarantor covenants
and agrees that the Guarantor will perform, comply with, observe and fulfill or
will cause to be performed, complied with, observed and fulfilled, each of the
covenants, agreements and obligations contained in the Credit Agreement and the
U.S. Credit Agreement, including, without limitation, Article V, Article VI and
Article VII of the U.S. Credit Agreement.

 

ARTICLE V
MISCELLANEOUS PROVISIONS

 

Section 5.1.                                   Loan Document.  This Guaranty is
a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

 

Section 5.2.                                   Binding on Successors,
Transferees and Assigns; Assignment.  This Guaranty shall be binding upon the
Guarantor and its successors, transferees and assigns and shall inure to the
benefit of and be enforceable by the Global Administrative Agent, each other
Lender Party and their respective successors, transferees and assigns; provided,
however, that the Guarantor may not assign any of its obligations hereunder
without the prior written consent of the Global Administrative Agent and each
Lender.

 

Section 5.3.                                   Amendments, etc.  No amendment to
or waiver of any provision of this Guaranty, nor consent to any departure by the
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Global Administrative Agent in accordance with Section
10.2(b) of the Credit Agreement, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

Section 5.4.                                   Addresses for Notices to the
Guarantor.  All notices and other communications hereunder to the Guarantor
shall be in writing (including telecopy communication) and mailed or telecopied
or delivered to it, addressed to it at the address set forth below its signature
hereto, or at such other address as shall be designated by the Guarantor in a
written notice to the Global Administrative Agent at the address specified in
the Credit Agreement complying as to delivery with the terms of this Section. 
All such notices and other communications shall be effective as provided in
Section 10.1 of the Credit Agreement.

 

Section 5.5.                                   No Waiver; Remedies.  In addition
to, and not in limitation of, Section 2.3 and Section 2.5, no failure on the
part of any Lender Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

9

--------------------------------------------------------------------------------


 

Section 5.6.                                   Headings.  Article and Section
headings used herein are for convenience of reference only, are not part of this
Guaranty and shall not affect the construction of, or be taken into
consideration in interpreting, this Guaranty.

 

Section 5.7.                                   Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender Party is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender Party to or for the credit or the account of the Guarantor or any
of its Subsidiaries against any of and all the obligations of Guarantor now or
hereafter existing under this Guaranty held by such Lender, irrespective of
whether or not such Lender Party shall have made any demand under this Guaranty
and although such obligations may be unmatured; provided, however, that any such
set-off and application shall be subject to the provisions of Section 2.18 of
the Credit Agreement.

 

Section 5.8.                                   Severability. Any provision of
this Guaranty held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality, and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 5.9.                                   GOVERNING LAWS; JURISDICTION;
CONSENT TO SERVICE OF PROCESS.

 

(a)                                  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

10

--------------------------------------------------------------------------------


 

(c)                                  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN
ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT
OF ANY LENDER PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 5.10.                             WAIVER OF JURY TRIAL.  GUARANTOR
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY LENDER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE LENDER PARTIES HAVE BEEN INDUCED TO ENTER INTO THE
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 5.11.                             NO ORAL AGREEMENTS.  THIS WRITTEN
GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AS TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE ON FOLLOWING PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

TOM BROWN, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Daniel G. Blanchard

 

Title:

Executive Vice President, Treasurer

 

 

and Chief Financial Officer

 

 

 

 

Address:

c/o Tom Brown, Inc.

 

 

555 17th Street

 

 

Suite 1850

 

 

Denver, Colorado 80202-3918

 

 

 

 

Attention:

Daniel G. Blanchard,

 

 

Executive Vice President, Treasurer

 

 

and Chief Financial Officer

 

Telephone:

303-260-5039

 

Facsimile:

303-260-5095

 

E-mail:

dblanchard@tombrown.com

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS

 

Lender

 

Commitments

 

 

 

JPMorgan Chase Bank, Toronto Branch

 

U.S.$

1,000,000

National Bank of Canada

 

U.S.$

24,000,000

 

 

 

TOTAL:

 

U.S.$

25,000,000

 

13

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Definitions

SECTION 1.1.

Defined Terms

SECTION 1.2.

Classification of Loans and Borrowings

SECTION 1.3.

Terms Generally

SECTION 1.4.

Provision with Respect to the Borrowers

SECTION 1.5.

U.S. Credit Agreement Definitions

ARTICLE II

The Credits

SECTION 2.1.

Commitments

SECTION 2.2.

Loans and Borrowings

SECTION 2.3.

Requests for Borrowings

SECTION 2.4.

Letters of Credit

SECTION 2.5.

Funding of Borrowings

SECTION 2.6.

Interest Elections

SECTION 2.7.

Global Borrowing Base

SECTION 2.8.

Termination and Reduction of Commitments

SECTION 2.9.

Repayment of Loans; Evidence of Indebtedness

SECTION 2.10.

Prepayment of Loans

SECTION 2.11.

Fees

SECTION 2.12.

Interest

SECTION 2.13.

Alternate Rate of Interest

SECTION 2.14.

Illegality

SECTION 2.15.

Increased Costs

SECTION 2.16.

Break Funding Payments

SECTION 2.17.

Taxes

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

SECTION 2.20.

Currency Conversion and Currency Indemnity

SECTION 2.21.

[Reserved]

SECTION 2.22.

Bankers’ Acceptances

ARTICLE III

Representations and Warranties

SECTION 3.1.

Corporate Existence

 

i

--------------------------------------------------------------------------------


 

SECTION 3.2.

[Intentionally omitted]

SECTION 3.3.

[Intentionally omitted]

SECTION 3.4.

No Breach

SECTION 3.5.

Authority

SECTION 3.6.

Approvals

SECTION 3.7.

Use of Proceeds and Letters of Credit

SECTION 3.8.

[Intentionally omitted]

SECTION 3.9.

[Intentionally omitted]

SECTION 3.10.

Properties, etc

SECTION 3.11.

No Material Misstatements

SECTION 3.12.

[Intentionally omitted]

SECTION 3.13.

[Intentionally omitted]

SECTION 3.14.

Subsidiaries

SECTION 3.15.

Location of Business and Offices

SECTION 3.16.

Defaults

SECTION 3.17.

Unfunded Pension Liabilities

SECTION 3.18.

Compliance with the Law

SECTION 3.19.

Solvency

SECTION 3.20.

Perfection

SECTION 3.21.

Representations and Warranties in U.S. Credit Agreement

ARTICLE IV

Conditions

SECTION 4.1.

Initial Loan

SECTION 4.2.

Each Credit Event

ARTICLE V

Affirmative Covenants

SECTION 5.1.

Reporting Requirements

SECTION 5.2.

Litigation

SECTION 5.3.

Maintenance, Etc

SECTION 5.4.

Further Assurances

SECTION 5.5.

Performance of Obligations

SECTION 5.6.

Additional Subsidiaries

SECTION 5.7.

Covenants in U.S. Credit Agreement

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

[Not Used]

ARTICLE VII

Negative Covenants

SECTION 7.1.

Nature of Business

SECTION 7.2.

Liens

SECTION 7.3.

Proceeds of Loans and Letters of Credit

SECTION 7.4.

Transactions with Affiliates

SECTION 7.5.

Subsidiaries

ARTICLE VIII

Events of Default

SECTION 8.1.

Listing of Events of Default

SECTION 8.2.

Action if Bankruptcy

SECTION 8.3.

Action if Other Event of Default

ARTICLE IX

Agents

ARTICLE X

Miscellaneous

SECTION 10.1.

Notices

SECTION 10.2.

Waivers; Amendments

SECTION 10.3.

Expenses; Indemnity; Damage Waiver

SECTION 10.4.

Successors and Assigns

SECTION 10.5.

Survival

SECTION 10.6.

Counterparts; Effectiveness

SECTION 10.7.

Severability

SECTION 10.8.

Right of Setoff

SECTION 10.9.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

SECTION 10.10.

WAIVER OF JURY TRIAL

SECTION 10.11.

Headings

SECTION 10.12.

Confidentiality

SECTION 10.13.

Interest Rate Limitation

SECTION 10.14.

Collateral Matters; Hedging Agreements; Overdraft Facility

SECTION 10.15.

Arranger; Canadian Revolving Documentation Agent; Other Agents

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.16.

Intercreditor Agreement; Senior Debt Intercreditor Agreement; Security Documents

SECTION 10.17.

NO ORAL AGREEMENTS

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBITS:

 

Exhibit A-1

Form of Legal Opinion of Macleod Dixon

Exhibit A-2

Form of Legal Opinion of Vinson & Elkins L.L.P.

Exhibit A-3

Form of Legal Opinion of Stewart McKelvey Stirling Scales

Exhibit B

[Intentionally omitted]

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Acceptance

Exhibit E-1

Form of Borrowing Request

Exhibit E-2

Form of Interest Election Request

Exhibit F-1

Form of Parent Pledge Agreement

Exhibit F-2

Form of Matador Pledge Agreement

Exhibit G

[Intentionally omitted]

Exhibit H

[Intentionally omitted]

Exhibit I

Power of Attorney Terms — Bankers’ Acceptances

Exhibit J

Form of Bankers’ Acceptance Request

Exhibit K

Calculation of Net Proceeds of Bankers’ Acceptances

Exhibit L

Details of Issue of Bankers’ Acceptance

Exhibit M

Form of Material Subsidiary Guaranty

Exhibit N

Form of U.S. Material Subsidiary Guaranty

Exhibit O

Form of Parent Guaranty

 

SCHEDULES:

 

Schedule 2.1

Commitments

 

v

--------------------------------------------------------------------------------